Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 1, dated as of March 14, 2018 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of April 13, 2017, among CEDAR FAIR,
L.P., a Delaware limited partnership (the “U.S. Borrower”), MAGNUM MANAGEMENT
CORPORATION, an Ohio corporation (“MMC”), MILLENNIUM OPERATIONS LLC, a Delaware
limited liability company (“MML” and, together with MMC, the “U.S.
Co-Borrowers”), CANADA’S WONDERLAND COMPANY, a Nova Scotia unlimited company
(the “Canadian Borrower” and, collectively with the U.S. Borrower and the U.S.
Co-Borrowers, the “Borrowers” and, individually, a “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), the Issuing Lenders party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and as collateral agent (as amended, restated, modified and supplemented from
time to time prior to the date hereof, the “Existing Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Existing Credit Agreement as amended and restated
by this Restatement Agreement (the “Amended Credit Agreement”).

WHEREAS, the Borrowers desire to amend the Existing Credit Agreement on the
terms set forth herein;

WHEREAS, Section 11.1 of the Existing Credit Agreement provides that the
relevant Loan Parties and the Required Lenders and/or the affected Lenders (as
applicable) may amend the Existing Credit Agreement for certain purposes; and

WHEREAS, JPMorgan Chase Bank, N.A. (in such capacity, the “Purchasing U.S. Term
B Lender”) has agreed to purchase at par on the Amendment No. 1 Effective Date
(as defined below) all U.S. Term B Loans held by Lenders that do not consent to
this Amendment;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment and Purchase of U.S. Term B Loans of Amendment No. 1
Non-Consenting Lenders. The Existing Credit Agreement is, effective as of the
Amendment No. 1 Effective Date (as defined below), subject to Section 2(b) below
with respect to the definition of “Applicable Margin” and the amendments to
Sections 4.7 of the Existing Credit Agreement, hereby amended, hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Existing Credit
Agreement attached as Exhibit A hereto. The Purchasing U.S. Term B Lender hereby
agrees to purchase at par on the Amendment No. 1 Effective Date all U.S. Term B
Loans held by Amendment No. 1 Non-Consenting Lenders (as defined in Exhibit A)
in accordance with the Amended Credit Agreement.

Section 2. Effectiveness. (a) Subject to Section 2(b) below, Section 1 of this
Amendment shall become effective on the date (such date, if any, the “Amendment
No.1 Effective Date”) that the following conditions have been satisfied:



--------------------------------------------------------------------------------

(i) Execution of Amendment. The Administrative Agent shall have received
executed signature pages hereto from each Loan Party, Lenders constituting the
Required Lenders, consenting U.S. Term B Lenders constituting the Majority
Facility Lenders and the Purchasing U.S. Term B Lender;

(ii) Fees. The Administrative Agent shall have received (x) payment of all fees
and expenses required to be paid or reimbursed to JPMorgan Chase Bank, N.A., as
separately agreed between the U.S. Borrower and JPMorgan Chase Bank, N.A.,
(y) evidence reasonably satisfactory to it that substantially concurrently with
the effectiveness of this Amendment on the Amendment No. 1 Effective Date all
accrued interest on the U.S. Term B Loans to but excluding the Amendment No. 1
Effective Date shall have been paid and (z) a non-refundable fee, for the
account of (i) each U.S. Term B Lender who has consented to this Amendment,
equal to 0.125% of the principal amount of the U.S. Term B Loans of such U.S.
Term B Lender immediately following the Amendment No. 1 Effective Date and
(ii) the Purchasing U.S. Term B Lender, equal to 0.125% of the principal amount
of U.S. Term B Loans purchased by the Purchasing U.S. Term B Lender in
accordance with the Amended Credit Agreement on the Amendment No.1 Effective
Date.

(iii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the U.S. Borrower certifying that the
representations and warranties contained in Section 3 are true and correct in
all material respects as of the Amendment No 1. Effective Date; and

(iv) KYC Information. The Administrative Agent shall have received, at least
three (3) Business Days prior to the Amendment No. 1 Effective Date, all
documentation and other information about the Borrowers and the Loan Parties
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, that has been requested by the
Administrative Agent in writing at least 10 Business Days prior to the Amendment
No. 1 Effective Date.

(b) Notwithstanding anything contained herein to the contrary, the amendment
relating to the definition of “Applicable Margin” and Section 4.7 of the
Existing Credit Agreement included in Exhibit A shall become effective only upon
the occurrence of the Amendment No. 1 Effective Date and the effectiveness of
Amendment No. 1 Assignments (as defined in Exhibit A) with respect to all U.S.
Term B Loans held by Amendment No. 1 Non-Consenting Lenders in accordance with
Section 11.6(g) of the Amended Credit Agreement.

Section 3. Representation and Warranties. The U.S. Borrower hereby represents
and warrants that as of the Amendment No. 1 Effective Date, immediately after
giving effect to the transactions to occur on the Amendment No. 1 Effective
Date, (i) no Event of Default or Default has occurred and is continuing under
the Amended Credit Agreement and (ii) the representations and warranties of the
U.S. Borrower and each Loan Party contained in the Amended Credit Agreement and
each other Loan Document are true and correct in all material respects as of the
Amendment No. 1 Effective Date; provided that to the extent that such
representations and warranties specifically relate to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

Section 4. Loan Party Acknowledgment. Each Loan Party hereby acknowledges that
it has reviewed the terms and provisions of the Amended Credit Agreement and
this Amendment and consents to the amendment of the Existing Credit Agreement
effected pursuant to this Amendment and the Amended Credit Agreement and
acknowledges and agrees that the Lenders (including both existing Lenders and
additional Lenders) are “Lenders” and “Secured Parties” for all purposes under
the Loan

 

-2-



--------------------------------------------------------------------------------

Documents to which such Loan Party is a party. Each Loan Party hereby confirms
that each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations” under each of the Loan Documents to
which it is a party (in each case as such terms are defined in the applicable
Loan Document (as amended hereby)). Each Loan Party acknowledges and agrees that
any of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment and the Amended Credit Agreement.

Section 5. Reference to and effect on the Existing Credit Agreement and the
Other Loan Documents. On and after the Amendment No. 1 Effective Date, each
reference in the Amended Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Existing Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
to the Existing Credit Agreement shall mean and be a reference to the Amended
Credit Agreement. Except as specifically amended by this Amendment, the Amended
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Agent or Lender
under, the Amended Credit Agreement or any of the other Loan Documents. This
Amendment and the Amended Credit Agreement do not constitute a novation,
satisfaction, payment, reborrowing or termination of the Indebtedness and
Obligations existing under the Existing Credit Agreement.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 7. Governing Law, Submission to Jurisdiction and Waiver of Jury Trial.
The provisions of Sections 11.11 (Governing Law), 11.12 (Submission to
Jurisdiction; Waivers) and 11.16 (Waiver of Jury Trial) of the Amended Credit
Agreement shall apply with like effect to this Amendment. This Amendment is a
Loan Document as defined in and for all purposes of the Amended Credit Agreement
and the other Loan Documents.

Section 8. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CEDAR FAIR, L.P. By:   Cedar Fair Management Inc., its General Partner By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer MAGNUM MANAGEMENT CORPORATION By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer MILLENNIUM OPERATIONS LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer CANADA’S WONDERLAND COMPANY By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Secretary and Chief Financial Officer
CAROWINDS LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

CEDAR FAIR SOUTHWEST INC. By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer CEDAR POINT PARK LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer DORNEY PARK LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer GEAUGA LAKE LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer KINGS DOMINION LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer KINGS ISLAND COMPANY By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

KINGS ISLAND PARK LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer KNOTT’S BERRY FARM LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer MICHIGAN’S ADVENTURE, INC. By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer MICHIGAN’S ADVENTURE PARK LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:   Executive Vice President and Chief
Financial Officer VALLEYFAIR LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:  

Executive Vice President and Chief

Financial Officer

WONDERLAND COMPANY INC. By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:  

Executive Vice President and Chief

Financial Officer

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

WORLDS OF FUN LLC By:  

/s/ Brian C. Witherow

  Name:   Brian C. Witherow   Title:  

Executive Vice President and Chief

Financial Officer

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Lender and a Lender By:  

/s/ Matthew Cheung

  Name: Matthew Cheung   Title: Vice President JPMORGAN CHASE BANK, N.A., as
Purchasing U.S. Term B Lender By:  

/s/ Matthew Cheung

  Name: Matthew Cheung   Title: Vice President

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

The undersigned hereby irrevocably and unconditionally consents to this
Amendment.

 

                                                                              
       , (Name of Institution including branch if applicable) By:  

 

  Name:   Title: [If a second signature is necessary: By:  

                                                          

  Name:   Title:]

[Signature Page to Cedar Fair Amendment No.1]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

$1,025,000,000

1,010,000,000.00

AMENDED AND RESTATED

CREDIT AGREEMENT

among

CEDAR FAIR, L.P.,

as U.S. Borrower,

MAGNUM MANAGEMENT CORPORATION

and

MILLENNIUM OPERATIONS LLC

as U.S. Co-Borrowers,

CANADA’S WONDERLAND COMPANY,

as Canadian Borrower,

The Several Lenders

from Time to Time Parties Hereto,

UBS SECURITIES LLC

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

FIFTH THIRD BANK

and

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

JPMORGAN CHASE BANK, N.A.,

UBS SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Lead Arranger and Bookrunner for Amendment No. 1

Amended and Restated as of April 13, 2017 and amended by Amendment No. 1 on
March 14, 2018

 

 

 

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1  

1.1.

  Defined Terms      1  

1.2.

  Other Definitional Provisions      33  

1.3.

  Joint and Several Liability of Borrowers for Term Loans      3334  

1.4.

  Effect of Restatement      34  

SECTION 2. AMOUNT AND TERMS OF U.S. TERM B LOANS

     3435  

2.1.

  U.S. Term B Loans      3435  

2.2.

  Procedure for Term Loan Borrowing      3435  

2.3.

  Repayment of Term Loans      3435  

2.4.

  Refinancing Term Loans      3536  

2.5.

  Extended Term Loans      3637  

2.6.

  Incremental Commitments      3738  

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     39  

3.1.

  Revolving Commitments      39  

3.2.

  Procedure for Revolving Loan Borrowing      3940  

3.3.

  [reserved]      4041  

3.4.

  [reserved]      4041  

3.5.

  Commitment Fees, etc.      4041  

3.6.

  Reduction or Termination of Revolving Commitments      4142  

3.7.

  L/C Commitment      4142  

3.8.

  Procedure for Issuance of Letter of Credit      43  

3.9.

  Fees and Other Charges      4344  

3.10.

  L/C Participations      4445  

3.11.

  Reimbursement Obligation of the U.S. Borrower and Canadian Borrower      46  

3.12.

  Obligations Absolute      47  

3.13.

  Letter of Credit Payments      4748  

3.14.

  Applications      4748  

3.15.

  Replacement Revolving Commitments      4748  

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     4849  

4.1.

  Optional Prepayments      4849  

4.2.

  Mandatory Prepayments and Revolving Commitment Reductions      51  

4.3.

  Conversion and Continuation Options      52  

4.4.

  Limitations on Eurodollar Tranches      53  

4.5.

  Interest Rates and Payment Dates      53  

4.6.

  Computation of Interest and Fees      5455  

4.7.

  Inability To Determine Interest Rate      5455  

4.8.

  Pro Rata Treatment and Payments      5556  

4.9.

  Requirements of Law      5657  

4.10.

  Taxes      5758  

4.11.

  Break Funding Payments      6060  

4.12.

  Change of Lending Office      6061  

4.13.

  Replacement of Lenders      6061  

4.14.

  Evidence of Debt      6161  

 

-ii-



--------------------------------------------------------------------------------

         Page  

4.15.

  Illegality      6162  

4.16.

  Defaulting Lenders      6162  

4.17.

  Soft-Call Premium      6364  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     6364  

5.1.

  Financial Condition      6364  

5.2.

  No Change      6464  

5.3.

  Corporate Existence; Compliance with Law      6464  

5.4.

  Power; Authorization; Enforceable Obligations      6465  

5.5.

  No Legal Bar      6465  

5.6.

  Litigation      6465  

5.7.

  No Default      6465  

5.8.

  Ownership of Property; Liens      6465  

5.9.

  Intellectual Property      6565  

5.10.

  Taxes      6565  

5.11.

  Federal Regulations      6566  

5.12.

  Labor Matters      6566  

5.13.

  Pension and Benefit Plans      6566  

5.14.

  Investment Company Act; Other Regulations      6667  

5.15.

  Subsidiaries      6667  

5.16.

  Use of Proceeds      6667  

5.17.

  Environmental Matters      6667  

5.18.

  Accuracy of Information, etc.      6768  

5.19.

  Security Documents      6768  

5.20.

  Solvency      6869  

5.21.

  Regulation H      6869  

5.22.

  Condition of the Property      6869  

5.23.

  No Condemnation      6869  

5.24.

  Operating Permits      6869  

5.25.

  Public Access      6969  

5.26.

  Anti-Corruption Laws and Sanctions      6969  

SECTION 6. CONDITIONS PRECEDENT

     6970  

6.1.

  Restatement Effective Date      6970  

6.2.

  Conditions to Each Extension of Credit      7171  

SECTION 7. AFFIRMATIVE COVENANTS

     7172  

7.1.

  Financial Statements      7172  

7.2.

  Certificates; Other Information      7272  

7.3.

  Payment of Obligations      7374  

7.4.

  Maintenance of Existence; Compliance      7374  

7.5.

  Maintenance of Property; Insurance      7374  

7.6.

  Inspection of Property; Books and Records; Discussions      7474  

7.7.

  Notices      7474  

7.8.

  Environmental Laws      7475  

7.9.

  [Reserved]      7575  

7.10.

  Additional Collateral, etc.      7575  

7.11.

  Further Assurances      7778  

SECTION 8. NEGATIVE COVENANTS

     7778  

8.1.

  Maximum Consolidated Leverage Ratio      7778  

 

-iii-



--------------------------------------------------------------------------------

         Page  

8.2.

  Indebtedness      7878  

8.3.

  Liens      7979  

8.4.

  Fundamental Changes      8080  

8.5.

  Disposition of Property      8081  

8.6.

  Restricted Payments      8182  

8.7.

  Investments      8282  

8.8.

  Optional Payments of Certain Debt      8384  

8.9.

  Transactions with Affiliates      8384  

8.10.

  Sales and Leasebacks      8484  

8.11.

  Hedge Agreements      8484  

8.12.

  Changes in Fiscal Periods      8484  

8.13.

  Negative Pledge Clauses      8485  

8.14.

  Clauses Restricting Subsidiary Distributions      8485  

8.15.

  Lines of Business      8485  

SECTION 9. EVENTS OF DEFAULT

     8585  

SECTION 10. THE AGENTS

     8788  

10.1.

  Appointment      8788  

10.2.

  Delegation of Duties      8788  

10.3.

  Exculpatory Provisions      8788  

10.4.

  Reliance by Agents      8888  

10.5.

  Notice of Default      8889  

10.6.

  Non-Reliance on Agents and Other Lenders      8889  

10.7.

  Indemnification      8989  

10.8.

  Withholding Tax      8990  

10.9.

  Agent in Its Individual Capacity      8990  

10.10.

  Successor Administrative Agent      8990  

10.11.

  Agents Generally      9090  

10.12.

  The Lead Arrangers, Co-Syndication Agents and Co-Documentation Agents     
9091  

10.13.

  Credit Bidding      9091  

10.14.

  Certain ERISA Matters      91  

SECTION 11. MISCELLANEOUS

     9193  

11.1.

  Amendments and Waivers      9193  

11.2.

  Notices      9295  

11.3.

  No Waiver; Cumulative Remedies      9395  

11.4.

  Survival of Representations and Warranties      9395  

11.5.

  Payment of Expenses      9395  

11.6.

  Successors and Assigns; Participations and Assignments      9496  

11.7.

  Adjustments; Set off      9699  

11.8.

  Counterparts      9799  

11.9.

  Severability      9799  

11.10.

  Integration      9799  

11.11.

  GOVERNING LAW      9799  

11.12.

  Submission to Jurisdiction; Waivers      97100  

11.13.

  Acknowledgments      98100  

11.14.

  Releases of Guarantees and Liens      98100  

11.15.

  Confidentiality      99101  

11.16.

  WAIVERS OF JURY TRIAL      99101  

11.17.

  Interest Rate Limitation      99101  

11.18.

  Canadian Borrower      99102  

11.19.

  Judgment Currency      100102  

 

-iv-



--------------------------------------------------------------------------------

         Page  

11.20.

  No Fiduciary Duty, etc.      100102  

11.21.

  USA PATRIOT Act      100103  

11.22.

  Canadian Anti-Money Laundering Legislation      100103  

11.23.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
101103  

SCHEDULES:

 

1.1    Mortgaged Property 1.2    Commitments 3.7    Existing Letters of Credit
5.4    Consents, Authorizations, Filings and Notices 5.15    Subsidiaries
5.19(a)    UCC Filing Jurisdictions 5.19(b)    Mortgage Filing Jurisdictions
8.2(d)    Existing Indebtedness 8.3(f)    Existing Liens 11.2    Notices

EXHIBITS:

 

A    Form of Subsidiary Borrower Designation Letter B    Form of Assignment and
Assumption C    Form of Compliance Certificate D    [Reserved] E    [Reserved] F
   Forms of Non-Bank Tax Certificates G-1    Form of Term Note G-2    Form of
U.S. Revolving Note G-3    Form of Canadian Revolving Note H    Form of
Restatement Effective Date Certificate I    [Reserved] J    Form of Borrowing
Notice K    [Reserved] L    [Reserved] M    [Reserved] N    Form of Notice of
Security Interest in IP (Canada) O    [Reserved] P    Form of First Lien
Intercreditor Agreement Q    Form of Discounted Prepayment Option Notice R   
Form of Lender Participation Notice S    Form of Discounted Voluntary Prepayment
Notice

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 13, 2017 and amended by
Amendment No. 1, dated as of March 14, 2018, (this “Agreement”), among CEDAR
FAIR, L.P., a Delaware limited partnership (the “U.S. Borrower” or “Cedar Fair
LP”), MAGNUM MANAGEMENT CORPORATION, an Ohio corporation (“MMC”), MILLENNIUM
OPERATIONS LLC, a Delaware limited liability company (“MOL”, and together with
MMC, and any other Subsidiary Guarantor that becomes a U.S. Borrower as
contemplated by the definition of “Borrower”, the “U.S. Co-Borrowers”), CANADA’S
WONDERLAND COMPANY, a Nova Scotia unlimited company (the “Canadian Borrower” and
together with the U.S. Borrower and the U.S. Co-Borrowers, collectively, the
“Borrowers” and, each individually, a “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), the Issuing Lenders party hereto and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, and together with its successors, the
“Administrative Agent”) and as collateral agent (in such capacity, and together
with its successors, the “Collateral Agent”).

WHEREAS, in connection with the consummation of the Refinancing (as defined
herein), the Borrowers have requested the Lenders to extend credit in the form
of (a) U.S. Term B Loans on the Restatement Effective Date, in an aggregate
principal amount not in excess of $750,000,000, and (b) Revolving Loans and
Letters of Credit at any time and from time to time prior to the Revolving
Termination Date, in an aggregate outstanding amount at any time not in excess
of $275,000,000;

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Discount”: as defined in Section 4.1(b)(iii).

“Acceptance Date”: as defined in Section 4.1(b)(ii).

“Acquired Entity”: as defined in the definition of “Permitted Acquisition”.

“Additional Extensions of Credit”: as defined in Section 11.1.

“Additional First Lien Collateral Agent”: as defined in the First Lien
Intercreditor Agreement.

“Additional U.S. Term B Commitment”: the commitment of the Additional U.S. Term
B Lender to make a U.S. Term B Loan to the Borrowers on the Restatement
Effective Date in an aggregate principal amount equal to $750,000,000735,000,000
minus the aggregate principal amount of Converted U.S. Term Loans.

“Additional U.S. Term B Lender”: JPMorgan Chase Bank, N.A.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by exercise of voting power, contract or otherwise.

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents, the Lead Arrangers, the Collateral Agent and the
Administrative Agent, which term shall include, for purposes of Section 10 only,
and each Issuing Lender.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Term Commitments then in effect and
the aggregate then unpaid principal amount of such Lender’s Term Loans and
(b) the amount of such Lender’s Revolving Commitments then in effect or, if the
Revolving Commitments have terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding, in the case of any Revolving Loans made
or Letters of Credit issued in Canadian Dollars, based on the Dollar Equivalent
of such Revolving Loans or Letters of Credit.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Amendment No. 1”: means Amendment No. 1 to this Agreement, dated as of
March 14, 2018, by and among the Borrowers, the Administrative Agent, the
Purchasing U.S. Term B Lender and the other Lenders party thereto.

“Amendment No. 1 Assignment”: means an assignment of U.S. Term B Loans by an
Amendment No. 1 Non-Consenting Lender to the Purchasing U.S. Term B Lender on
the Amendment No. 1 Effective Date pursuant to the last sentence of Section
11.1.

“Amendment No. 1 Effective Date”: has the meaning set forth in Amendment No. 1.

“Amendment No. 1 Lead Arranger”: means JPMorgan Chase Bank, N.A. in its capacity
as lead arranger and bookrunner under Amendment No. 1.

“Amendment No. 1 Non-Consenting Lender”: means a Lender that is a Non-Consenting
Lender with respect to Amendment No. 1.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or any of their Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Discount”: as defined in Section 4.1(b)(iii).

“Applicable ECF Percentage”: for any fiscal year, (a) 50% if the Senior Secured
Leverage Ratio as of the last day of such fiscal year is greater than 3.75 to
1.00, and (b) 0% if the Senior Secured Leverage Ratio as of the last day of such
fiscal year is equal to or less than 3.75 to 1.00.

“Applicable Facility”: as defined in Section 4.7.

“Applicable Margin”: a percentage per annum equal to:

(a) with respect to U.S. Term B Loans (i) for Eurodollar Loans, 2.251.75% and
(ii) for Base Rate Loans, 1.250.75%:

(b) with respect to Revolving Loans (i) until delivery of financial statements
for the fiscal quarter ending September 30, 2017 pursuant to Section 7.1(b) and
the related Compliance Certificate pursuant to Section 7.2(b), (A) for
Eurodollar Loans and BA Rate Loans, 2.00%, (B) for Base Rate Loans and Canadian
Prime Rate Loans, 1.00% and (ii) thereafter, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.2(b):

 

-2-



--------------------------------------------------------------------------------

Pricing

Level

  

Consolidated

Leverage Ratio

  

Eurodollar Loans,

and BA

Rate Loans

  

Base Rate Loans

and Canadian

Prime Rate Loans

1    > 2.75 to 1.00    2.00%    1.00% 2    < 2.75 to 1.00    1.75%    0.75%

Any increase or decrease in the Applicable Margin pursuant to this clause
(b) resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.2(b); provided that,
if a Compliance Certificate is not delivered by the date required by
Section 7.2(b) then, at the option of the Majority Facility Lenders under the
Revolving Facility, Pricing Level 1 shall apply from the Business Day following
the date such Compliance Certificate was required to be delivered until the
first Business Day following the date such Compliance Certificate is delivered;
and

(d) with respect to any Incremental Term Loan, Refinancing Term Loans, Extended
Term Loan or Revolving Loans under any Replacement Revolving Commitments, the
“Applicable Margins” set forth in the applicable Incremental Amendment,
Refinancing Term Loan Amendment, Term Loan Extension Amendment or Replacement
Revolving Facility Amendment.

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale”: any Disposition of (a) Property or series of related Dispositions
of Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 8.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $25,000,000 or (b) any Capital Stock of
any Subsidiary or series of related Dispositions of Capital Stock of any
Subsidiary (in either case, whether through the sale or issuance thereof or
otherwise), excluding any such Disposition permitted by clause (d) of
Section 8.5, that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $25,000,000.

“Assignee”: as defined in Section 11.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B or such other form as is reasonably acceptable to the
Administrative Agent.

“Available Amount”: at any time, the sum of:

(i) $580,000,000 plus the cumulative portion of Excess Cash Flow for each fiscal
year of the U.S. Borrower, commencing with the fiscal year ending December 31,
2017, that is not required to be applied to prepay or repay Loans pursuant to
Section 4.2; plus

(ii) the Net Cash Proceeds from any sale of Capital Stock of Cedar Fair LP (or
contributions to the capital of Cedar Fair LP) following the Restatement
Effective Date; minus

(iii) the aggregate amount of Restricted Payments following the Restatement
Effective Date made in reliance on Sections 8.6(f); minus

 

-3-



--------------------------------------------------------------------------------

(iv) the aggregate amount of Investments made following the Restatement
Effective Date in reliance on Section 8.7(m) (net of any cash return to Cedar
Fair LP and its Subsidiaries in respect of such Investments); minus

(v) the aggregate amount of Indebtedness prepaid in reliance on Section 8.8(iii)
following the Restatement Effective Date.

“Available Canadian Revolving Commitment”: as to any Canadian Revolving Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s
Canadian Revolving Commitment then in effect over (b) such Lender’s Canadian
Revolving Extensions of Credit then outstanding.

“Available Liquidity”: at any time of determination an amount equal to the sum
of (a) the aggregate Available Canadian Revolving Commitments at such time plus
(b) the aggregate Available U.S. Revolving Commitments at such time plus
(c) unrestricted cash of the Loan Parties on hand at such time less (d) the
dollar amount of checks written by Loan Parties but not yet cleared against the
balance on deposit in the Loan Parties’ bank accounts at such time.

“Available U.S. Revolving Commitment”: as to any U.S. Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s U.S. Revolving
Commitment then in effect over (b) such Lender’s U.S. Revolving Extensions of
Credit then outstanding.

“BA Rate” means, with respect to any Interest Period for any BA Rate Loan, the
rate determined by the Administrative Agent to be the average offered rate for
bankers’ acceptances for the applicable Interest Period appearing on Reuters
Screen CDOR (Canadian Dollar Offered Rate) page as of 10:00 a.m. (New York City
time) on the first day of each Interest Period. In the event that such rate does
not appear on the Reuters Screen CDOR (Canadian Dollar Offered Rate) page (or
otherwise on the Reuters screen), the BA Rate for the purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying bankers’ acceptance rates as may be selected by
the Agent in consultation with Cedar Fair LP. Notwithstanding the foregoing, in
the event that the BA Rate as determined above for any Interest Period shall be
less than 0.00% per annum, the BA Rate for such Interest Period shall instead be
deemed to be 0.00% per annum.

“BA Rate Loan”: a Loan denominated in Canadian Dollars that bears interest by
reference to the BA Rate.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
0.50%, (c) the Eurodollar Rate applicable for an Interest Period of one month
commencing on such date (or, if such date is not a Business Day, the preceding
Business Day) plus 1.00% and (d) 1.00%. For purposes hereof: “Prime Rate” shall
mean the rate of interest per annum publicly announced from time

 

-4-



--------------------------------------------------------------------------------

to time by the Administrative Agent as its prime rate in effect at its principal
office in New York, New York. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefit Plan”: means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”: as defined in the preamble to this Agreement;
provided, that any Subsidiary Guarantor that is a Domestic Subsidiary may, at
the option of the U.S. Borrower, upon ten Business Days’ notice to the
Administrative Agent (provided that at least four Business Days prior to the
addition of a given U.S. Co-Borrower pursuant to a Subsidiary Borrower
Designation Letter, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, requested by it at least eight
Business Days prior to the addition of such U.S. Co-Borrower pursuant to a
Subsidiary Borrower Designation Letter), become jointly and severally liable
with the existing U.S. Co-Borrowers as a “U.S. Co-Borrower” hereunder pursuant
to a Subsidiary Borrower Designation Letter, in which case, the provisions
applicable to a U.S. Co-Borrower hereunder and under the other Loan Documents
shall apply equally to such Subsidiary Guarantor in its capacity as a U.S.
Co-Borrower.

“Borrower Credit Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which the applicable Borrower requests the relevant Lenders to make
Loans hereunder.

“Borrowing Notice”: with respect to any request for the borrowing of Loans
hereunder, a notice from the applicable Borrower, substantially in the form of,
and containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.

“Business”: as defined in Section 5.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or (solely with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Canadian Revolving Extensions of Credit) Toronto, Ontario are authorized or
required by law to close: provided that, with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

“Canadian Benefit Plans”: all material employee benefit plans, funds, programs
and policies maintained or contributed to or for which any Group Members has any
liability in respect to Canadian employees by any Group Member formed in Canada
that are not Canadian Pension Plans including, without limitation, all profit
sharing, savings, supplemental retirement, retiring allowance, severance,
pension, deferred compensation, welfare, bonus, incentive compensation, phantom
stock, supplementary unemployment benefit plans or arrangements and all material
life, health, dental and disability plans and arrangements in which the
employees or former employees of any Group Member employed in Canada participate
or are eligible to participate, in each case whether written or oral, funded or
unfunded, insured or self-insured, reported or unreported, but excluding all
stock option or stock purchase plans.

 

-5-



--------------------------------------------------------------------------------

“Canadian Blocked Person”: means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower”: as defined in the preamble hereto.

“Canadian CFC Subsidiary”: any Canadian Subsidiary that is a CFC or a Subsidiary
of a CFC.

“Canadian Dollar” and “C$”: lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws”: means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Guarantee Agreement”: the Amended and Restated Canadian Guarantee
Agreement executed and delivered by the Canadian Borrower, dated as of the
Restatement Effective Date, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Canadian Guarantor”: (i) the Canadian Borrower and (ii) each Canadian
Subsidiary that is not a Canadian CFC Subsidiary (other than any such Subsidiary
that is not a Material Subsidiary).

“Canadian Issuing Lender”: JPMorgan Chase Bank, N.A., UBS AG, Stamford Branch
and any other Canadian Revolving Lender from time to time designated by the
Canadian Borrower or the U.S. Borrower as a Canadian Issuing Lender with the
consent of such Canadian Revolving Lender and the Administrative Agent;
provided, that UBS AG, Stamford Branch shall only be a Canadian Issuing Lender
with respect to standby Canadian Letters of Credit (and not, for the avoidance
of doubt, documentary Canadian Letters of Credit).

“Canadian L/C Obligations”: at any time, an amount equal to the sum of (a) the
then aggregate undrawn and unexpired amount of the then outstanding Canadian
Letters of Credit and (b) the aggregate amount of drawings under the Canadian
Letters of Credit that have not then been reimbursed pursuant to Section 3.11.

“Canadian L/C Participants”: with respect to any Canadian Letter of Credit, the
collective reference to the Canadian Revolving Lenders.

“Canadian L/C Sub Commitment”: Five Million Dollars ($5,000,000).

“Canadian Letters of Credit”: as defined in Section 3.7(c).

“Canadian Obligations”: the obligations of the Canadian Borrower to pay the
unpaid principal of and interest on (including, without limitation, interest,
fees and other amounts accruing after the maturity of the Term Loans, Canadian
Revolving Loans made to the Canadian Borrower and Canadian Reimbursement
Obligations of the Canadian Borrower and interest, fees and other amounts
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Canadian
Borrower, whether or not a claim for post filing or post-petition interest, fees
or other amounts is allowed in such proceeding) the Term Loans, the Canadian
Revolving Loans, the Canadian Reimbursement Obligations and all other
obligations and liabilities of the Canadian Borrower or any Canadian Subsidiary
that is a Subsidiary Guarantor to the Canadian Secured Parties, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Canadian Letters of Credit, Specified
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Lead Arrangers, to the
Agents or to any Lender that are required to be paid by the Canadian Borrower or
any Canadian Subsidiary that is a Subsidiary Guarantor pursuant hereto or
thereto and all interest, fees and other amounts accruing at the then applicable
rate provided in any Specified Agreement after the maturity of the obligations
thereof and interest, fees and other

 

-6-



--------------------------------------------------------------------------------

amounts accruing at the then applicable rate provided in any Specified
Arrangement Agreement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest, fees and other amounts is allowed in such
proceeding) or otherwise.

“Canadian Payment Amount”: as defined in Section 3.11(b).

“Canadian Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to Cedar Fair LP, the
Canadian Borrower and the Canadian Revolving Lenders.

“Canadian Pension Plans”: any plan, program or arrangement which is considered
to be a pension plan for the purposes of any applicable pension benefits
standards, or tax, statute and/or regulation in Canada or any province or
territory thereof established, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, any Group Member, their
respective employees or former employees, in each case whether written or oral,
funded or unfunded, insured or self-insured, reported or unreported.

“Canadian Prime Rate”: on any day the greater of:

(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of The Globe and Mail (or, if the Globe and Mail ceases to be
published, such other source as may be selected by the Administrative Agent in
its reasonable discretion) as being the “Canadian Prime Rate”, “chartered bank
prime rate” or words of similar description;

(b) the BA Rate for a one month Interest Period on such day (or, if such day is
not a Business Day, on the preceding Business Day) plus 100 basis points per
annum; and

(c) 1.00%.

Any change in the Canadian Prime Rate shall be effective as of the opening of
business on the date the change becomes effective generally.

“Canadian Prime Rate Loans”: Canadian Revolving Loans which are denominated in
Canadian Dollars and in respect of which the Canadian Borrower or the U.S.
Borrower is obligated to pay interest in accordance with Section 4.5 at the
Canadian Prime Rate plus the Applicable Margin.

“Canadian Property”: any right or interest in or to property of any kind
whatsoever whether now owned or hereafter acquired, whether real, personal or
mixed and whether tangible or intangible, in each case as and while located in
Canada, including, without limitation, the Capital Stock of any Person formed
and existing under the laws of Canada or any territory, province or subdivision
thereof.

“Canadian Reimbursement Obligations”: the Reimbursement Obligations owing by the
Canadian Borrower or the U.S. Borrower pursuant to the Canadian Revolving
Facility.

“Canadian Revolving Commitment”: as to any Canadian Revolving Lender, the
obligation of such Lender, if any, to make Canadian Revolving Loans and
participate in Canadian Letters of Credit, in an aggregate principal amount, the
Dollar Equivalent of which does not to exceed the amount set forth under the
heading “Canadian Revolving Commitment” under such Lender’s name (i) on Schedule
1.2 or (ii) as the case may be, on the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof (including pursuant to Section 2.6). The
aggregate amount of Canadian Revolving Commitments as of the Restatement
Effective Date is Fifteen Million Dollars ($15,000,000). For the avoidance of
doubt, all Replacement Revolving Commitments in favor of both the Canadian
Borrower and the U.S. Borrower shall constitute “Canadian Revolving Commitments”
for all purposes of this Agreement.

“Canadian Revolving Credit Percentage”: as to any Canadian Revolving Lender at
any time, the percentage which such Lender’s Canadian Revolving Commitment then
constitutes of the aggregate Canadian Revolving Commitments (or, at any time
after the Canadian Revolving Commitments shall have expired or terminated, the

 

-7-



--------------------------------------------------------------------------------

percentage which the aggregate amount of such Lender’s Canadian Revolving
Extensions of Credit then outstanding constitutes of the amount of the aggregate
Canadian Revolving Extensions of Credit then outstanding) ; provided that in the
case of Section 4.16 when a Defaulting Lender shall exist, “Canadian Revolving
Credit Percentage” shall mean the percentage of the total Canadian Revolving
Commitments (disregarding any Defaulting Lender’s Canadian Revolving Commitment)
represented by such Lender’s Canadian Revolving Commitment.

“Canadian Revolving Extensions of Credit”: as to any Canadian Revolving Lender
at any time, an amount equal to the Dollar Equivalent of the sum of (a) the
aggregate principal amount of all Canadian Revolving Loans made by such Lender
then outstanding and (b) such Lender’s Canadian Revolving Credit Percentage of
the Canadian L/C Obligations then outstanding.

“Canadian Revolving Facility”: as defined in the definition of “Facility” in
this Section 1.1.

“Canadian Revolving Lender”: each Lender that has a Canadian Revolving
Commitment or that is the holder of Canadian Revolving Loans, including, if
applicable, institutions that, in separate capacities, serve as Canadian Issuing
Lenders.

“Canadian Revolving Loans”: as defined in Section 3.1(b).

“Canadian Revolving Note”: as defined in Section 4.14(d).

“Canadian Secured Parties”: the collective reference to the Term Lenders, the
Canadian Revolving Lenders, the Collateral Agent (in its capacity as agent for
the other Canadian Secured Parties), the Administrative Agent, the Qualified
Counterparties under Specified Agreements entered into by the Canadian Borrower
or any of its Subsidiaries and the Canadian Issuing Lenders.

“Canadian Security Documents”: collectively, (a) the Debenture (Canada), the
Security Agreement (Canada), and the Notice of Security Interest in IP (Canada),
in each case, between each of the Loan Parties having Canadian Property and the
Collateral Agent, (b) the Canadian Guarantee Agreement, and (c) all other
documents delivered to the Collateral Agent granting or perfecting a Lien on
Canadian Property of any Person, including all financing statements filed in
connection therewith, any intellectual property security agreements, blocked
account agreements or control agreements that may be required to be delivered
pursuant to this Agreement or any other Loan Document with respect to such
Canadian Property, and all other security documents hereafter delivered to the
Collateral Agent granting or perfecting a Lien on such Canadian Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Canadian Subsidiary”: any Subsidiary of Cedar Fair LP organized under the laws
of Canada or one of the provinces or territories of Canada.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

-8-



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government, the Canadian
Government or issued by any agency thereof and backed by the full faith and
credit of the United States or Canada, in each case maturing within one year
from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or by a bank listed in Schedule I of the Bank Act (Canada) and having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A1 by Standard & Poor’s Ratings Services (“S&P”) or
P1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
or Canada; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, province, commonwealth or
territory of the United States or Canada, by any political subdivision or taxing
authority of any such state, province, commonwealth or territory or by any
foreign government, the securities of which state, province, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or Al by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Cedar Fair LP”: as defined in the preamble to this Agreement.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.

“Charges”: as defined in Section 11.17.

“Closing Date”: March 6, 2013.

“Co-Documentation Agents”: Fifth Third Bank and KeyBank National Association, in
their capacity as such and their respective successors in such capacity.

“Co-Syndication Agents”: UBS Securities LLC and Wells Fargo Bank, N.A., in their
capacity as such and their respective successors in such capacity.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: as to any Lender, the sum of the Term Commitments, the Revolving
Commitments and the Replacement Revolving Commitments of such Lender.

“Commitment Fee Rate”:

(a) with respect to the Revolving Credit Facilities (i) until delivery of
financial statements for the fiscal quarter ending September 30, 2017 pursuant
to Section 7.1(b) and the related Compliance Certificate pursuant to
Section 7.2(b), 0.375% per annum and (ii) thereafter, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.2(b):

 

-9-



--------------------------------------------------------------------------------

Pricing

Level

  

Consolidated

Leverage Ratio

  

Commitment

Fee Rate

1    > 2.75 to 1.00    0.375% 2    < 2.75 to 1.00    0.300%

Any increase or decrease in the Commitment Fee Rate pursuant to this clause
(a) resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.2(b); provided that,
if a Compliance Certificate is not delivered by the date required by
Section 7.2(b) then, at the option of the Majority Facility Lenders under the
Revolving Facility, Pricing Level 1 shall apply from the Business Day following
the date such Compliance Certificate was required to be delivered until the
first Business Day following the date such Compliance Certificate is delivered;
and

(b) with respect to any Replacement Revolving Commitments, the “Commitment Fee
Rate” set forth in the applicable Replacement Revolving Facility Amendment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity”: any entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and Cedar Fair LP (which consent shall not
be unreasonably withheld); provided that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that a Conduit Lender shall be
entitled to the benefits of Section 4.9, 4.10, 4.11 or 11.5 (subject to the
limitations and requirements of those Sections and Sections 4.12 and 4.13) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.6 but no Conduit Lender shall be deemed to
have any Commitment.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Cedar Fair LP and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Cedar Fair
LP and its Subsidiaries at such date, but excluding (a) the current portion of
any Funded Debt of Cedar Fair LP and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and, except in the case of clause (e)(ii) below, to
the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts, debt extinguishment costs and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of

 

-10-



--------------------------------------------------------------------------------

intangibles and organization costs, (e) any (i) non-recurring, unusual or
restructuring cash charges and (ii) “run-rate” cost savings and synergies
projected by the U.S. Borrower in good faith to result from actions taken or to
be taken prior to or during such period (which cost savings or synergies shall
be subject only to certification by a Responsible Officer of the U.S. Borrower
and shall be calculated on a pro forma basis as though such cost savings or
synergies had been realized on a “run-rate” basis throughout such period), net
of the amount of actual benefits realized prior to or during such period from
such actions; provided that a Responsible Officer of the U.S. Borrower shall
have certified to the Administrative Agent that (A) such cost savings or
synergies are reasonably identifiable, reasonably attributable to the actions or
initiatives specified and reasonably anticipated to result from such actions or
initiatives and (B) such actions or initiatives have been taken or are to be
taken within twelve (12) months from the date of determination in an aggregate
amount for all such increases pursuant to this clause (e) for any period not to
exceed the greater of (x) $50,000,000 in any four fiscal quarter period and
(y) an amount equal to 10% of Consolidated EBITDA of the U.S. Borrower for such
period (prior to giving effect to any adjustments pursuant to this clause (e)),
(f) non-cash compensation expenses arising from the issuance of stock, options
to purchase stock and stock appreciation rights and other equity-based
compensation to the management of Cedar Fair LP, (g) fees, commissions,
expenses, debt extinguishment costs and other costs incurred in connection with
the negotiation of the Refinancing and transactions costs and customary fees to
third parties incurred in connection with the issuance of stock or the issuance
or incurrence of debt for borrowed money, (h) any other non-recurring, non-cash
charges, non-cash expenses or non-cash losses of Cedar Fair LP or any of its
Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in the period when such payments
are made and (i) proceeds of business interruption insurance and any expenses
reimbursed by third parties (in each case, only to the extent actually received
in cash and only to the extent not included in calculating Consolidated Net
Income), and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
non-recurring income or gains determined in accordance with GAAP and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (h) above), all as determined
on a consolidated basis.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period (other than one-time fees,
commissions, expenses, debt extinguishment costs and other costs incurred in
connection with any financing or refinancing), (b) income taxes paid in cash
during such period, excluding, for the avoidance of doubt, taxes resulting from
the gain on the sale of assets and (c) Capital Expenditures paid in cash during
such period (excluding such amounts paid with Reinvestment Deferred Amounts and
other amounts reimbursed by a third party that is not a Group Member to the
extent received in cash and excluding Capital Expenditures constituting all or a
portion of a Permitted Acquisition).

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Cedar Fair LP and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
Cedar Fair LP and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date;
provided that the Consolidated Leverage Ratio shall be determined on a Pro Forma
Basis.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Cedar Fair LP and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person (other than a Subsidiary of Cedar Fair LP) in which Cedar
Fair LP or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Cedar Fair LP or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of Cedar Fair LP to the extent that the
declaration or payment of dividends or similar distributions by such

 

-11-



--------------------------------------------------------------------------------

Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (of the type described in clauses (a) through (e), inclusive, of
the definition of such term) of Cedar Fair LP and its Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP; provided that the
aggregate principal amount of Revolving Loans outstanding on any date shall be
based on the average daily outstanding principal amount of Revolving Loans (and,
prior to the one year anniversary of the Restatement Effective Date, “Revolving
Loans” and “Swing Line Loans” (each as defined in the Existing Credit
Agreement)) during the most recent four fiscal quarter period of Cedar Fair L.P.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Converted U.S. Term Loan”: the aggregate principal amount of each U.S. Term
Loan held by a Restatement Consenting Lender on the Restatement Effective Date
(or, if less, the amount notified to such Lender by the Administrative Agent
prior to the Restatement Effective Date).

“Credit Party”: as defined in the definition of “Defaulting Lender”.

“Current Holder Group”: (i) those individuals who are officers and directors of
Cedar Fair LP or the Managing General Partner on the Restatement Effective Date,
(ii) the spouses, heirs, legatees, descendants and blood relatives to the third
degree of consanguinity of any such individual, (iii) the executors and
administrators of the estate of any such individual, and any court appointed
guardian of any such individual, and (iv) any trust for the benefit of any such
individual referred to in the foregoing clauses (i) and (ii) or any other
individuals, so long as one or more members of the Current Holder Group has the
exclusive right to control the voting and disposition of securities held by such
trust.

“Debenture (Canada)”: the Amended and Restated Debenture executed and delivered
by the Canadian Borrower, dated as of the Restatement Effective Date, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder (unless the subject of a good faith
dispute and such Lender has notified the Administrative Agent in writing that a
condition precedent to funding, specifically identified and including the
particular default, has not been satisfied), (b) with respect to a Revolving
Lender, notified any Borrower or notified the Administrative Agent or any
Issuing Lender (each, a “Credit Party”) in writing that it does not intend or
expect to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (in each case, unless the subject of a
good faith dispute notified to the Administrative Agent in writing in reasonable
detail that a condition precedent to funding, specifically identified and
including the particular default, has not been satisfied), (c) failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) otherwise failed to pay over to a Credit Party any
other amount required to be paid by it hereunder within

 

-12-



--------------------------------------------------------------------------------

two Business Days of the date when due, unless the subject of a good faith
dispute, or (e) has become the subject of a Bankruptcy Event or a Bail-In
Action.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the U.S. Borrower or a Subsidiary in connection with a
disposition pursuant to Section 8.5(e) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the U.S.
Borrower delivered to the Administrative Agent, setting forth the basis of such
valuation, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of or conversion of or collection on such Designated
Non-Cash Consideration.

“Discount Range”: as defined in Section 4.1(b)(ii).

“Discounted Prepayment Option Notice”: as defined in Section 4.1(b)(ii).

“Discounted Voluntary Prepayment”: as defined in Section 4.1(b)(i).

“Discounted Voluntary Prepayment Notice”: as defined in Section 4.1(b)(v).

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Lenders” means (i) those Persons identified by the U.S. Borrower
in writing to the Administrative Agent from time to time as direct competitors
of the U.S. Borrower or any of its Subsidiaries and (ii) any of their respective
Affiliates (other than bona fide debt investors) to the extent that such
Affiliates (x) are clearly identifiable as such on the basis of their name or
(y) are identified in writing by the Borrower to Administrative Agent from time
to time. Any supplement to the list of Disqualified Lenders pursuant to clauses
(i) or (ii) above shall be sent by the Borrower to JPMDQ_Contact@jpmorgan.com
and such supplement shall take effect 3 Business Days after such notice is
received by the Administrative Agent (it being understood that no such
supplement to the list of Disqualified Lenders shall operate to disqualify any
Person that is already a Lender or that is party to a pending trade at the time
such supplement would otherwise become effective). The Administrative Agent
shall make available the list of Disqualified Lenders to Lenders (including
Public-Siders) and prospective assignees. Notwithstanding the foregoing or
anything in this Agreement to the contrary, each Loan Party and the Lenders
acknowledge and agree that the neither the Administrative Agent nor any other
Agent will have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and neither the Administrative
Agent nor any other Agent will have any liability with respect to any assignment
made to a Disqualified Lender.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is expressed in any other currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such other currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate and reasonable in its sole discretion).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Cedar Fair LP organized under the laws
of the United States, any state thereof or the District of Columbia.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

-13-



--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway (including the United Kingdom).

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, Canadian, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law regulating, relating to or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto and any regulations promulgated
thereunder.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate. Notwithstanding the foregoing, if the Eurodollar Base
Rate for any Interest Period would be less than zero, the Eurodollar Base Rate
for such Interest Period shall be deemed to be zero.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded to the sixth decimal point):

                                     Eurodollar Base
Rate                                

1.00 minus Eurocurrency Reserve Requirements

(to the extent, if any, applicable to the

Eurodollar Tranche in question)

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility with the same Interest Period.

“Event of Default”: any of the events specified in Section 9; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of Cedar Fair LP (a)(i) Consolidated
EBITDA for such fiscal year plus (ii) any decrease in Consolidated Working
Capital for such fiscal year minus (b) the sum of, in each case to the extent
not otherwise reducing Consolidated EBITDA in such period, without duplication,
(i) scheduled principal payments of Consolidated Total Debt during such period
(including for purposes hereof, sinking fund payments, payments in respect of
the principal components under capital leases and the like relating thereto), in
each case other than in connection with a refinancing thereof, (ii) Consolidated
Fixed Charges for such period other than to the extent financed with the
proceeds of Indebtedness (other than Revolving Loans), (iii) to the extent not
financed with the

 

-14-



--------------------------------------------------------------------------------

incurrence or assumption of Indebtedness or proceeds from an issuance of Capital
Stock, the amount of Investments, on a consolidated basis, made by Cedar Fair LP
and its Subsidiaries during such period pursuant to clauses (g), (i), (j), (k),
(l), (m) and (n) of Section 8.7, (iv) any increase in Consolidated Working
Capital for such fiscal year and (v) any Restricted Payments made pursuant to
Section 8.6(e) during such period.

“Excess Cash Flow Application Date”: as defined in Section 4.2(d).

“Exchange Act”: as defined in Section 7.2(d).

“Excluded Foreign Subsidiary”: any Subsidiary (other than the Canadian Borrower)
that is (a) neither a Domestic Subsidiary nor a Canadian Subsidiary; (b) a
Canadian Subsidiary that is a Canadian CFC Subsidiary or that is not a CFC but
adverse federal tax consequences would result from its giving a Guarantee; or
(c) a Domestic or Canadian Subsidiary that is treated as a disregarded entity
for United States federal income tax purposes and substantially all of whose
assets are equity interests in one or more Subsidiaries that are CFCs.

“Excluded Indebtedness”: all Indebtedness permitted under Section 8.2 (other
than clause (h) thereof).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) in the case of a Swap Obligation subject
to a clearing requirement pursuant to section 2(h) of the Commodity Exchange
Act, because such Subsidiary Guarantor is a “financial entity,” as defined in
section 2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of (or
grant of such security interest by, as applicable) such Subsidiary Guarantor
becomes or would become effective with respect to such Swap Obligation.

“Excluded Taxes”: as defined in Section 4.10(a).

“Existing Credit Agreement”: the Credit Agreement, dated as of March 6, 2013,
among the U.S. Borrower, the U.S. Co-Borrowers, the Canadian Borrower, the
several banks and other financial institutions or entities from time to time
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent (as
amended prior to the date hereofRestatement Effective Date).

“Existing Letters of Credit”: those letters of credit issued and outstanding
under the Existing Credit Agreement immediately prior to the Restatement
Effective Date and set forth on Schedule 3.7.

“Existing Senior Notes”: 5.25% Senior Notes due 2021 pursuant to an Indenture
dated as of March 6, 2013, by and among the Borrowers, the guarantors signatory
thereto and The Bank of New York Mellon, as trustee.

“Existing Term Loan Facility”: as defined in Section 2.5(a).

“Extended Term Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Extended Term Loans”: as defined in Section 2.5(a).

“Extending Term Lender”: as defined in Section 2.5(b).

“Extension Election”: as defined in Section 2.5(b).

“Extension Request”: as defined in Section 2.5(a).

 

-15-



--------------------------------------------------------------------------------

“Extension Series”: as defined in Section 2.5(a).

“Facility”: each of (a) the Additional U.S. Term B Commitment and the U.S. Term
B Loans (the “U.S. Term B Facility”), (b) in respect of the Revolving
Commitments (i) the U.S. Revolving Commitments and the U.S. Revolving Extensions
of Credit made thereunder (the “U.S. Revolving Facility”) and (ii) the Canadian
Revolving Commitments and the Canadian Revolving Extensions of Credit (the
“Canadian Revolving Facility”), (c) each Series of Refinancing Term Loans (each
such Series, a “Refinancing Term Facility”), (d) each Incremental Series of
Incremental Term Loans (each such Incremental Series, an “Incremental Term
Facility”) and (e) each Extension Series of Extended Term Loans (each such
Extension Series, an “Extended Term Facility”).

“FATCA”: Sections 1471 through 1474 of the Code as of the date of this Agreement
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the date of this Agreement (or amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future Treasury Regulations or other
official administrative guidance issued thereunder and, for the avoidance of
doubt, any intergovernmental agreement (or related rules, practices, legislation
or official administrative guidance) entered into implementing the foregoing.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“First Lien Intercreditor Agreement”: an agreement substantially in the form of
Exhibit P, by and among the Collateral Agent, the Additional First Lien
Collateral Agent and the authorized representatives from time to time party
thereto with any such changes as are reasonably acceptable to the Collateral
Agent.

“Flood Insurance Laws”: means, collectively, (i) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(ii) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statue thereto, (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto, (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.

“Foreign Lender”: a Lender or Issuing Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any Subsidiary of Cedar Fair LP that is not a Domestic
Subsidiary.

“Fronting Fee”: as defined in Section 3.9(b).

“Funded Debt”: as to any Person, all Indebtedness (of the type described in
clauses (a) through (e), inclusive, of the definition of such term) of such
Person that matures more than one year from the date of its creation or matures
within one year from the date of its creation but is renewable or extendible, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrowers, Indebtedness in respect
of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Cedar Fair LP
and the Lenders.

 

-16-



--------------------------------------------------------------------------------

“GAAP”: subject to Section 1.2(e), generally accepted accounting principles in
the United States as in effect from time to time.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement executed and delivered by Cedar Fair LP and each Subsidiary
Guarantor (other than Canadian Guarantors) dated as of the Restatement Effective
Date, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Hedge Agreement.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate.”

“Increased Amount Date”: as defined in Section 2.6(a)(i).

“Incremental Amendment”: as defined in Section 2.6(c).

“Incremental Series”: as defined in Section 2.6(b).

“Incremental Term Facility”: as defined in the definition of “Facility” in this
Section 1.1.

 

-17-



--------------------------------------------------------------------------------

“Incremental Term Lender”: a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment”: the commitment of any Lender, established
pursuant to Section 2.6, to make Incremental Term Loans to the Borrowers.

“Incremental Term Loans”: Term Loans made by one or more Lenders to the
Borrowers pursuant to Section 2.6.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Ineligible Institution”: means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof,
(d) a Borrower or any of its Affiliates or (e) a Disqualified Lender.

“Initial Revolving Termination Date”: April 13, 2022.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Law”: any of Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), and the Winding Up and Restructuring Act
(Canada), each as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction
(federal, state, provincial, or otherwise), including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property and intellectual property rights,
whether arising under United States or Canadian, multinational or foreign laws
or otherwise, including copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses, trade secrets, know how, technology,
and all other confidential business or technical information, and all rights to
sue at law or in equity for any past, present or future infringement,
misappropriation, dilution or other impairment thereof,

 

-18-



--------------------------------------------------------------------------------

including the right to receive all proceeds and damages therefrom, and all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.

“Interest Payment Date”: (a) as to any Base Rate Loan or Canadian Prime Rate
Loan, the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or BA Rate Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan or BA
Rate Loan having an Interest Period longer than three months, each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period, and (d(d) with respect to the
U.S. Term B Loans, the Amendment No. 1 Effective Date, and (e) as to any Loan
(other than any Revolving Loan that is a Base Rate Loan or Canadian Prime Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan or BA Rate Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or BA Rate Loan and ending (1) in the case of
Eurodollar Loans, (x) one, three or six months thereafter (or, in the case of
the initial Interest Period for the U.S. Term B Loans, two weeks thereafter) or
(y) if agreed by each Lender of such Eurodollar Loan, twelve months thereafter
and (2) in the case of BA Rate Loans, one, three or six months thereafter,
subject to availability for all Canadian Revolving Lenders, in each case as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan or BA Rate Loan and ending (1) in the case of
Eurodollar Loans, one, three, six or twelve months thereafter, as applicable,
and (2) in the case of BA Rate Loans, one, three, or six months thereafter,
subject to availability for all Canadian Revolving Lenders, in each case as
selected by the applicable Borrower, by irrevocable notice to the Administrative
Agent, not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period selected in respect of a Eurodollar Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

(ii) if any Interest Period selected in respect of a BA Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall
end on the immediately preceding Business Day;

(iii) no Borrower may select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date for any Revolving Commitments
thereunder or the date final payment is due on the applicable Term Loans, as the
case may be;

(iv) any Interest Period in respect of a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(v) the applicable Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Interpolated Rate” : at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: any U.S. Issuing Lender and any Canadian Issuing Lender.

 

-19-



--------------------------------------------------------------------------------

“L/C Fee Payment Date”: with respect to any Revolving Credit Facility, the last
day of each March, June, September and December and the last day of the
Revolving Commitment Period for any Revolving Commitments under such Revolving
Credit Facility.

“L/C Obligations”: the U.S. L/C Obligations and the Canadian L/C Obligations.

“L/C Participants”: the U.S. L/C Participants and the Canadian L/C Participants.

“Lead Arrangers”: JPMorgan Chase Bank, N.A., UBS Securities LLC and Wells Fargo
Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners and Fifth Third Bank and KeyBank National Association, in their
capacities as joint lead arrangers, and, in each case, their respective
successors in such capacities and the Amendment No. 1 Lead Arranger.

“Leasehold Mortgage”: any Mortgage that grants a lien over any ground leasehold
interest of any Loan Party.

“Lender Participation Notice”: as defined in Section 4.1(b)(iii).

“Lender Presentation”: the lender presentation dated April 2017 and furnished to
the Lenders in connection with the Refinancing.

“Lenders”: as defined in the preamble to this Agreement; provided that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

“Letter of Credit Commitment”: with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder. The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 1.2. The Letter of Credit Commitment of any Issuing Lender may be
increased or decreased from time to time as agreed in writing by the U.S.
Borrower and such Issuing Lender and notified to the Administrative Agent.

“Letters of Credit”: the Canadian Letters of Credit and the U.S. Letters of
Credit.

“LIBO Screen Rate” : for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and,
the Notes. and Amendment No.1.

“Loan Parties”: the Borrowers and the Subsidiary Guarantors.

“Majority Facility Lenders”: with respect to any Facility, the Non-Defaulting
Lenders holding more than 50% of the aggregate unpaid principal amount of the
Term Loans or the Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of a Revolving Facility, prior
to termination in full of,

 

-20-



--------------------------------------------------------------------------------

respectively, the Revolving Commitments thereunder, the Non-Defaulting Lenders
holding more than 50% of, respectively, the Revolving Commitments thereunder).

“Managing General Partner”: Cedar Fair Management Inc., an Ohio corporation,
together with its successors and assigns.

“Material Adverse Effect”: a material adverse effect on (a) the Refinancing,
(b) the business, assets, property, financial condition or results of operations
of Cedar Fair LP and its Subsidiaries taken as a whole, (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder or the
validity, perfection or priority of the Collateral Agent’s Liens upon the
Collateral or (d) the ability of the Borrowers and the other Loan Parties, taken
as a whole, to perform their payment obligations under the Loan Documents.

“Material Subsidiary”: at any time, any Subsidiary of Cedar Fair LP (i) that has
assets at such time comprising two percent (2%) or more of the consolidated
assets of Cedar Fair LP, or (ii) whose operations in the current fiscal year are
expected to, or whose operations in the most recent fiscal year did (or would
have if such person had been a Subsidiary for such entire fiscal year) represent
two percent (2%) or more of the Consolidated EBITDA for such fiscal year;
provided, however, that notwithstanding the foregoing, the term “Material
Subsidiary” shall include, without limitation, the Canadian Borrower, the U.S.
Co-Borrowers, Carowinds LLC, a Delaware limited liability company, Cedar Fair
Southwest Inc., a Delaware corporation, Cedar Point Park LLC, a Delaware limited
liability company, Dorney Park LLC, a Delaware limited liability company, Geauga
Lake LLC, a Delaware limited liability company, Kings Dominion LLC, a Delaware
limited liability company, Kings Island Company, a Delaware corporation, Kings
Island Park LLC, a Delaware limited liability company, Knott’s Berry Farm LLC, a
Delaware limited liability company, Michigan’s Adventure, Inc., a Michigan
corporation, Michigan’s Adventure Park LLC, a Delaware limited liability
company, Valleyfair LLC, a Delaware limited liability company, Wonderland
Company Inc., a Delaware corporation, and Worlds of Fun LLC, a Delaware limited
liability company.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and urea
formaldehyde insulation.

“Maximum Rate”: as defined in Section 11.17.

“MMC”: as defined in the preamble to this Agreement.

“MOL”: as defined in the preamble to this Agreement.

“Mortgage Amendment”: as defined in Section 7.10(d)(ii)(A).

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Collateral Agent for the benefit of the U.S. Secured Parties and/or the
Canadian Secured Parties, as the case may be, shall be granted a Lien pursuant
to the Mortgages and any other real property acquired after the Restatement
Effective Date in respect of which a Mortgage is provided after the Restatement
Effective Date pursuant to Section 7.10.

“Mortgages”: each of the fee and ground leasehold mortgages, charges, debentures
and deeds of trust, made by any Loan Party in favor of, or for the benefit of,
the Collateral Agent for the benefit of the U.S. Secured Parties and/or the
Canadian Secured Parties, as the case may be.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, brokers’
commissions,

 

-21-



--------------------------------------------------------------------------------

investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document and Liens securing Qualifying Senior Secured
Debt) and other reasonable and customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock, any capital contribution or any incurrence of
Indebtedness, the cash proceeds received from such issuance, contribution or
incurrence, net of reasonable and customary attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in any fiscal year shall constitute Net Cash Proceeds in
such fiscal year until the aggregate amount of all such net cash proceeds in
such fiscal year shall exceed $35,000,000 (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Cash Proceeds) and (y) in any
event, no net cash proceeds calculated in accordance with the foregoing realized
in a single transaction or series of related transactions shall constitute Net
Cash Proceeds unless such net cash proceeds shall exceed $10,000,000.

“New Senior Notes”: $500,000,000 aggregate principal amount of the Borrowers’
5.375% Senior Notes due 2027 issued on the Restatement Effective Date.

“Non-Consenting Lender”: as defined in Section 11.1.

“Non-Defaulting Lender”: each Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Note”: as defined in Section 4.14(d).

“Notice of Security Interest in IP (Canada)”: the Notice of Security Interest in
IP executed and delivered by the Canadian Borrower, substantially in the form of
Exhibit N.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: without duplication, the Canadian Obligations and the U.S.
Obligations.

“Offered Loans”: as defined in Section 4.1(b)(iii).

“Other Taxes”: all present or future stamp or documentary Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except
any such Taxes that are imposed with respect to an assignment (“Assignment
Taxes”) but only if (i) such assignment was not made at the request of the
Borrowers pursuant to Section 4.13 and (ii) such Assignment Taxes are imposed as
a result of a present or former connection between the assignor or assignee and
the jurisdiction imposing such Assignment Taxes (other than any such connection
arising solely from such assignor or assignee having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, and/or engaged in any
other transaction pursuant to any Loan Document).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate

 

-22-



--------------------------------------------------------------------------------

shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 11.6(c)(i).

“Participant Register”: as defined in Section 11.6(c)(i).

“Payment Amount”: as defined in Section 3.11(a).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: the acquisition by Cedar Fair LP or any other Loan
Party of all or substantially all of the assets of a Person or line of business
of a Person, or more than 50% of the Capital Stock of a Person (referred to
herein as the “Acquired Entity”); provided that (i) the Acquired Entity shall be
in a line of business consistent with the requirements of Section 8.15; (ii) the
consideration paid in connection with all such acquisitions (including all
transaction costs and all Indebtedness incurred or assumed in connection
therewith) with respect to any acquired Persons that do not become Subsidiary
Guarantors or assets acquired in connection therewith that are not owned by
Cedar Fair LP or a Subsidiary Guarantor during the term of this Agreement shall
not exceed $100,000,000 in the aggregate; (iii) Cedar Fair LP shall be in
compliance with the covenant set forth in Section 8.1, as of the most recently
completed period ending prior to such acquisition for which the financial
statements required by Section 7.1(a) and (b) were required to be delivered,
after giving pro forma effect to such acquisition and to any other event
occurring during or after such period; provided that the Administrative Agent
shall have received an officer’s certificate of Cedar Fair LP with reasonable
detailed calculations of such covenant compliance with Section 8.1; (iv) at the
time of such acquisition both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing; and (v) Cedar Fair LP
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Sections 7.10 and 7.11 and the Security Documents.

“Permitted Refinancing Indebtedness”: Indebtedness of Cedar Fair LP or a
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of Cedar Fair LP or any of
its Subsidiaries (the “Refinanced Indebtedness”); provided that:

(a) the principal amount (and accreted value, in the case of Indebtedness issued
at a discount) of the Permitted Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any reasonable premium paid to the holders of the Refinanced
Indebtedness and reasonable expenses incurred in connection with the incurrence
of the Permitted Refinancing Indebtedness;

(b) the obligor of Permitted Refinancing Indebtedness does not include any
Person (other than Cedar Fair LP or any Subsidiary Guarantor) that is not an
obligor of the Refinanced Indebtedness;

(c) if the Refinanced Indebtedness was subordinated in right of payment to the
Obligations then such Permitted Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Obligations;

(d) the Permitted Refinancing Indebtedness has a final stated maturity either
(a) no earlier than the Refinanced Indebtedness being repaid or amended or
(b) after the maturity date of all outstanding Term Loans at the time such
Permitted Refinancing Indebtedness is incurred;

(e) the portion, if any, of the Permitted Refinancing Indebtedness that is
scheduled to mature on or prior to the maturity date of all then outstanding
Term Loans has a Weighted Average Life to Maturity

 

-23-



--------------------------------------------------------------------------------

at the time such Permitted Refinancing Indebtedness is incurred that is equal to
or greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being repaid that is scheduled to mature on or prior to
the maturity date of all then outstanding Term Loans; and

(f) such Permitted Refinancing Indebtedness is not secured by any Liens on any
assets of Cedar Fair LP or any of its Subsidiaries other than assets that
secured the Refinanced Indebtedness.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA, but excluding,
for greater certainty, Canadian Benefit Plans and Canadian Pension Plans.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Prime Rate”: as defined in the definition of “Base Rate” in this Section 1.1.

“Proceeds of Crime Act”: means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Pro Forma Basis”: as to any person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of Consolidated
EBITDA, effect shall be given to any Asset Sale, Permitted Acquisition,
Restricted Payment, in each case that occurred during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.6, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8
or 8.10, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.6, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8
or 8.10, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period and (y) the
interest expense of such person attributable to interest on any Indebtedness,
for which pro forma effect is being given as provided in preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis as if the
rates that would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of Cedar Fair
LP and may include adjustments to give appropriate effect to cost savings and
synergies that are directly attributable to the relevant transaction, factually
supportable and expected to have a continuing impact on the financial results of
Cedar Fair LP and its Subsidiaries. Cedar Fair LP shall deliver to the
Administrative Agent a certificate of a financial officer of Cedar Fair LP
setting forth calculations of any such pro forma adjustments supporting them in
reasonable detail; provided that no adjustments for synergies or cost savings
shall be made with respect to such relevant transaction after the end of the
first four consecutive fiscal quarters ended following such transaction.

“Pro Forma Compliance”: at any date of determination, that Cedar Fair LP and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect on
a Pro Forma Basis to the relevant transactions (including the

 

-24-



--------------------------------------------------------------------------------

assumption, issuance, incurrence and permanent repayment of Indebtedness), with
the financial condition covenant pursuant to Section 8.1 recomputed as at the
last day of the most recently ended fiscal quarter of Cedar Fair LP and its
Subsidiaries for which the financial statements and certificates required
pursuant to Section 7.1 have been or were required to have been delivered
(provided, that prior to delivery of financial statements for the first full
fiscal quarter ended after the Restatement Effective Date, such covenant shall
be deemed to have applied to Cedar Fair LP’s most recently completed fiscal
quarter).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: collectively, any U.S. Property, any Canadian Property and any other
right or interest in or to property of any kind whatsoever whether now owned or
hereafter acquired, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

“Proposed Discounted Prepayment Amount”: as defined in Section 4.1(b)(ii).

“PTE”: means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider”: a Lender whose representatives may trade in securities of the
U.S. Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the U.S. Borrower under the
terms of this Agreement.

“Purchasing U.S. Term B Lender”: has the meaning set forth in Amendment No.1.

“Qualified Counterparty”: with respect to any Specified Agreement, any
counterparty thereto that, at the time such Specified Agreement was entered into
or on the Restatement Effective Date, was a Lender, an Affiliate of a Lender, an
Agent or an Affiliate of an Agent; provided that, in the event a counterparty to
a Specified Agreement on the Restatement Effective Date at the time such
Specified Agreement was entered into was a Qualified Counterparty, such
counterparty shall constitute a Qualified Counterparty hereunder and under the
other Loan Documents.

“Qualifying Lender”: as defined in Section 4.1(b)(iv).

“Qualifying Loans”: as defined in Section 4.1(b)(iv).

“Qualifying Senior Secured Debt”: any senior secured Indebtedness of Cedar Fair
LP or any Subsidiary Guarantor, no part of the principal of which is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise), prior to the date that is six months after
the final maturity of the Term Loans outstanding on the date on which such
Indebtedness is incurred (it being understood that any required offer to
purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and which is subject to either
(i) the terms of the First Lien Intercreditor Agreement as “Additional First
Lien Obligations” or (ii) the terms of the Second Lien Intercreditor Agreement
as second lien obligations and, in each case, the terms and conditions of which
are otherwise reasonably satisfactory to the Administrative Agent.

“Qualifying Senior Unsecured Debt”: any senior unsecured Indebtedness of Cedar
Fair LP or any Subsidiary Guarantor, no part of the principal of which is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise), prior to the date that is six
months after the final maturity of the Term Loans outstanding on the date on
which such Indebtedness is incurred (it being understood that any required offer
to purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and the terms and conditions of
which are otherwise reasonably satisfactory to the Administrative Agent.

 

-25-



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Period”: as defined in the definition of “Pro Forma Basis”.

“Refinanced Indebtedness”: as defined in the definition of “Permitted
Refinancing Indebtedness”.

“Refinancing”: on the Restatement Effective Date, the incurrence of the U.S.
Term B Loans, the repayment in full or deemed repayment in full, as the case may
be, of all Loans interest and fees under the Existing Credit Agreement, the
termination of all commitments under the Existing Credit Agreement, the issuance
of the New Senior Notes and the redemption of the Existing Senior Notes.

“Refinancing Effective Date”: as defined in Section 2.4(a).

“Refinancing Term Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Refinancing Term Lender”: as defined in Section 2.4(b).

“Refinancing Term Loan Amendment”: as defined in Section 2.4(c).

“Refinancing Term Loans”: as defined in Section 2.4(a).

“Register”: as defined in Section 11.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse any
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or the Revolving Loans pursuant to
Section 4.2(c) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which Cedar
Fair LP has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer and
delivered to the Administrative Agent stating that no Event of Default has
occurred and is continuing and that Cedar Fair LP (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire or repair
fixed or capital assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in Cedar Fair LP’s or its Subsidiaries’ business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after the receipt by Cedar Fair LP
(directly or indirectly through a Subsidiary) of proceeds relating to such
Reinvestment Event (or the 180th day after the last day of such 360 period if
Cedar Fair LP or any of its Subsidiaries has entered into a contract to complete
such project within such time period) and (b) the date on which Cedar Fair LP
shall have determined not to, or shall have otherwise ceased to, acquire or
repair fixed or capital assets useful in Cedar Fair LP’s business with all or
any portion of the relevant Reinvestment Deferred Amount.

“Replacement Revolving Commitments”: as defined in Section 3.15(a).

“Replacement Revolving Facility Amendment”: as defined in Section 3.15(c).

 

-26-



--------------------------------------------------------------------------------

“Replacement Revolving Facility Effective Date”: as defined in Section 3.15(a).

“Replacement Revolving Lender”: as defined in Section 3.15(b).

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the Non-Defaulting Lenders holding more than
50% of the sum of (a) the aggregate unpaid principal amount of the Term Loans
then outstanding and (b) the aggregate Revolving Commitments then in effect or,
if the Revolving Commitments have been terminated, the aggregate Revolving
Extensions of Credit then outstanding; provided that in the case of any
Revolving Extensions of Credit made in Canadian Dollars, such amounts shall be
valued at the Dollar Equivalent of such Canadian Dollars as of the relevant date
of determination for purposes of this definition; provided, further, that the
Loans, participations in L/C Obligations and unused Revolving Commitments held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or other official administrative guidance or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of Cedar Fair LP, but in any event, with respect to financial matters,
the chief financial officer of Cedar Fair LP.

“Restatement Agreement”: that certain Restatement Agreement to this Agreement,
dated as of April 13, 2017.

“Restatement Consenting Lender”: each Lender under this Agreement that, prior to
the Restatement Effective Date, has returned an executed counterpart to the
Restatement Agreement to the Administrative Agent.

“Restatement Effective Date”: as defined in the Restatement Agreement.

“Restatement Effective Date Certificate”: a certificate, duly executed by each
Loan Party, substantially in the form of Exhibit H.

“Restricted Payments”: as defined in Section 8.6.

“Revolving Commitment Period”: in the case of the U.S. Revolving Commitments or
Canadian Revolving Commitments, the period from and including the Restatement
Effective Date to the latest Revolving Termination Date for any U.S. Revolving
Commitments or Canadian Revolving Commitments, as applicable.

“Revolving Commitments”: collectively, the U.S. Revolving Commitments and the
Canadian Revolving Commitments.

“Revolving Credit Facilities”: collectively, the U.S. Revolving Facility and the
Canadian Revolving Facility.

“Revolving Credit Percentage”: a Lender’s Canadian Revolving Credit Percentage
or U.S. Revolving Credit Percentage, as the context requires.

“Revolving Extensions of Credit”: at any time, the aggregate U.S. Revolving
Extensions of Credit and Canadian Revolving Extensions of Credit.

“Revolving Lender”: each U.S. Revolving Lender and Canadian Revolving Lender.

 

-27-



--------------------------------------------------------------------------------

“Revolving Loans”: collectively, the U.S. Revolving Loans and the Canadian
Revolving Loans.

“Revolving Termination Date”: (i) with respect to the U.S. Revolving Commitments
and Canadian Revolving Commitments in effect on the Restatement Effective Date,
the Initial Revolving Termination Date and (ii) with respect to the Replacement
Revolving Commitments, the date specified in the applicable Replacement
Revolving Facility Amendment.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the
Government of Canada, the Government of any province or territory of Canada or
by the United Nations Security Council, the European Union or any European Union
member state, (b) any Person that constitutes a Canadian Blocked Person, (c) any
Person operating, organized or resident in a Sanctioned Country or (d) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) through (c).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, or (c) the Government of Canada.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Collateral Agent”: the collateral agent identified in the Second
Lien Intercreditor Agreement.

“Second Lien Intercreditor Agreement”: an agreement, by and among the Collateral
Agent, the Additional First Lien Collateral Agent, if any, the Second Lien
Collateral Agent and the authorized representatives from time to time party
thereto, in form and substance customary and reasonably satisfactory to the
Collateral Agent and in any case, on terms no less favorable to the Lenders than
the First Lien Intercreditor Agreement.

“Secured Parties”: the U.S. Secured Parties and the Canadian Secured Parties.

“Security Agreement (Canada)”: the Amended and Restated Security Agreement
executed and delivered by the Canadian Borrower, dated as of the Restatement
Effective Date, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Security Documents”: the collective reference to the U.S. Security Documents,
the Canadian Security Documents, the Mortgages, the Mortgage Amendments and all
other security documents hereafter delivered to the Collateral Agent granting or
perfecting a Lien on any Property of any Person to secure the obligations and
liabilities of any Loan Party under the Loan Documents (including, without
limitation, all financing statements filed in connection therewith, any
intellectual property security agreements, blocked account agreements or control
agreements that may be required to be delivered pursuant to this Agreement or
any other Loan Document, and all other security documents hereafter delivered to
the Collateral Agent granting or perfecting a Lien on any Property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document), any such document, agreement or instrument is amended, supplemented,
replaced or otherwise modified from time to time.

“Senior Notes”: collectively, (i) the New Senior Notes and (ii) the 5.375%
senior notes due 2024, issued by Cedar Fair LP, the Canadian Borrower and MMC
that are outstanding on the Restatement Effective Date.

“Senior Secured Leverage Ratio”: on any date, the ratio of (a) Total First Lien
Senior Secured Debt as of the last day of such period most recently ended as of
such date to (b) Consolidated EBITDA for such period most recently

 

-28-



--------------------------------------------------------------------------------

ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided that the Senior Secured Leverage Ratio shall be determined for
such period on a Pro Forma Basis.

“Series”: as defined in Section 2.4(b).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Agreement”: as defined in the Guarantee and Collateral Agreement.

“Specified Hedge Agreement”: any Hedge Agreement (i) entered into by (A) any
Loan Party and (B) any Qualified Counterparty, as counterparty and (ii) that has
been designated by such Qualified Counterparty and any Loan Party, by notice to
the Administrative Agent, as a Specified Hedge Agreement; provided that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 11.14.

“Statutory Prior Claims”: claims for vacation pay, worker’s compensation,
unemployment insurance, pension plan contributions on the wind-up of a Canadian
Pension Plan or pension plan contributions that are due and payable in an
ongoing pension plan and any employee contributions that have been deducted by a
Canadian employer, employee or non-resident withholding tax source deductions,
unremitted goods and services harmonized or sales taxes, realty taxes (including
utility charges which are collectible like realty taxes), customs duties or
similar statutory obligations secured by a Lien on any Group Member’s assets.

“Subject Fiscal Year”: as defined in Section 4.2(d).

“Subordinated Debt”: any unsecured Indebtedness of Cedar Fair LP, no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption, mandatory prepayment or otherwise), prior to the
date that is six months after the final maturity of the Term Loans (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the terms and conditions of which (including subordination provisions
consistent with those prevailing in debt capital markets of the United States)
are otherwise satisfactory to the Administrative Agent.

“Subordinated Debt Indenture”: the indenture pursuant to which any Subordinated
Debt is issued.

“Subordinated Intercompany Note”: as defined in the Guarantee and Collateral
Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of

 

-29-



--------------------------------------------------------------------------------

directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Cedar Fair LP.

“Subsidiary Borrower Designation Letter”: means a Subsidiary Borrower
Designation Letter, substantially in the form of Exhibit A.

“Subsidiary Guarantor”: each wholly-owned Domestic or Canadian Subsidiary of
Cedar Fair LP, other than any Excluded Foreign Subsidiary and any Subsidiary
that is not a Material Subsidiary (provided that the aggregate assets of all
such Subsidiaries that are not Material Subsidiaries and are not Subsidiary
Guarantors shall not exceed ten percent (10%) of the consolidated assets of
Cedar Fair LP and shall not represent more than ten percent (10%) of
Consolidated EBITDA in any fiscal year) and any other Subsidiary that, at the
option of the U.S. Borrower, issues a guarantee of the Obligations after the
Restatement Effective Date.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes”: as defined in Section 4.10(a).

“Term Commitments”: the U.S. Term B Commitments and any Incremental Term
Commitment.

“Term Lender”: each U.S. Term B Lender, each Incremental Term Lender, each
Refinancing Term Lender and each Extending Term Lender.

“Term Loan Extension Amendment”: as defined in Section 2.5(c).

“Term Loans”: collectively, each U.S. Term B Loan, each Incremental Term Loan,
each Extended Term Loan and each Refinancing Term Loan.

“Term Note”: as defined in Section 4.14(d).

“Title Endorsement”: as defined in Section 7.10(d)(ii)(B).

“Title Policy”: with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein, free and clear of all
Liens other than Liens permitted pursuant to clauses (a), (b), (e), (h), (i),
(k) and (m) of Section 8.3 or any Liens consented to by the Collateral Agent, in
an amount not in excess of the fair market value of such Mortgaged Property and
fixtures as determined by Cedar Fair LP in good faith and reasonably acceptable
to the Collateral Agent; provided that the total value of all Title Policies, in
the aggregate, shall not exceed the total amount of the Obligations and provided
further that if a Title Policy is not delivered to the Collateral Agent with
respect to a Mortgaged Property or the value of a Title Policy is less than the
fair market value of the Mortgaged Property insured thereby because, in each
case, the aggregate value of all Title Policies would otherwise exceed the total
amount of the Obligations, then, in the event that the aggregate value of all
Title Policies becomes less than the total amount of the Obligations, upon the
request of the Collateral Agent, the Borrower shall obtain additional title
insurance to the extent necessary to eliminate such deficiency.

“Total Assets”: as of any date of determination, consolidated total assets of
Cedar Fair LP, determined as of the last day of the most recent fiscal quarter
of Cedar Fair LP for which a Compliance Certificate has been delivered prior to
the time of determination.

“Total First Lien Senior Secured Debt” at any date shall mean the aggregate
principal amount of Consolidated Total Debt of Cedar Fair LP and its
Subsidiaries outstanding at such date that consists of, without duplication,
(i) Capital Lease Obligations and (ii) other Indebtedness of the type described
in clauses (a) through (e),

 

-30-



--------------------------------------------------------------------------------

inclusive, of the definition of such term (other than Indebtedness in respect of
the Revolving Loans) that in each case is then secured by Liens on property or
assets of Cedar Fair LP or its Subsidiaries (other than (x) property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby and (y) Liens that are expressly subordinated to
the Liens securing the Obligations).

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan, a Canadian Prime Rate
Loan, a BA Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“U.S. Borrower”: as defined in the preamble hereto.

“U.S. Co-Borrowers”: as defined in the preamble to this Agreement.

“U.S. Facilities”: collectively, the U.S. Term B Facility, the U.S. Revolving
Facility, any Incremental Term Facility, any Extended Term Facility and any
Refinancing Term Facility.

“U.S. Issuing Lender”: JPMorgan Chase Bank, N.A., UBS AG, Stamford Branch and
any other U.S. Revolving Lender from time to time designated by Cedar Fair LP as
an U.S. Issuing Lender with the consent of such U.S. Revolving Lender and the
Administrative Agent; provided, that UBS AG, Stamford Branch shall only be a
U.S. Issuing Lender with respect to standby U.S. Letters of Credit (and not for
the avoidance of doubt, documentary U.S. Letters of Credit).

“U.S. L/C Obligations”: at any time, an amount equal to the sum of (a) the then
aggregate undrawn and unexpired amount of the then outstanding U.S. Letters of
Credit and (b) the aggregate amount of drawings under the U.S. Letters of Credit
that have not then been reimbursed pursuant to Section 3.11.

“U.S. L/C Participants”: with respect to any U.S. Letter of Credit, the
collective reference to the U.S. Revolving Lenders.

“U.S. L/C Sub Commitment”: $30,000,000.

“U.S. Lenders”: each of the U.S. Revolving Lenders, the U.S. Term B Lenders and
any Lender with an Incremental Term Loan, Extended Term Loan or Refinancing Term
Loan.

“U.S. Letters of Credit”: as defined in Section 3.7(a).

“U.S. Loans”: each of the U.S. Revolving Loans, the U.S. Term B Loans, any
Incremental Term Loans, any Extended Term Loans and any Refinancing Term Loans.

“U.S. Obligations”: the obligations of the U.S. Borrower and U.S. Co-Borrowers
to pay the unpaid principal of and interest on (including, without limitation,
interest, fees and other amounts accruing after the maturity of the U.S. Loans
and U.S. Reimbursement Obligations (and the Canadian Revolving Loans made to the
U.S. Borrower and Canadian Reimbursement Obligations of the U.S. Borrower) and
interest, fees and other amounts accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the U.S. Borrower or the U.S. Co-Borrower, whether or
not a claim for post filing or post-petition interest, fees and other amounts is
allowed in such proceeding) the U.S. Loans, the U.S. Reimbursement Obligations
(and the Canadian Revolving Loans made to the U.S. Borrower and Canadian
Reimbursement Obligations of the U.S. Borrower) and all other obligations and
liabilities of the U.S. Borrower, the U.S. Co-Borrower or any Domestic
Subsidiary that is a Subsidiary Guarantor to the Secured Parties, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the U.S. Letters of Credit, any Specified
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest,

 

-31-



--------------------------------------------------------------------------------

reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the joint
lead arrangers and bookrunners, to the Agents or to any Lender that are required
to be paid by the U.S. Borrower, the U.S. Co-Borrowers or any Domestic
Subsidiary that is a Subsidiary Guarantor pursuant hereto or thereto and all
interest, fees and other amounts accruing at the then applicable rate provided
in any Specified Agreement after the maturity of the obligations thereof and
interest, fees and other amounts accruing at the then applicable rate provided
in any Specified Arrangement Agreement after the commencement of any bankruptcy
case or insolvency, reorganization or like proceeding, whether or not a claim
for post-filing or post-petition interest, fees and other amounts is allowed in
such proceeding) or otherwise.

“U.S. Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, in each case
as and while located in the United States, including, without limitation, the
Capital Stock of any Person formed and existing under the laws of the United
States or any State or subdivision thereof.

“U.S. Reimbursement Obligations”: the Reimbursement Obligations owing by the
U.S. Borrower.

“U.S. Revolving Commitment”: as to any U.S. Revolving Lender, the obligation of
such Lender, if any, to make U.S. Revolving Loans and participate in U.S.
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “U.S. Revolving Commitment” under such
Lender’s name on (i) on Schedule 1.2 or (ii) as the case may be, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as the same may be changed from time to time pursuant to the terms hereof
(including pursuant to Section 2.6). The aggregate amount of U.S. Revolving
Commitments as of the Restatement Effective Date is Two Hundred Sixty Million
Dollars ($260,000,000). For the avoidance of doubt, all Replacement Revolving
Commitments in favor of the U.S. Borrower (and not in favor of both the U.S.
Borrower and the Canadian Borrower) shall constitute “U.S. Revolving
Commitments” for all purposes of this Agreement.

“U.S. Revolving Credit Percentage”: as to any U.S. Revolving Lender at any time,
the percentage which such Lender’s U.S. Revolving Commitment then constitutes of
the aggregate U.S. Revolving Commitments (or, at any time after the U.S.
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s U.S. Revolving Extensions of Credit then
outstanding constitutes of the amount of the aggregate U.S. Revolving Extensions
of Credit then outstanding); provided that in the case of Section 4.16 when a
Defaulting Lender shall exist, “U.S. Revolving Credit Percentage” shall mean the
percentage of the total U.S. Revolving Commitments (disregarding any Defaulting
Lender’s U.S. Revolving Commitment) represented by such Lender’s U.S. Revolving
Commitment.

“U.S. Revolving Extensions of Credit”: as to any U.S. Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
U.S. Revolving Loans made by such Lender then outstanding and (b) such Lender’s
U.S. Revolving Credit Percentage of the U.S. L/C Obligations then outstanding.

“U.S. Revolving Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“U.S. Revolving Lender”: each Lender that has a U.S. Revolving Commitment or
that is the holder of U.S. Revolving Loans, including institutions that, in
separate capacities, serve as the U.S. Issuing Lender.

“U.S. Revolving Loans”: as defined in Section 3.1(a).

“U.S. Revolving Note”: as defined in Section 4.14(d).

“U.S. Secured Parties”: the collective reference to the Lenders under the U.S.
Facilities, the Agents, the Qualified Counterparties under Specified Agreements
entered into by the U.S. Borrower, the U.S. Co-Borrower or any Subsidiary
Guarantor and the U.S. Issuing Lenders.

“U.S. Security Documents”: collectively, (a) the Guarantee and Collateral
Agreement, (b) all other documents delivered to the Collateral Agent granting or
perfecting a Lien on U.S. Property of any Person, including, without limitation,
all financing statements filed in connection therewith, any intellectual
property security

 

-32-



--------------------------------------------------------------------------------

agreements, blocked account agreements or control agreements that may be
required to be delivered pursuant to this Agreement or any other Loan Document
with respect to such U.S. Property, and all other security documents hereafter
delivered to the Collateral Agent granting or perfecting a Lien on such U.S.
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document and (c) to the extent such agreements become
effective, the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement.

“U.S. Term B Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“U.S. Term B Facility Maturity Date”: as defined in Section 2.3(a).

“U.S. Term B Lender”: each Lender that has an Additional U.S. Term B Commitment
or that is the holder of U.S. Term B Loans.

“U.S. Term B Loans”: as defined in Section 2.1(i).

“U.S. Term Loans”: all “U.S. Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Restatement Effective Date.

“USA Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield”: for any Term Loan on any date on which any “Yield” is required to be
calculated hereunder will be the internal rate of return on such Term Loan
determined by the Administrative Agent in consultation with the U.S. Borrower
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Term Loan on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the earlier of
(x) the date that is four years following such date and (y) the maturity date of
such Term Loan; (b) the Applicable Margin for such Term Loan on such date (other
than any component thereof in the form of a “LIBOR floor” which shall be
determined pursuant to clause (a) above); and (c) the issue price of such Term
Loan (after giving effect to any original issue discount or upfront fees paid to
the market in respect of such Term Loan calculated based on an assumed four year
average life to maturity); provided that for the avoidance of doubt the Yield
shall not be calculated utilizing any arrangement fees, structuring fees,
commitment fees or underwriting fees.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the

 

-33-



--------------------------------------------------------------------------------

words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that
(i) if either Cedar Fair LP notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies Cedar Fair
LP that the Required Lenders request an amendment to any provision hereof for
such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii) for purposes
of any financial computation or limitation on Indebtedness or Liens hereunder,
leases shall be accounted for in accordance with GAAP as in effect on the
Closing Date and without giving effect to any provision of GAAP that is required
to be implemented following the Closing Date.

(f) Unless the context requires otherwise, for purposes of interpreting the
definitions herein and the provisions of Sections 7, 8 and 9, references to
amounts denominated in Dollars shall be deemed to refer to the aggregate of, to
the extent applicable to Cedar Fair LP and/or its Subsidiaries in question,
(i) Dollars, (ii) the Dollar Equivalent of Canadian Dollars and (iii) the
equivalent in Dollars of other foreign currencies.

1.3. Joint and Several Liability of Borrowers for Term Loans. All Term Loans
made hereunder are made to or for the mutual benefit, directly and indirectly,
of the Borrowers, collectively, and in consideration of the agreement of each
Borrower to accept joint and several liability for the Obligations with respect
to the Term Loans. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several and direct and primary liability for the full payment when due and
performance of all Obligations in respect of the Term Loans and each such
Borrower agrees that such liability is independent of the duties, obligations
and liabilities of each of the joint and several Borrowers. In furtherance of
the foregoing, each of the Borrowers, jointly and severally, absolutely and
unconditionally guarantees to the Administrative Agent, the Collateral Agent,
the Lenders and the other Secured Parties the full payment and performance when
due of all the Obligations in respect of the Term Loans.

1.4. Effect of Restatement. This Agreement shall amend and restate the Existing
Credit Agreement in its entirety, with the parties hereby agreeing that there is
no novation of the Existing Credit Agreement and from and after the
effectiveness of this Agreement, the rights and obligations of the parties under
the Existing Credit Agreement shall be subsumed and governed by this Agreement.
From and after the effectiveness of this Agreement, the Obligations under the
Existing Credit Agreement shall continue as Obligations under this Agreement
until otherwise paid in accordance with the terms hereof. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Agreement. On and after the effectiveness of this Agreement, each reference to
the “Credit Agreement” in any other Loan Document shall mean and be a reference
to this Agreement. For the avoidance of doubt, all commitments under the
Existing Credit Agreement shall terminate on the Restatement Effective Date.

 

-34-



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF U.S. TERM B LOANS

2.1. U.S. Term B Loans. Subject to the terms and conditions set forth herein, on
the Restatement Effective Date (i) the Additional U.S. Term B Lender agrees to
make a term loan in Dollars to the Borrowers (together with the loans
established pursuant to clause (ii) below, each a “U.S. Term B Loan” and
collectively the “U.S. Term B Loans”) and (ii) the Converted U.S. Term Loan of
each Restatement Consenting Lender shall be converted to a U.S. Term B Loan of
such Lender of like principal amount and denominated in Dollars. The U.S. Term B
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the U.S. Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3. Amounts repaid under the U.S. Term B
Facility may not be reborrowed.

2.2. Procedure for Term Loan Borrowing.

(a) The Borrowers shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Restatement Effective
Date) requesting that the U.S. Term B Lenders make U.S. Term B Loans on the
Restatement Effective Date and specifying the amount to be borrowed. Upon
receipt of such notice the Administrative Agent shall promptly notify the
Additional U.S. Term B Lender thereof.

(b) Not later than 1:00 P.M., New York City time, on the Restatement Effective
Date, the Additional U.S. Term B Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the U.S. Term B Loan to be made by the Additional U.S. Term B
Lender. The Administrative Agent shall credit the account of the Borrowers on
the books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Additional U.S. Term B
Lender in immediately available funds.

(c) The procedures for the funding of Refinancing Term Loans shall be as set
forth in the applicable Refinancing Term Loan Amendment and the procedures for
the funding of Incremental Term Loans shall be as set forth in the applicable
Incremental Amendment.

2.3. Repayment of Term Loans.

(a) The U.S. Term B Loans shall mature in 29 consecutive installments,
commencing on June 30, 2017, each of which shall be in an aggregate amount equal
to the amount set forth below opposite such installment, with the remaining
balance to be repaid on April 13, 2024 (the “U.S. Term B Facility Maturity
Date”) (each such scheduled repayment reduced on a pro rata basis to the extent
any U.S. Term B Loans are converted to Extended Term Loans):

 

INSTALLMENT

   PRINCIPAL AMOUNT  

June 30, 2017

   $ 1,875,000  

September 30, 2017

   $ 1,875,000  

December 31, 2017

   $ 1,875,000  

March 31, 2018

   $ 1,875,000  

June 30, 2018

   $ 1,875,000  

September 30, 2018

   $ 1,875,000  

December 31, 2018

   $ 1,875,000  

March 31, 2019

   $ 1,875,000  

June 30, 2019

   $ 1,875,000  

September 30, 2019

   $ 1,875,000  

December 31, 2019

   $ 1,875,000  

March 31, 2020

   $ 1,875,000  

June 30, 2020

   $ 1,875,000  

September 30, 2020

   $ 1,875,000  

December 31, 2020

   $ 1,875,000  

March 31, 2021

   $ 1,875,000  

 

-35-



--------------------------------------------------------------------------------

INSTALLMENT

   PRINCIPAL AMOUNT  

June 30, 2021

   $ 1,875,000  

September 30, 2021

   $ 1,875,000  

December 31, 2021

   $ 1,875,000  

March 31, 2022

   $ 1,875,000  

June 30, 2022

   $ 1,875,000  

September 30, 2022

   $ 1,875,000  

December 31, 2022

   $ 1,875,000  

March 31, 2023

   $ 1,875,000  

June 30, 2023

   $ 1,875,000  

September 30, 2023

   $ 1,875,000  

December 31, 2023

   $ 1,875,000  

March 31, 2024

   $ 1,875,000  

U.S. Term B Facility Maturity Date

    
Entire remaining principal
amount of U.S. Term B Loans  
 

(b) The Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment.

(c) The Extended Term Loans of any Extension Series shall mature as provided in
the applicable Term Loan Extension Amendment.

(d) The Incremental Term Loans of any Incremental Series shall mature as
provided in the applicable Incremental Amendment.

2.4. Refinancing Term Loans.

(a) The Borrowers may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”) to
refinance outstanding Term Loans. Each such notice shall specify the date (each,
a “Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days (or such shorter period as may be agreed by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 6.2 shall be satisfied;

(ii) such Refinancing Term Loans shall mature no earlier than, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than the then remaining Weighted Average Life to Maturity of the U.S. Term B
Loans at the time of such refinancing (or if longer, shall have a minimum
Weighted Average Life to Maturity required pursuant to any previously
established Incremental Amendment, Refinancing Term Loan Amendment or Term Loan
Extension Amendment);

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the applicable Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially identical to, or
less favorable to the Lenders providing such Refinancing Term Loans than, those
applicable to the then outstanding Term Loans except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans and Revolving Commitments in effect on the
Refinancing Effective Date immediately prior to the borrowing of such
Refinancing Term Loans;

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable

 

-36-



--------------------------------------------------------------------------------

Security Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be requested by the
Collateral Agent; and

(v) the Net Cash Proceeds of the Refinancing Term Loans shall be applied to the
repayment of the then outstanding Term Loans in accordance with Section 4.2(b).

(b) The Borrowers may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 11.6 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall,
unless specified to be an increase in any previously established Facility, be
designated a series (a “Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Series of Refinancing Term Loans made to
the Borrowers.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrowers, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

2.5. Extended Term Loans.

(a) The Borrowers may at any time and from time to time request that all or a
portion of the Term Loans under any Facility (an “Existing Term Loan Facility”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.5. In order to
establish any Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established which shall be identical to the Term Loans under the Existing Term
Loan Facility from which such Extended Term Loans are to be converted except
that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Facility to the extent provided in the applicable Term Loan Extension Amendment;

(ii) the interest margins and call protection with respect to the Extended Term
Loans may be different than the interest margins and call protection for the
Term Loans of such Existing Term Loan Facility and upfront fees may be paid to
the Extending Term Lenders, in each case, to the extent provided in the
applicable Term Loan Extension Amendment;

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply solely to any period after the latest final maturity of the
Term Loans and Revolving Commitments in effect on the effective date of the Term
Loan Extension Amendment immediately prior to the establishment of such Extended
Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Facility from which they were
converted are repaid in full unless such optional prepayment is accompanied by a
pro rata optional prepayment of the Term Loans under such Existing Term Loan
Facility.

Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans converted from
an Existing Term Loan Facility may, to the extent provided in the applicable
Term Loan

 

-37-



--------------------------------------------------------------------------------

Extension Amendment, be designated as an increase in any previously established
Extension Series with respect to such Existing Term Loan Facility.

(b) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Facility are requested to respond (or such shorter period as may be agreed
by the Administrative Agent).No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Facility converted into
Extended Term Loans pursuant to any Extension Request. Any Lender (an “Extending
Term Lender”) wishing to have all or a portion of its Term Loans under the
Existing Term Loan Facility subject to such Extension Request converted into
Extended Term Loans shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans under the Existing Term Loan Facility which it has
elected to request be converted into Extended Term Loans (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent). In
the event that the aggregate amount of Term Loans under the Existing Term Loan
Facility subject to Extension Elections exceeds the amount of Extended Term
Loans requested pursuant to the Extension Request, Term Loans subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension
Election.

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Term Loan
Extension Amendment, the Loan Parties and the Collateral Agent shall enter into
such amendments to the Security Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Term Loans are provided with the benefit of the
applicable Security Documents and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be requested
by the Collateral Agent.

2.6. Incremental Commitments.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments or an increase in the U.S.
Revolving Commitments or the Canadian Revolving Commitments in an amount not to
exceed the greater of (I) $400,000,000 in the aggregate and (II) any other
amount so long as the Senior Secured Leverage Ratio (provided that increased
commitments under the U.S. Revolving Commitments or the Canadian Revolving
Commitments shall be treated as drawn term loans for the purposes of this
Section 2.6(a)) shall not be greater than 3.25 to 1.00 on the last day of the
most recent fiscal quarter on a Pro Forma Basis after giving effect to such
Incremental Term Loan Commitments or such increase in the U.S. Revolving
Commitments or the Canadian Revolving Commitments, so long as on a Pro Forma
Basis the U.S. Borrower or the Canadian Borrower is in compliance with the
covenant set forth in Section 8.1, as of the most recently completed period for
which the financial statements required by Section 7.1(a) and (b) were required
to be delivered and no Event of Default shall have occurred, be continuing or
would result therefrom; provided that:

(i) before and after giving effect to the borrowing of such Incremental Term
Loans on the date such Incremental Term Loans are borrowed or the increase in
such Canadian Revolving Commitments or U.S. Revolving Commitments on the date
such Revolving Commitments become effective (the “Increased Amount Date”) each
of the conditions set forth in Section 6.2 shall be satisfied;

(ii) in the case of (x) Incremental Term Loans, such Incremental Term Loans
shall mature no earlier than, and the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than, the then remaining Weighted
Average Life to Maturity of, the Term Loans under any then outstanding Facility
at the time of such refinancing and (y) increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments, such increased commitments shall have
the same terms and conditions (other than upfront fees) as any previously
established Canadian Revolving Commitments or U.S. Revolving Commitments, as the
case may be, selected by the Company;

 

-38-



--------------------------------------------------------------------------------

(iii) in the case of Incremental Term Loans, all other terms applicable to such
Incremental Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and, subject to clause (ii) above,
amortization which shall be as agreed between the applicable Borrower and the
Lenders providing such Incremental Term Loans) shall be substantially identical
to, or less favorable to the Lenders providing such Incremental Term Loans than,
those applicable to the then outstanding Term Loans except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans and Revolving Commitments in effect on the Increased
Amount Date immediately prior to the borrowing of such Incremental Term Loans;

(iv) in the case of Incremental Term Loans incurred prior to the date that is 12
months after the RestatementAmendment No. 1 Effective Date, if the Yield on any
Incremental Term Loans exceeds the Yield on the U.S. Term B Loans by more than
50 basis points, then the Applicable Margins for the U.S. Term B Loans shall be
increased to the extent necessary so that the Yield on the U.S. Term B Loans is
50 basis points less than the Yield on such Incremental Term Loans;

(v) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Incremental Term Lenders and/or Lenders providing increased Canadian Revolving
Commitments or U.S. Revolving Commitments, as the case may be, are provided with
the benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be requested by the Collateral Agent; and

(vi) the Incremental Term Loans and extensions of credit pursuant to any
increase in the Canadian Revolving Commitments or U.S. Revolving Commitments
shall rank pari passu in right of payment and security with the Term Loans and
the Revolving Loans.

(b) The Borrowers may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 11.6 (including consent, if applicable,
from the Administrative Agent and each applicable Issuing Lender required by
Section 11.6(b)(i)) to provide all or a portion of the Incremental Term Loans
(an “Incremental Term Lender”) or increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments; provided that any Lender offered or
approached to provide all or a portion of the Incremental Term Loans, Canadian
Revolving Commitments or U.S. Revolving Commitments may elect or decline, in its
sole discretion, to provide an Incremental Term Loan or additional Canadian
Revolving Commitment or U.S. Revolving Commitment. Any Incremental Term Loans
made on any Increased Amount Date shall be designated an incremental series (an
“Incremental Series”) of Incremental Term Loans for all purposes of this
Agreement; provided that any Incremental Term Loans may, to the extent provided
in the applicable Incremental Amendment, be designated as an increase in any
previously established Incremental Series of Incremental Term Loans made to the
Borrowers.

(c) The Incremental Term Loans and any increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrowers, the Administrative Agent and
the Incremental Term Lenders providing such Incremental Term Loans or such
additional Canadian Revolving Commitments or U.S. Revolving Commitments (an
“Incremental Amendment”) which shall be consistent with the provisions set forth
in paragraph (a) above (which shall not require the consent of any other
Lender). Each Incremental Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each U.S. Revolving Lender
severally agrees to make revolving credit loans in Dollars (“U.S. Revolving
Loans”) to the U.S. Borrower from time to time during the Revolving Commitment
Period for the U.S. Revolving Facility in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s U.S. Revolving Credit
Percentage of the U.S. L/C Obligations then outstanding, does not exceed the
amount of such Lender’s U.S. Revolving Commitment then in effect. During the
Revolving Commitment Period for the U.S. Revolving Facility the U.S. Borrower
may use the U.S. Revolving

 

-39-



--------------------------------------------------------------------------------

Commitments by borrowing, prepaying and reborrowing the U.S. Revolving Loans in
whole or in part, all in accordance with the terms and conditions hereof. The
U.S. Revolving Loans may be made only in Dollars and may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the U.S. Borrower and
notified to the Administrative Agent in accordance with Sections 3.2 and 4.3;
provided that no U.S. Revolving Loan shall be made as a Eurodollar Loan after
the day that is one month prior to the Revolving Termination Date for any then
outstanding U.S. Revolving Commitments under the U.S. Revolving Facility.

(b) Subject to the terms and conditions hereof, each Canadian Revolving Lender
severally agrees to make revolving credit loans in Dollars or Canadian Dollars
(“Canadian Revolving Loans”), as specified by the Canadian Borrower or the U.S.
Borrower, to the Canadian Borrower or the U.S. Borrower, respectively, from time
to time during the Revolving Commitment Period for the Canadian Revolving
Facility in an aggregate principal amount at any one time outstanding which,
when added to such Lender’s Canadian Revolving Credit Percentage of the Canadian
L/C Obligations then outstanding, does not exceed the amount of such Lender’s
Canadian Revolving Commitment then in effect (provided that in the case of any
Canadian Revolving Extensions of Credit made in Canadian Dollars, such amounts
shall be valued at the Dollar Equivalent of such Canadian Dollars as of the
relevant date of determination). During the Revolving Commitment Period for the
Canadian Revolving Facility the Canadian Borrower and the U.S. Borrower may use
the Canadian Revolving Commitments by borrowing, prepaying and reborrowing the
Canadian Revolving Loans in whole or in part, all in accordance with the terms
and conditions hereof. The Canadian Revolving Loans may be made from time to
time by way of (i) BA Rate Loans or Canadian Prime Rate Loans, in Canadian
Dollars only or (ii) Eurodollar Loans or Base Rate Loans, in Dollars only, as
determined by the Canadian Borrower or the U.S. Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3; provided that no
Canadian Revolving Loan shall be made as a BA Rate Loan or a Eurodollar Loan
after the day that is one month prior to the Revolving Termination Date for any
then outstanding Canadian Revolving Commitments under the Canadian Revolving
Facility.

(c) The U.S. Borrower shall repay to the Administrative Agent for the ratable
benefit of the applicable U.S. Revolving Lenders all U.S. Revolving Loans made
pursuant to any U.S. Revolving Commitment on the Revolving Termination Date for
such U.S. Revolving Commitment. The Canadian Borrower and the U.S. Borrower
shall repay to the Administrative Agent for the ratable benefit of the
applicable Canadian Revolving Lenders all Canadian Revolving Loans made to such
Borrower pursuant to any Canadian Revolving Commitment on the Revolving
Termination Date for such Canadian Revolving Commitment.

3.2. Procedure for Revolving Loan Borrowing.

(a) The U.S. Borrower may borrow under the U.S. Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the U.S. Borrower
shall give the Administrative Agent an irrevocable Borrowing Notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, (a) three Business Days prior to the requested Borrowing Date,
in the case of Eurodollar Loans, or (b) on the requested Borrowing Date, in the
case of Base Rate Loans), specifying (i) the amount and Type of U.S. Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing under
the U.S. Revolving Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available U.S. Revolving Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided that borrowings of Base Rate
Loans pursuant to Section 3.11 shall not be subject to the foregoing minimum
amounts. Upon receipt of any such notice from the U.S. Borrower, the
Administrative Agent shall promptly notify each U.S. Revolving Lender thereof.
Subject to the terms and conditions hereof, each U.S. Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the U.S. Borrower at the Funding Office
prior to 3:00 p.m., New York City time, on the Borrowing Date requested by the
U.S. Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the U.S. Borrower by the Administrative
Agent wiring (pursuant to instructions theretofore delivered to the
Administrative Agent by the U.S. Borrower) the aggregate of the amounts made
available to the Administrative Agent by the U.S. Revolving Lenders and in like
funds as received by the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

(b) The Canadian Borrower or the U.S. Borrower may borrow under the Canadian
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Canadian Borrower or the U.S. Borrower shall give the
Administrative Agent a Borrowing Notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, Toronto time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, (b) two
Business Days prior to the requested Borrowing, in the case of BA Rate Loans, or
(c) on the requested Borrowing Date, in the case of Base Rate Loans and Canadian
Prime Rate Loans), specifying (i) the amount and Type of Canadian Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans and BA Rate Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Canadian Revolving Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans or Canadian Prime Rate Loans, $1,000,000
or C$1,000,000, respectively, or a whole multiple thereof (or, if the then
aggregate Available Canadian Revolving Commitments are less than $1,000,000 or
the Dollar Equivalent at such time of C$1,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans or BA Rate Loans, $1,000,000 or C$1,000,000,
respectively, or a whole multiple of $1,000,000 or C$1,000,000, respectively, in
excess thereof; provided that borrowings of Base Rate Loans or Canadian Prime
Rate Loans pursuant to Section 3.11 shall not be subject to the foregoing
minimum amounts. Upon receipt of any such notice from the Canadian Borrower or
the U.S. Borrower, the Administrative Agent shall promptly notify each Canadian
Revolving Lender thereof. Subject to the terms and conditions hereof, each
Canadian Revolving Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Canadian
Borrower or the U.S. Borrower at the Canadian Payment Office prior to 3:00 p.m.,
Toronto time, on the Borrowing Date requested by the Canadian Borrower or the
U.S. Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Canadian Borrower or the U.S.
Borrower by the Administrative Agent wiring (pursuant to instructions
theretofore delivered to the Administrative Agent by Cedar Fair LP) the
aggregate of the amounts made available to the Administrative Agent by the
Canadian Revolving Lenders and in like funds as received by the Administrative
Agent.

3.3. [reserved]

3.4. [reserved]

3.5. Commitment Fees, etc.

(a) (i) The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each U.S. Revolving Lender a commitment fee for the period from and
including the Restatement Effective Date to the last day of the Revolving
Commitment Period for the U.S. Revolving Facility computed at the Commitment Fee
Rate on the average daily amount of the Available U.S. Revolving Commitment of
such U.S. Revolving Lender, in each case, during the period for which payment is
made, payable quarterly in arrears on the last day of each March, June,
September and December and on the applicable Revolving Termination Date for such
U.S. Revolving Lender’s U.S. Revolving Commitment, commencing on the first of
such dates to occur after the Restatement Effective Date.

(ii) Each of the Canadian Borrower and the U.S. Borrower agrees, jointly and
severally, to pay to the Administrative Agent for the account of each Canadian
Revolving Lender a commitment fee for the period from and including the
Restatement Effective Date to the last day of the Revolving Commitment Period
for the Canadian Revolving Facility computed at the Commitment Fee Rate on the
average daily amount of the Available Canadian Revolving Commitment of such
Canadian Revolving Lender, in each case, during the period for which payment is
made, payable quarterly in arrears on the last day of each March, June,
September and December and on the applicable Revolving Termination Date for such
Canadian Revolving Lender’s Canadian Revolving Commitment, commencing on the
first of such dates to occur after the Restatement Effective Date.

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrowers and
the Administrative Agent.

(c) The U.S. Borrower agrees to pay to the Lead Arrangers the fees in the
amounts and on the dates previously agreed to in writing by Cedar Fair LP and
the Lead Arrangers.

 

-41-



--------------------------------------------------------------------------------

3.6. Reduction or Termination of Revolving Commitments. The U.S. Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate all or any portion of the U.S. Revolving
Commitments or, from time to time, to reduce the amount of the U.S. Revolving
Commitments; provided that no such termination or reduction of U.S. Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the U.S. Revolving Loans made on the effective date thereof, the
U.S. Revolving Extensions of Credit of all U.S. Revolving Lenders would exceed
the U.S. Revolving Commitments of all U.S. Revolving Lenders. The U.S. Borrower
and the Canadian Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate all or any
portion of the Canadian Revolving Commitments or, from time to time, to reduce
the amount of the Canadian Revolving Commitments; provided that no such
termination or reduction of Canadian Revolving Commitments shall be permitted
if, after giving effect thereto and to any prepayments of the Canadian Revolving
Loans made on the effective date thereof, the Canadian Revolving Extensions of
Credit of all Canadian Revolving Lenders would exceed the Canadian Revolving
Commitments of all Canadian Revolving Lenders (provided that in the case of any
Canadian Revolving Extensions of Credit made in Canadian Dollars, such amounts
shall be valued at the Dollar Equivalent of such Canadian Dollars as of the
relevant date of determination). Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
applicable Revolving Commitments then in effect (with such reduction being
applied to Revolving Commitments under the applicable Revolving Credit Facility
with an earlier Revolving Termination Date prior to being applied to reduce any
Revolving Commitments under such Revolving Credit Facility with a later
Revolving Termination Date); provided that in connection with the establishment
of Replacement Revolving Commitments, the applicable Borrower may reduce the
existing Revolving Commitments on a non-pro rata basis on terms reasonably
satisfactory to the Administrative Agent. Except as set forth in the proviso to
the immediately preceding sentence, any reduction of the Revolving Commitments
under any Revolving Credit Facility with the same Revolving Termination Date
shall be applied to reduce the Revolving Commitments of each Revolving Lender
under such Revolving Credit Facility on a pro rata basis.

3.7. L/C Commitment.

(a) Subject to the terms and conditions hereof, each U.S. Issuing Lender, in
reliance on the agreements of the U.S. L/C Participants set forth in
Section 3.10(a), agrees to issue documentary or standby letters of credit (“U.S.
Letters of Credit”) for the account of the U.S. Borrower on any Business Day
during the Revolving Commitment Period for the U.S. Revolving Facility in such
form as may be approved from time to time by such U.S. Issuing Lender; provided
that (i) no U.S. Issuing Lender shall issue any U.S. Letter of Credit if, after
giving effect to such issuance, (x) the U.S. L/C Obligations would exceed the
U.S. L/C Sub Commitment or (y) the aggregate amount of the Available U.S.
Revolving Commitments of all U.S. Revolving Lenders would be less than zero and
(ii) no Issuing Lender shall be obligated to issue any U.S. Letter of Credit if,
after giving effect thereto, the aggregate amount of L/C Obligations in respect
of Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender’s Letter of Credit Commitment. On the Restatement Effective Date, the
Existing Letters of Credit will automatically, without any action on the part of
any Person, be deemed to be U.S. Letters of Credit issued hereunder for the
account of the U.S. Borrower for all purposes of this Agreement and the other
Loan Documents. Each U.S. Letter of Credit shall (i) be denominated in Dollars
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance, (y) the date which is five Business Days prior to the latest
Revolving Termination Date of the U.S. Revolving Facility; provided that any
U.S. Letter of Credit with a one year term may provide for the renewal thereof
for additional one year periods (which shall in no event extend beyond the date
referred to in clause (y) above or (z) below) and (z) unless the U.S. Borrower
has made arrangements satisfactory to the U.S. Issuing Lender (including to cash
collateralize the applicable portion of such U.S. Letter of Credit or provide an
undertaking to maintain sufficient available Replacement Revolving Commitments),
the earliest Revolving Termination Date of any U.S. Revolving Commitment then in
effect.

(b) On each Revolving Termination Date for any U.S. Revolving Commitment (and
without any further action), and so long as any Replacement Revolving
Commitments under the U.S. Revolving Facility shall not have terminated at or
prior to such time, the participations in U.S. L/C Obligations in respect of all
outstanding U.S. Letters of Credit shall be reallocated among the Replacement
Revolving Lenders in accordance with their U.S. Revolving Credit Percentages as
of such date (after giving effect to the termination of the applicable U.S.
Revolving Commitments on such Revolving Termination Date) and the Lenders that
hold U.S. Revolving Commitments

 

-42-



--------------------------------------------------------------------------------

terminating on such Revolving Termination Date shall be released from their L/C
Participations in respect of such outstanding U.S. Letters of Credit.

(c) Subject to the terms and conditions hereof, each Canadian Issuing Lender, in
reliance on the agreements of the Canadian L/C Participants set forth in
Section 3.10(d), agrees to issue documentary or standby letters of credit
(“Canadian Letters of Credit”) for the account of the Canadian Borrower or the
U.S. Borrower on any Business Day during the Revolving Commitment Period for the
Canadian Revolving Facility in such form as may be approved from time to time by
such Canadian Issuing Lender; provided, that (i) no Canadian Issuing Lender
shall issue any Canadian Letter of Credit if, after giving effect to such
issuance, (x) the Canadian L/C Obligations would exceed the Canadian L/C Sub
Commitment or (y) the aggregate amount of the Available Canadian Revolving
Commitments of all Canadian Revolving Lenders would be less than zero and
(ii) no Issuing Lender shall be obligated to issue any Canadian Letter of Credit
if, after giving effect thereto, the aggregate amount of L/C Obligations in
respect of Letters of Credit issued by such Issuing Lender would exceed such
Issuing Lender’s Letter of Credit Commitment. Each Canadian Letter of Credit
shall (i) be denominated in Canadian Dollars or Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five Business Days prior to the latest Revolving
Termination Date of the Canadian Revolving Facility; provided that any Canadian
Letter of Credit with a one year term may provide for the renewal thereof for
additional one year periods (which shall in no event extend beyond the date
referred to in clause (y) above or (z) below) and (z) unless the Canadian
Borrower or the U.S. Borrower has made arrangements satisfactory to the Canadian
Issuing Lender (including to cash collateralize the applicable portion of such
Canadian Letter of Credit or provide an undertaking to maintain sufficient
available Replacement Revolving Commitments), the earliest Revolving Termination
Date of any Canadian Revolving Commitment then in effect.

(d) On each Revolving Termination Date for any Canadian Revolving Credit
Commitments (and without any further action), and so long as any Replacement
Revolving Commitments under the Canadian Revolving Facility shall not have
terminated at or prior to such time, the L/C Participations in respect of all
outstanding Canadian Letters of Credit shall be reallocated among the
Replacement Revolving Lenders in accordance with their Canadian Revolving Credit
Percentages as of such date (after giving effect to the termination of the
applicable Canadian Revolving Commitments on such Revolving Termination Date)
and the Lenders that hold Canadian Revolving Commitments terminating on such
Revolving Termination Date shall be released from their L/C Participations in
respect of such outstanding Canadian Letters of Credit.

(e) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.8. Procedure for Issuance of Letter of Credit.

(a) The U.S. Borrower may from time to time request that a U.S. Issuing Lender
issue a U.S. Letter of Credit by delivering to such U.S. Issuing Lender, with a
copy to the Administrative Agent, at their addresses for notices specified
herein, an Application therefor, completed to the satisfaction of such U.S.
Issuing Lender, and such other certificates, documents and other papers and
information as such U.S. Issuing Lender may request. Upon receipt of any
Application, the applicable U.S. Issuing Lender will notify the Administrative
Agent of the amount, the beneficiary and the requested expiration of the
requested U.S. Letter of Credit, and upon receipt of confirmation from the
Administrative Agent that after giving effect to the requested issuance, the sum
of Available U.S. Revolving Commitments and Available Canadian Revolving
Commitments would not be less than zero, the applicable U.S. Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the U.S. Letter of Credit
requested thereby (but in no event shall a U.S. Issuing Lender be required to
issue any U.S. Letter of Credit earlier than three Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such U.S. Letter of Credit to the beneficiary thereof or as otherwise may be
agreed to by the applicable U.S. Issuing Lender and the U.S. Borrower. The
applicable U.S. Issuing Lender shall furnish a copy of such U.S. Letter of
Credit to the U.S. Borrower (with a copy to the Administrative Agent) promptly
following the issuance thereof. Each U.S. Issuing Lender shall promptly

 

-43-



--------------------------------------------------------------------------------

furnish to the Administrative Agent, which shall in turn promptly furnish to the
U.S. Revolving Lenders, notice of the issuance of each U.S. Letter of Credit by
it (including the amount thereof).

(b) The Canadian Borrower or such U.S. Borrower may from time to time request
that a Canadian Issuing Lender issue a Canadian Letter of Credit by delivering
to such Canadian Issuing Lender, with a copy to the Administrative Agent, at its
address for notice specified herein, an Application therefor, completed to the
reasonable satisfaction of such Canadian Issuing Lender, and such other
certificates, documents and other papers and information as such Canadian
Issuing Lender may reasonably request. Upon receipt of any such Application, the
applicable Canadian Issuing Lender will notify the Administrative Agent of the
amount, the beneficiary and the requested expiration of the requested Canadian
Letter of Credit, and upon receipt of confirmation from the Administrative Agent
that after giving effect to the requested issuance, the Available Canadian
Revolving Commitments would not be less than zero, the Canadian Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Canadian Letter of Credit
requested thereby by issuing the original of such Canadian Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by such Canadian
Issuing Lender and the Canadian Borrower or the U.S. Borrower, as the case may
be, (but in no event shall a Canadian Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). Promptly after issuance by a Canadian Issuing
Lender of a Canadian Letter of Credit, the Canadian Issuing Lender shall furnish
a copy of such Letter of Credit to the Canadian Borrower, the U.S. Borrower and
the Administrative Agent. Each Canadian Issuing Lender shall promptly furnish to
the Administrative Agent, which the Administrative Agent shall in turn promptly
furnish to the Canadian Revolving Lenders, notice of the issuance of each
Canadian Letter of Credit by it (including the amount thereof).

(c) Notwithstanding anything in this Agreement to the contrary, (i) each U.S.
Issuing Lender shall each have the right, by notice to the U.S. Borrower to
decline to act as a U.S. Issuing Lender for any U.S. Letter of Credit that shall
expire after the Initial Revolving Termination Date and (ii) each Canadian
Issuing Lender shall each have the right, by notice to the Canadian Borrower and
the U.S. Borrower to decline to act as a Canadian Issuing Lender for any
Canadian Letter of Credit that shall expire after the Initial Revolving
Termination Date.

3.9. Fees and Other Charges.

(a) (i) The U.S. Borrower will pay a fee on the aggregate drawable amount of all
outstanding U.S. Letters of Credit at a per annum rate equal to the Applicable
Margin with respect to Eurodollar Loans under the U.S. Revolving Facility,
shared ratably among the U.S. Revolving Lenders in accordance with their
respective U.S. Revolving Credit Percentages (or, if different Applicable
Margins are in effect for Eurodollar Loans made pursuant to different U.S.
Revolving Commitments, such fee shall be payable at the respective Applicable
Margins then in effect based on the amount of U.S. Revolving Commitments
entitled to such Applicable Margins and shall be shared ratably among the
respective U.S. Revolving Lenders based on the amount of their respective U.S.
Revolving Commitments providing for such Applicable Margins) and (ii) each of
the Canadian Borrower and the U.S. Borrower will pay a fee on the aggregate
drawable amount of all outstanding Canadian Letters of Credit issued at its
request at a per annum rate equal to the Applicable Margin with respect to
Eurodollar Loans under the Canadian Revolving Facility, shared ratably among the
Canadian Revolving Lenders in accordance with their respective Canadian
Revolving Credit Percentages (or, if different Applicable Margins are in effect
for Eurodollar Loans made pursuant to different Canadian Revolving Commitments,
such fee shall be payable at the respective Applicable Margins then in effect
based on the amount of Canadian Revolving Commitments entitled to such
Applicable Margins and shall be shared ratably among the respective Canadian
Revolving Lenders based on the amount of their respective Canadian Revolving
Commitments providing for such Applicable Margins), and, in the case of each of
clauses (i) and (ii), payable quarterly in arrears on each L/C Fee Payment Date
after the applicable issuance date.

(b) The U.S. Borrower and the Canadian Borrower, respectively, agree to pay to
any U.S. Issuing Lender and any Canadian Issuing Lender, respectively, a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the respective L/C Obligations (excluding
any portion thereof attributable to drawings under Letters of Credit that have
not then been reimbursed pursuant to Section 3.11) of the U.S. Borrower and the
Canadian Borrower during the period from and including the Restatement Effective
Date until,

 

-44-



--------------------------------------------------------------------------------

but excluding, the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any such L/C Obligations, as well as
such Issuing Lender’s customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued Fronting Fees shall be payable in arrears on each L/C Fee
Payment Date, commencing on the first such date to occur after the Restatement
Effective Date. Any such fees accruing after the date on which the applicable
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand therefor. All Fronting Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) In addition to the foregoing fees, the U.S. Borrower and the Canadian
Borrower, respectively, shall pay or reimburse the U.S. Issuing Lender and the
Canadian Issuing Lender, respectively, for such normal and customary costs and
expenses as are incurred or charged by the applicable Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.10. L/C Participations.

(a) Each U.S. Issuing Lender irrevocably agrees to grant and hereby grants to
each U.S. L/C Participant, and, to induce each U.S. Issuing Lender to issue U.S.
Letters of Credit hereunder, each U.S. L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each U.S. Issuing
Lender, on the terms and conditions set forth below, for such U.S. L/C
Participant’s own account and risk an undivided interest equal to such U.S. L/C
Participant’s U.S. Revolving Credit Percentage in each U.S. Issuing Lender’s
obligations and rights under and in respect of each U.S. Letter of Credit issued
hereunder and the amount of each draft paid by each U.S. Issuing Lender
thereunder. Each U.S. L/C Participant unconditionally and irrevocably agrees
with each U.S. Issuing Lender that, if a draft is paid under any U.S. Letter of
Credit for which the applicable U.S. Issuing Lender is not reimbursed in full by
the U.S. Borrower in accordance with the terms of this Agreement, such U.S. L/C
Participant shall pay to the Administrative Agent upon demand of such U.S.
Issuing Lender an amount equal to such U.S. L/C Participant’s U.S. Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed. The Administrative Agent shall promptly forward such amounts to
each U.S. Issuing Lender.

(b) If any amount required to be paid by any U.S. L/C Participant to the
Administrative Agent for the account of a U.S. Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
such U.S. Issuing Lender under any U.S. Letter of Credit is not paid to the
Administrative Agent for the account of such U.S. Issuing Lender on the Business
Day such payment is due, such U.S. L/C Participant shall pay to the
Administrative Agent for the account of such U.S. Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction, the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any U.S. L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the applicable U.S. Issuing Lender by such U.S. L/C Participant on
the third Business Day after such payment is due, such U.S. Issuing Lender shall
be entitled to recover from such U.S. L/C Participant, on demand, such amount
with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the U.S. Revolving Facility. A certificate
of a U.S. Issuing Lender submitted to any U.S. L/C Participant with respect to
any amounts owing under this Section 3.10 shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after a U.S. Issuing Lender has made payment under any
U.S. Letter of Credit and has received from any U.S. L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or such U.S. Issuing Lender receives any payment related to
such U.S. Letter of Credit (whether directly from the U.S. Borrower or
otherwise, including proceeds of collateral applied thereto by such U.S. Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
or such U.S. Issuing Lender, as the case may be, will distribute to such U.S.
L/C Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by the Administrative Agent or such U.S. Issuing
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or such U.S. Issuing Lender, such U.S. L/C Participant
shall return to the Administrative Agent for the account of such U.S. Issuing
Lender the portion thereof previously distributed to it by the Administrative
Agent or such U.S. Issuing Lender, as the case may be.

 

-45-



--------------------------------------------------------------------------------

(d) Each Canadian Issuing Lender irrevocably agrees to grant and hereby grants
to each Canadian L/C Participant, and, to induce each Canadian Issuing Lender to
issue Canadian Letters of Credit hereunder, each Canadian L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
each Canadian Issuing Lender, on the terms and conditions hereinafter stated,
for such Canadian L/C Participant’s own account and risk, an undivided interest
equal to such Canadian L/C Participant’s Canadian Revolving Credit Percentage in
each Canadian Issuing Lender’s obligations and rights under each Canadian Letter
of Credit issued by the Canadian Issuing Lender hereunder and the amount of each
draft paid by such Canadian Issuing Lender thereunder. Each Canadian L/C
Participant unconditionally and irrevocably agrees with such Canadian Issuing
Lender that, if a draft is paid under any Canadian Letter of Credit issued by
such Canadian Issuing Lender for which the Canadian Issuing Lender is not
reimbursed in full by the Canadian Borrower and the U.S. Borrower in accordance
with the terms of this Agreement, such Canadian L/C Participant shall pay to the
Administrative Agent upon demand of such Canadian Issuing Lender an amount in
Dollars equal to such Canadian L/C Participant’s Canadian Revolving Credit
Percentage of the amount of such draft applicable, or any part thereof, that is
not so reimbursed (based on the Dollar Equivalent thereof at the time of
drawing). The Administrative Agent shall promptly forward such amounts to the
applicable Canadian Issuing Lender.

(e) If any amount required to be paid by any Canadian L/C Participant to a
Canadian Issuing Lender pursuant to Section 3.10(d) in respect of any
unreimbursed portion of any payment made by such Canadian Issuing Lender under
any Canadian Letter of Credit is paid to the Administrative Agent for the
account of such Canadian Issuing Lender on the Business Day such payment is due,
such Canadian L/C Participant shall pay to the Administrative Agent, for the
account of such Canadian Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Canadian Issuing Lender, times
(iii) a fraction, the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any Canadian L/C Participant pursuant to Section 3.10(d)
is not made available to the Administrative Agent, for the account of a Canadian
Issuing Lender, by such Canadian L/C Participant within three Business Days
after the date such payment is due, the Administrative Agent, on behalf of such
Canadian Issuing Lender, shall be entitled to recover from such Canadian L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Canadian
Revolving Facility for amounts due in Dollars. A certificate of the
Administrative Agent on behalf of the Canadian Issuing Lender submitted to any
Canadian L/C Participant with respect to any such amounts owing under this
Section 3.10 shall be conclusive in the absence of manifest error.

(f) Whenever, at any time after a Canadian Issuing Lender has made payment under
any Canadian Letter of Credit and has received from the Administrative Agent any
Canadian L/C Participant’s pro rata share of such payment in accordance with
Section 3.10(d), such Canadian Issuing Lender receives any payment related to
such Canadian Letter of Credit (whether directly from the Canadian Borrower, the
U.S. Borrower or otherwise, including proceeds of collateral applied thereto by
such Canadian Issuing Lender), or any payment of interest on account thereof,
such Canadian Issuing Lender will distribute to the Administrative Agent for the
account of such Canadian L/C Participant (and thereafter, the Administrative
Agent will promptly distribute to such Canadian L/C Participant) its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Canadian Issuing Lender shall be required to be returned by the
Canadian Issuing Lender, such Canadian L/C Participant shall return to the
Administrative Agent for the account of such Canadian Issuing Lender the portion
thereof previously distributed to it by such Canadian Issuing Lender or the
Administrative Agent, as the case may be.

3.11. Reimbursement Obligation of the U.S. Borrower and Canadian Borrower.

(a) The U.S. Borrower agrees to reimburse each U.S. Issuing Lender, within one
Business Day of the date on which such U.S. Issuing Lender notifies Cedar Fair
LP of the date and amount of a draft presented under any U.S. Letter of Credit
and paid by such U.S. Issuing Lender in substantial conformity with the terms of
such U.S. Letter of Credit (as determined by such U.S. Issuing Lender in its
reasonable discretion), for the amount of (a) such draft so paid and (b) any
fees, charges or other costs or expenses incurred by such U.S. Issuing Lender in
connection with such payment (the amounts described in the foregoing clauses
(a) and (b) in respect of any drawing, collectively, the “Payment Amount”). Each
such payment shall be made to the applicable U.S. Issuing Lender at its address
for notices specified herein in Dollars and in immediately available funds.
Interest shall be payable on the Payment Amount from

 

-46-



--------------------------------------------------------------------------------

the date of the applicable drawing until payment in full at the rate set forth
in (i) until the second Business Day following the date of the applicable
drawing, Section 4.5(a) and (ii) thereafter, Section 4.5(e). Each drawing under
any U.S. Letter of Credit shall (unless an event of the type described in clause
(i) or (ii) of Section 9(f) shall have occurred and be continuing with respect
to the U.S. Borrower, in which case the procedures specified in Section 3.10 for
funding by U.S. L/C Participants shall apply) constitute a request by the U.S.
Borrower to the Administrative Agent for a borrowing pursuant to Section 3.2(a)
of Base Rate Loans in the Dollar Equivalent amount of such drawing. The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of U.S. Revolving Loans could be made, pursuant to Section 3.2(a), if
the Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from such U.S. Issuing Lender of such
drawing under such U.S. Letter of Credit. All payments due from the U.S.
Borrower hereunder in respect of U.S. Letters of Credit (and U.S. Reimbursement
Obligations in connection therewith) shall be made in Dollars.

(b) Each of the Canadian Borrower and the U.S. Borrower agrees to reimburse each
Canadian Issuing Lender, within one Business Day of the date on which such
Canadian Issuing Lender notifies such Canadian Borrower or the U.S. Borrower of
the date and amount of a draft presented under any Canadian Letter of Credit
issued for such Borrower and paid by such Canadian Issuing Lender in substantial
conformity with the terms of such Canadian Letter of Credit (as determined by
the Canadian Issuing Lender in its reasonable discretion), for the amount of
(a) such draft so paid and (b) any fees, charges or other costs or expenses
incurred by such Canadian Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Canadian Payment Amount”). Each such payment shall
be made to the applicable Canadian Issuing Lender at its address for notices
specified herein in Dollars, based on the Dollar Equivalent amount thereof at
the time of the applicable drawing and in immediately available funds. Interest
shall be payable on the amount of each Canadian Payment Amount from the date of
the applicable drawing until payment in full at the rate set forth in (i) until
the second Business Day following the date of the applicable drawing,
Section 4.5(d) and (ii) thereafter, Section 4.5(e). Each drawing under any
Canadian Letter of Credit shall (unless an event of the type described in clause
(i) or (ii) of Section 9(f) shall have occurred and be continuing with respect
to the Canadian Borrower and the U.S. Borrower, in which case the procedures
specified in Section 3.10 for funding by L/C Participants shall apply)
constitute a request by the Canadian Borrower and the U.S. Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2(b) of Base Rate
Loans, in the Dollar Equivalent amount of such drawing based on the Dollar
Equivalent amount thereof at the time of the applicable drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Canadian Revolving Loans could be made, pursuant to Section 3.2(b), if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent received notice from the Canadian Issuing Lender of such
drawing under such Canadian Letter of Credit. All payments due from the Canadian
Borrower and the U.S. Borrower hereunder in respect of Canadian Letters of
Credit (and Canadian Reimbursement Obligations in connection therewith) shall be
made in Dollars.

3.12. Obligations Absolute. The obligations of the U.S. Borrower and Canadian
Borrower under Section 3.11 shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that either Borrower may have or have had against any Issuing Lender,
any beneficiary of a Letter of Credit or any other Person. The U.S. Borrower and
Canadian Borrower also agree with each Issuing Lender that no Issuing Lender
shall be responsible for, and the Reimbursement Obligations of the U.S. Borrower
and Canadian Borrower shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among either such Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of either such Borrower against any beneficiary of such
Letter of Credit or any such transferee. No Issuing Lender shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The U.S. Borrower and
Canadian Borrower agree that any action taken or omitted by any Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the U.S. Borrower and
Canadian Borrower and shall not result in any liability of such Issuing Lender
to the U.S. Borrower and Canadian Borrower.

 

-47-



--------------------------------------------------------------------------------

3.13. Letter of Credit Payments. If any draft shall be presented for payment (a)
under any U.S. Letter of Credit, the applicable U.S. Issuing Lender shall
promptly notify the U.S. Borrower of the date and amount thereof and (b) under
any Canadian Letter of Credit, the applicable Canadian Issuing Lender shall
promptly notify the Canadian Borrower and the U.S. Borrower of the date and
amount thereof. The responsibility of the Issuing Lenders to the U.S. Borrower
and Canadian Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.15. Replacement Revolving Commitments.

(a) Either the U.S. Borrower or the Canadian Borrower may at any time and from
time to time by written notice to Administrative Agent elect to request the
establishment of replacement revolving commitments (“Replacement Revolving
Commitments”) under the U.S. Revolving Facility or the Canadian Revolving
Facility in order to effectively extend the Revolving Termination Date for such
Revolving Commitments. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which such Borrower proposes
that the Replacement Revolving Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date each
of the conditions set forth in Section 6.2 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Commitments, the aggregate amount of Revolving Commitments shall not
exceed the aggregate amount of the Revolving Commitments outstanding on the
Replacement Revolving Facility Effective Date (after giving effect to the
reduction in the Revolving Commitments on the Replacement Revolving Facility
Effective Date);

(iii) no Replacement Revolving Commitments shall have a scheduled termination
date prior to the Revolving Termination Date (or if later, the date required
pursuant to any Replacement Revolving Facility Amendment);

(iv) all other terms applicable to such Replacement Revolving Commitments (other
than provisions relating to fees and interest rates which shall be as agreed
between the applicable Borrower and the Lenders providing such Replacement
Revolving Commitments and provisions relating to Letters of Credit that do not
change the obligations of any Lender that is not providing a Replacement
Revolving Commitment) shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Revolving Commitments than, those
applicable to the then effective U.S. Revolving Commitments (in the case of
Replacement Revolving Commitments of the U.S. Borrower) or the Canadian
Revolving Commitments (in the case of Replacement Revolving Commitments of the
Canadian Borrower);

(v) there shall be no more than two Revolving Termination Dates in effect at any
time under the U.S. Revolving Facility and no more than two Revolving
Termination Dates in effect at any time under the Canadian Revolving Facility;
and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Replacement Revolving Commitments are provided with
the benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be requested by the Collateral Agent.

 

-48-



--------------------------------------------------------------------------------

(b) The applicable Borrower may approach any Lender or any other Person that
would be a permitted Assignee of a Revolving Commitment pursuant to Section 11.6
to provide all or a portion of the Replacement Revolving Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Commitments may elect
or decline, in its sole discretion, to provide a Replacement Revolving
Commitment and the selection of Replacement Revolving Lender shall be subject to
any consent that would be required pursuant to Section 11.6.

(c) The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among each applicable Borrower, the Administrative
Agent and the Replacement Revolving Lenders providing such Replacement Revolving
Commitments (a “Replacement Revolving Facility Amendment”) which shall be
consistent with the provisions set forth in paragraph (a) above.

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Commitments of such Replacement
Revolving Commitment Series shall purchase from each of the other Lenders with
Revolving Commitments, at the principal amount thereof and in the applicable
currencies, such interests in the Revolving Loans outstanding on such
Replacement Revolving Facility Effective Date as may be specified by the
Administrative Agent and as shall be necessary in order that, after giving
effect to all such assignments and purchases, the Revolving Loans under such
Revolving Credit Facility will be held by the Lenders thereunder ratably in
accordance with their applicable Revolving Credit Percentages.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments.

(a) Subject to Sections 4.11 and 4.17, the Borrowers may at any time and from
time to time prepay the Loans under any Facility, as elected by the applicable
Borrower(s), in whole or in part, without premium or penalty, upon irrevocable
notice delivered by Cedar Fair LP to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of Base Rate Loans and Canadian Prime
Rate Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans, BA Rate Loans, Base Rate Loans or
Canadian Prime Rate Loans (and under which Facility such Loans are being
prepaid); provided that if a Eurodollar Loan or BA Rate Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
applicable Borrower(s) shall also pay any amounts owing pursuant to
Section 4.11. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are Base Rate
Loans or Canadian Prime Rate Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or C$1,000,000 or a whole multiple
thereof. Any prepayment of Loans under any Facility pursuant to this Section 4.1
shall be applied on a pro rata basis to the Loans of each Lender under such
Facility. Unless otherwise directed by the applicable Borrower, any such
prepayment shall be applied in direct order of maturity of scheduled repayments
of such Facility.

(b) (i) Notwithstanding anything to the contrary in Section 4.1(a) (which
provisions shall not be applicable to this Section 4.1(b)), the Borrowers shall
have the right at any time and from time to time to prepay Term Loans under any
Facility from Lenders electing to participate in such prepayments at a discount
to the par value of such Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this
Section 4.1(b); provided that (A) no Discounted Voluntary Prepayment shall be
made unless (A) immediately after giving effect to such Discounted Voluntary
Prepayment, (i) no Default or Event of Default has occurred and is continuing,
(ii) the U.S. Borrower is in pro forma compliance with the covenant set forth in
Section 8.1, as of the most recently completed period for which the financial
statements required by Section 7.1(a) and (b) were required to be delivered and
(iii) the Available Liquidity shall be no less than (x) $75,000,000, if the
Discounted Voluntary Prepayment is scheduled during the months of March, April
and May of any given year, (y) $250,000,000, if the Discounted Voluntary
Prepayment is scheduled during the months of August, September, October and

 

-49-



--------------------------------------------------------------------------------

November of any given year, and (z) $150,000,000, if the Discounted Voluntary
Prepayment is scheduled during any other month of any given year, each on a Pro
Forma Basis immediately after giving effect to such Discounted Voluntary
Prepayment (assuming maximum participation therein), (B) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Term Loans under the
applicable Facility on a pro rata basis and (C) the Borrowers shall deliver to
the Administrative Agent a certificate of the Chief Financial Officer of the
U.S. Borrower stating (1) that no Default or Event of Default has occurred and
is continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 4.1(b) has been
satisfied and (3) the aggregate principal amount of Term Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrowers seeks to make a Discounted Voluntary
Prepayment, the Borrowers will provide written notice to the Administrative
Agent substantially in the form of Exhibit Q hereto (each, a “Discounted
Prepayment Option Notice”) that the Borrowers desire to prepay Term Loans under
a specified Facility in each case in an aggregate principal amount specified
therein by the Borrowers (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Term Loans as specified below.
The Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$25,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Term Loans, (B) a discount range (which may be
a single percentage) selected by the U.S. Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans (the “Discount Range”) and (C) the date by which Lenders
are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 4.1(b)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender under
the applicable Facility may specify by written notice substantially in the form
of Exhibit R hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a prepayment price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of Term Loans under the applicable Facility
specified by the Lenders in Lender Participation Notices, the Administrative
Agent, in consultation with the Borrowers, shall calculate the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrowers if the Borrowers have
selected a single percentage pursuant to Section 4.1(b)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrowers can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders under the applicable
Facility who have offered to participate in the Discounted Voluntary Prepayment
and have Qualifying Loans (as defined below). Any Lender with outstanding Term
Loans under the applicable Facility whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) under the applicable
Facility offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrowers shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective

 

-50-



--------------------------------------------------------------------------------

principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrowers shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 4.16), upon irrevocable notice substantially in
the form of Exhibit S hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. New York City
time, three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to, but not
including, such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 4.1(b)(iii) above) established
by the Administrative Agent in consultation with the Borrowers.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrowers may withdraw their
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(viii) To the extent the Term Loans under any Facility are prepaid pursuant to
this Section 4.1(b), scheduled amortization amounts for the Term Loans under
such Facility pursuant to Section 2.3 shall be reduced on a pro rata basis by
the principal amount of the Term Loans so prepaid.

4.2. Mandatory Prepayments and Revolving Commitment Reductions.

(a) The Borrowers shall repay on the Restatement Effective Date the principal
amount of all Loans outstanding under the Existing Credit Agreement (other than
Converted U.S. Term Loans) and all accrued and unpaid interest and fees under
the Existing Credit Agreement to the Restatement Effective Date.

(b) Subject to Section 4.16, if (x) any Indebtedness (other than Excluded
Indebtedness) shall be issued or incurred by any Group Member or (y) any
Refinancing Term Loans are borrowed, an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence
toward the prepayment of the Term Loans as set forth in Section 4.2(e).

(c) If any Group Member shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event, unless (x) a Reinvestment Notice shall have been delivered by a
Group Member within five Business Days of the receipt of such Net Cash Proceeds
or (y) the Senior Secured Leverage Ratio on a Pro Forma Basis would be less than
or equal to 2.0 to 1.0 as of the last day of the most recent quarter for which
internal financial statements are available on the date any such Asset Sale or
Recovery Event, such Net Cash Proceeds shall be applied by Cedar Fair LP on the
tenth Business Day following receipt thereof toward the prepayment of the Term
Loans in the amount and in the manner set forth in Section 4.2(e); provided
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans in
the amount and in the manner set forth in Section 4.2(e).

 

-51-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the provisions of this Section 4.2(c) do not
constitute a consent to the consummation of any Disposition not permitted by
Section 8.5.

(d) If there shall be positive Excess Cash Flow for any fiscal year commencing
with the fiscal year ending December 31, 2017 (any such fiscal year, a “Subject
Fiscal Year”), the Borrowers shall, on the relevant Excess Cash Flow Application
Date for each such Subject Fiscal Year, apply an amount equal to the excess, if
any, of (x) the Applicable ECF Percentage of Excess Cash Flow for such Subject
Fiscal Year minus (y)(i) any voluntary prepayments of Term Loans pursuant to
Section 4.1 during such Subject Fiscal Year (other than prepayments funded with
the proceeds of Indebtedness) toward the prepayment of the Term Loans as set
forth in Section 4.2(e) and (ii) all voluntary prepayments of Revolving Loans
(other than prepayments funded with the proceeds of Indebtedness) during such
Fiscal Year to the extent Revolving Commitments are permanently reduced by the
amount of such prepayments. Each such prepayment shall, for each applicable
Subject Fiscal Year, be made on the date (an “Excess Cash Flow Application
Date”) that is not later than June 30 of the year following such Subject Fiscal
Year.

(e) Amounts to be applied in connection with prepayments of the Term Loans made
pursuant to Sections 4.2(b), (c) and (d) shall be applied to the prepayment of
U.S. Term B Loans and, to the extent required by the terms of any Extended Term
Loans, Refinancing Term Loans or Incremental Term Loans, on a pro rata basis
(based on the amount of Term Loans under each Facility requiring such a payment)
to such other Term Loans. Amounts applied to prepay the Term Loans under any
Facility shall be applied on a pro rata basis to repay the Term Loans under such
Facility of each Lender. Unless otherwise directed by the Borrowers, any such
prepayment shall be applied in direct order of maturity of scheduled repayments
of such Facility.

(f) If at any time (i) the aggregate U.S. Revolving Extensions of Credit of all
U.S. Revolving Lenders exceed the U.S. Revolving Commitments of all U.S.
Lenders, the U.S. Borrower shall immediately repay the U.S. Revolving Loans
and/or terminate or cash collateralize outstanding U.S. Letters of Credit in any
such case, as and to the extent necessary to ensure that the U.S. Revolving
Extensions of Credit of each U.S. Revolving Lender are less than or equal to the
U.S. Revolving Commitments of such U.S. Revolving Lender or (ii) the aggregate
Canadian Revolving Extensions of Credit of all Canadian Revolving Lenders exceed
the Canadian Revolving Commitments of all Canadian Revolving Lenders (in the
case of any Canadian Revolving Extensions of Credit made in Canadian Dollars,
valued at the Dollar Equivalent of such Canadian Dollars as of the relevant date
of determination), the Canadian Borrower and the U.S. Borrower shall immediately
repay the Canadian Revolving Loans and/or terminate or cash collateralize
outstanding Canadian Letters of Credit, in any such case, as and to the extent
necessary to ensure that the Canadian Revolving Extensions of Credit of each
Canadian Revolving Lender are less than or equal to the Canadian Revolving
Commitments of such Canadian Revolving Lender (in the case of any Canadian
Revolving Extensions of Credit made in Canadian Dollars, valued at the Dollar
Equivalent of such Canadian Dollars as of the relevant date of determination).

4.3. Conversion and Continuation Options.

(a) Each of the Borrowers may elect from time to time to convert Eurodollar
Loans to Base Rate Loans, and the Canadian Borrower and the U.S. Borrower may
elect to convert BA Rate Loans at the expiry of the relevant Interest Period to
Canadian Prime Rate Loans, by giving the Administrative Agent at least three (in
the case of Eurodollar Loans) or two (in the case of BA Rate Loans) Business
Days’ prior irrevocable notice of such election; provided that any such
conversion of Eurodollar Loans and BA Rate Loans may be made only on the last
day of an Interest Period with respect thereto. Each of the Borrowers may elect
from time to time to convert Base Rate Loans to Eurodollar Loans, and the
Canadian Borrower and the U.S. Borrower may elect to convert Canadian Prime Rate
Loans to BA Rate Loans, by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice as to Eurodollar Loans, and two Business
Days’ prior irrevocable notice as to BA Rate Loans, of such election (which
notice shall specify the length of the initial Interest Period therefor);
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan and no Canadian Prime Rate Loan may be converted into a
BA Rate Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent, or the Majority Facility Lenders (in the case of the
applicable Facility) have determined in its or their sole discretion not to
permit such conversions or (ii) if the applicable Interest Period selected by
the applicable Borrower extends beyond the Revolving Termination Date of any
Revolving Commitments then in effect under the applicable Revolving Credit
Facility, in the case of any Revolving Loans thereunder, or the applicable
maturity date, in the case of the Term Loans

 

-52-



--------------------------------------------------------------------------------

under any Facility. Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.

(b) Each of the Borrowers may elect to continue any Eurodollar Loan as such and
the Canadian Borrower and the U.S. Borrower may elect to continue any BA Rate
Loan as such upon the expiration of the then current Interest Period with
respect thereto by giving at least three Business Days’ prior irrevocable notice
as to Eurodollar Loans, and two Business Days’ prior irrevocable notice as to BA
Rate Loans, to the Administrative Agent in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided that no
Eurodollar Loan or BA Rate Loan under a particular Facility may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility (or any Revolving
Commitments then in effect under such Facility); and provided further, that if
the applicable Borrower shall fail to give any required notice as described
above in this paragraph (i) such Eurodollar Loans shall be continued for the
same Interest Period as the then expiring Interest Period as of the last day of
such then expiring Interest Period, except that if such continuation is not
permitted pursuant to the first proviso in this Section 4.3(b) such Loans shall
be repaid or (if not so repaid) converted automatically to Base Rate Loans and
(ii) the face amount of such BA Rate Loans shall be repaid or (if not so repaid)
automatically converted to Canadian Prime Rate Loans, in each case on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(c) Neither the conversion nor the continuation of any Loan pursuant to any
provision of this Agreement (i) creates a new Loan or other obligation or
constitutes a novation of such Loan or (ii) constitutes or requires the
repayment and/or readvance of any principal amount of such Loan. Rather, such
conversion or continuation of any Loan merely constitutes a change in the manner
in which interest is calculated and payable on such Loan in accordance with the
interest rate options available under this Agreement.

4.4. Limitations on Eurodollar Tranches.

(a) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (i) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) no
more than twelve Eurodollar Tranches shall be outstanding at any one time.

(b) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of BA Rate Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (i) after giving effect thereto, the aggregate principal
amount of any BA Rate Loan shall be equal to C$1,000,000 or a whole multiple of
C$1,000,000 in excess thereof and (ii) no more than eight BA Rate Loans shall be
outstanding at any one time.

4.5. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) Each Canadian Prime Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Canadian Prime Rate in effect
for such day plus the Applicable Margin in effect for such day.

(d) Each BA Rate Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the BA Rate determined
for such Interest Period plus the Applicable Margin.

 

-53-



--------------------------------------------------------------------------------

(e) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or an Event of Default exists under Section 9(a) or
clauses (i) or (ii) of Section 9(f), such overdue amounts or, in the case of
such an Event of Default, all outstanding Loans and Reimbursement Obligations
(in either case, to the extent legally permitted), shall bear interest at a rate
per annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2.00%, (y) in the case of the U.S. Borrower’s Reimbursement
Obligations, the rate applicable to such Base Rate Loans under the U.S.
Revolving Facility plus 2.00%, or (z) in the case of the Canadian Borrower’s or
the U.S. Borrower’s Reimbursement Obligations, (A) the rate applicable to
Canadian Prime Rate Loans under the Canadian Revolving Facility plus 2.00% if
denominated in Canadian Dollars and (B) the rate applicable to Base Rate Loans
under the Canadian Revolving Facility plus 2.00% if denominated in Dollars, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to such (A) Base Rate Loans under the relevant Facility plus
2.00% for interest due in Dollars, and (B) Canadian Prime Rate Loans plus 2.00%
for interest due in Canadian Dollars (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to Base
Rate Loans under the U.S. Revolving Facility and/or the Canadian Revolving
Facility plus 2.00% for amounts due in Dollars and the rate then applicable to
Canadian Prime Rate Loans plus 2.00% for amounts due in Canadian Dollars), in
each case, with respect to clauses (i) and (ii) above, from the date of such
nonpayment until such amount is paid in full (after as well as before judgment).

(f) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (e) of this Section 4.5 shall be
payable from time to time on demand.

(g) If any provision of this Agreement or any of the other Loan Documents would
obligate any Loan Party to make any payment of interest with respect to the
Canadian Obligations or other amount payable to any Agent or any Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by such Agent or such Lender of interest with respect to the
Canadian Obligations at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Agent or such Lender of
interest with respect to the Canadian Obligations at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (1) first, by
reducing the amount or rates of interest required to be paid to the affected
Agent or the affected Lender under Section 4.5(e); and (2) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to the affected Agent or the affected Lender which would constitute interest
with respect to the Canadian Obligations for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated thereby, if any Agent or any Lender shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then the applicable Loan Party shall be entitled, by
notice in writing to the affected Agent or the affected Lender, to obtain
reimbursement from such Agent or such Lender in an amount equal to such excess,
and pending such reimbursement, such amount shall be deemed to be an amount
payable by such Agent or such Lender to the applicable Loan Party. Any amount or
rate of interest under the Canadian Obligations referred to in this
Section 4.5(g) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Revolving Loans remain outstanding on the assumption
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be prorated over that period of time and otherwise be prorated
over the period from the Restatement Effective Date to the applicable maturity
date therefor, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.

(h) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent to the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time, respectively.

 

-54-



--------------------------------------------------------------------------------

4.6. Computation of Interest and Fees.

(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360 day year for the actual days elapsed, except that, with
respect to (i) Base Rate Loans the rate of interest on which is calculated on
the basis of the Prime Rate, (ii) Canadian Prime Rate Loans the rate of interest
on which is calculated on the basis of the Canadian Prime Rate and (iii) BA Rate
Loans, the interest thereon shall be calculated on the basis of a 365 (or,
except in the case of BA Rate Loans, 366, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the applicable Borrower and the relevant Lenders of each determination of
a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, Canadian Prime Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the applicable Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent, pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of Cedar Fair LP, deliver to Cedar Fair LP a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7. Inability To Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate or BA Rate for such Interest
Period, or

(b) (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate or
BA Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
applicable Borrower and the relevant Lenders as soon as practicable thereafter.
If such notice is given (x) any Eurodollar Loans or BA Rate Loans under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans or Canadian Prime Rate Loans, respectively,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans or BA Rate Loans shall
be continued as Base Rate Loans or Canadian Prime Rate Loans, respectively, and
(z) any outstanding Eurodollar Loans or BA Rate Loans under the relevant
Facility shall be converted, on the last day of the then current Interest
Period, to Base Rate Loans or Canadian Prime Rate Loans, respectively. Until
such notice has been withdrawn by the Administrative Agent no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrowers have the right to convert Loans under the relevant Facility to
Eurodollar Loans or BA Rate Loans.

(c) Solely with respect to the U.S. Term B Loans and any other Facility
established after the Amendment No. 1 Effective Date (each an “Applicable
Facility”), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) have
not arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the LIBO Rate for each Applicable Facility that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin). Notwithstanding anything to the contrary in
Section 11.1, such amendment shall become effective as to each Applicable
Facility without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received,

 

-55-



--------------------------------------------------------------------------------

within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Majority Facility Lenders
of each Applicable Facility stating that such Majority Facility Lenders object
to such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 4.7(c), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Borrowing Notice that requests the
borrowing of or conversion of any borrowing to, or continuation of any Loan as,
a Eurodollar Loan shall be ineffective and (y) if any Borrowing Notice requests
a Eurodollar Loan, such Loan shall be made as a Base Rate Loan; provided that,
if such alternate rate of interest shall be less than 0.00%, such rate shall be
deemed to be 0.00% for the purposes of this Agreement.

4.8. Pro Rata Treatment and Payments.

(a) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim. All payments (including prepayments) to be made
by the Borrowers, as applicable, hereunder with respect to the U.S. Facilities
whether on account of principal, interest, fees or otherwise shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in
Dollars and in immediately available funds. Any payment made by the Borrowers
after 12:00 Noon, New York City time, on any Business Day shall be deemed to
have been made on the next following Business Day. The Administrative Agent
shall distribute such payments to the applicable Lenders promptly upon receipt
in like funds as received. All payments (including prepayments) to be made by
each of the Canadian Borrower and the U.S. Borrower hereunder with respect to
the Canadian Revolving Loans, whether on account of principal, interest, fees or
otherwise, shall be made prior to 12:00 Noon, Toronto time, on the due date
thereof to the Administrative Agent, for the account of the relevant Lenders, at
the Canadian Payment Office, in Canadian Dollars or Dollars (as applicable) and
in immediately available funds. Any payment made by the Canadian Borrower or the
U.S. Borrower after 12:00 Noon, Toronto time, on any Business Day shall be
deemed to have been made on the next following Business Day. The Administrative
Agent shall distribute such payments to the relevant Canadian Revolving Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans and BA Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a BA Rate Loan becomes due and payable on a
day other than a Business Day, such payment shall be made on the immediately
preceding Business Day.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate for amounts in
Dollars and the interbank offered rate quoted by the Administrative Agent for
amounts in Canadian Dollars and (ii) a rate determined by the Administrative
Agent or, with respect to the Canadian Revolving Loans, the Administrative Agent
in accordance with banking industry rules on interbank compensation for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to

 

-56-



--------------------------------------------------------------------------------

any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the applicable Borrower.

(d) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by any Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate for amounts in Dollars
and the interbank offered rate quoted by the Administrative Agent for amounts in
Canadian Dollars. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrowers.

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any Tax (except for any Non-Excluded Taxes or
Other Taxes indemnifiable under Section 4.10 and any Excluded Taxes) with
respect to this Agreement, any Letter of Credit, any Application or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or BA Rate Loans (or, in the case of
clause (i) above, any Loan) or issuing or participating in Letters of Credit, or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, the applicable Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify Cedar
Fair LP (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such Person could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Lender
to Cedar Fair LP (with a copy to the Administrative Agent) of a written request
therefor,

 

-57-



--------------------------------------------------------------------------------

the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Person for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 4.9 submitted by any Lender to Cedar Fair LP (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 4.9, the Borrowers
shall not be required to compensate a Lender pursuant to this Section 4.9 for
any incremental cost and expense directly attributable to such Lender’s failure
to notify Cedar Fair LP of its claim within 6 months after such Lender becomes
aware of such claim (e.g., late penalties). The obligations of the Borrowers
pursuant to this Section 4.9 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

4.10. Taxes.

(a) All payments made under the Loan Documents by any Loan Party shall, except
to the extent required by applicable law, be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (including interest, additions to tax and penalties related
thereto), now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority (“Taxes”), excluding (i) net income taxes, capital
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on any
Agent or any Lender (which term shall include any Issuing Lender and any Conduit
Lender for purposes of this Section 4.10) as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax (other than any such connection arising
solely from such Agent or such Lender having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, and/or engaged in any other
transaction pursuant to, any Loan Documents), (ii) any Taxes that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (e) of this Section, (iii) in case of a Foreign Lender, any United
States federal withholding Taxes imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender’s assignor (if any) was entitled immediately prior to the assignment to
such Lender, or such Lender was entitled immediately before it designated a new
lending office, to receive additional amounts from any Loan Party with respect
to such Non-Excluded Taxes pursuant to this Section 4.10(a) or (iv) any United
States federal withholding Taxes imposed under FATCA (any such non-excluded
Taxes, “Non-Excluded Taxes”, and any such excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, “Excluded Taxes”). If any Non-Excluded Taxes or Other
Taxes are required to be withheld or deducted from or are otherwise imposed in
respect of any amounts payable to any Agent or any Lender under any Loan
Document, (i) the applicable withholding agent shall make such withholding or
deduction, (ii) the applicable withholding agent shall pay such Non-Excluded
Taxes or Other Taxes to the relevant Governmental Authority in accordance with
applicable law and (iii) the amounts so payable to such Agent or such Lender
shall be increased by the applicable Loan Party to the extent necessary to yield
to such Agent or such Lender (after all deductions or withholdings, including
those attributable to the additional amounts payable under this Section 4.10)
interest or any such other amounts payable under the applicable Loan Document at
the rates or in the amounts specified in such Loan Document.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, jointly and severally, indemnify and hold harmless the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes (including any amounts attributable to
Non-Excluded Taxes or Other Taxes payable under this Section 4.10) payable by
the Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if the applicable
Borrowers reasonably believe that such Taxes were not correctly or legally
asserted, each Lender will use reasonable efforts (at the Borrowers’ expense) to
cooperate with the Borrowers to obtain a refund of such taxes (which shall be
repaid to the Borrowers in accordance with Section 4.10(f)) so long as such
efforts would not, in the sole determination of such Lender result in any

 

-58-



--------------------------------------------------------------------------------

additional costs, expenses or risks or be otherwise disadvantageous to it. A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Whenever any Taxes are payable or to be remitted with respect to any
payments under the Loan Documents by any Loan Party, as promptly as possible
after any payment of such Taxes to a Governmental Authority, the applicable
Borrower shall send to each of the Administrative Agent for its own account or
for the account of the relevant Agent or Lender, as the case may be, a certified
copy of an original official receipt (or other documentary evidence of payment
or remittance that is reasonably satisfactory to the Administrative Agent)
showing payment or remittance thereof.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax or backup withholding tax under the law of any applicable jurisdiction with
respect to any payments under any Loan Document shall deliver to the applicable
Borrower and the Administrative Agent at any time or times reasonably requested
by such Borrower or the Administrative Agent, such properly completed and
executed documentation as prescribed by applicable law or reasonably requested
by such Borrower or the Administrative Agent to permit such payments to be made
without such withholding tax or backup withholding tax or at a reduced rate.

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it is legally eligible to do so, deliver to the applicable Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the applicable Borrower or the Administrative Agent, but only if such Foreign
Lender is legally eligible to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN-E or W-8BEN
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) duly completed copies of
Internal Revenue Service Form W-8BEN-E or W-8BEN (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender that has
sold a participation), an Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN-E or W-8BEN, a certificate in substantially the form of
Exhibit F, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership (and
not a participating Lender) and one or more partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit F, on behalf of such
beneficial owner(s), or

(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the applicable Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the

 

-59-



--------------------------------------------------------------------------------

applicable Borrower and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the applicable Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the applicable Borrower or the
Administrative Agent as may be necessary for the applicable Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

Any Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the applicable Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the applicable Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W-9 certifying that it is not subject to U.S. federal
backup withholding.

Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the applicable Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such Foreign
Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax or (2) notify
Administrative Agent and the applicable Borrower of its legal ineligibility to
deliver any such forms, certificates or other evidence.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 4.10(e).

(f) If any Agent or any Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Loan Parties or with respect to which the Loan Parties
have paid additional amounts pursuant to this Section 4.10, it shall pay over
such refund to the Borrowers (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Parties under this Section 4.10 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out of pocket expenses of such Agent or such Lender (including any
Taxes) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of such Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, additions to tax,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender in the event such Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph (f) shall not
be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

(g) Solely for purposes of FATCA, from and after the Restatement Effective Date,
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) each Loan Document and any Loan made thereunder
(including any Loan that was made under the Existing Credit Agreement) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(h) The agreements in this Section 4.10 shall survive any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(i) For the avoidance of doubt, any payments made by the Administrative Agent to
a Lender shall be treated as payments made by the applicable Loan Party.

4.11. Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, convert, continue or prepay any Eurodollar Loan or BA Rate
Loan on the date specified in any

 

-60-



--------------------------------------------------------------------------------

notice delivered pursuant hereto or (c) the assignment of any Eurodollar Loan or
BA Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 4.13, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense actually incurred by such Lender as a consequence of such event;
provided that such loss, cost or expense shall be determined assuming that each
Lender funded its loan by the last day of an Interest Period. In the case of a
Eurodollar Loan or BA Rate Loan, such loss, cost or expense to any Lender shall
be deemed to be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurodollar Rate or BA Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a Eurodollar Loan or BA Rate
Loan, for the period that would have been the Interest Period for such Loan),
disregarding any “floor” for the purpose of determining such amount, over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the relevant interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 4.11 shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) or (c) with
respect to such Lender, it will, if requested by Cedar Fair LP, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 4.12 shall affect or postpone
any of the obligations of the Borrowers or the rights of any Lender pursuant to
Section 4.9 or 4.10(a) or (c).

4.13. Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) or (c) or (b) defaults in its obligation to make Loans hereunder,
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10(a) or (c), (iv) such replacement will eliminate or reduce
future payments to be made under Section 4.10(a) or (c), as applicable, (v) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(vi) the applicable Borrower shall be liable to such replaced Lender under
Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vii) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (viii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the applicable Borrower shall be obligated to pay
the registration and processing fee referred to therein), (ix) until such time
as such replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a) or (c),
as the case may be, and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 11.6(b), and a sub account therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower

 

-61-



--------------------------------------------------------------------------------

to each Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of any
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(d) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender, such Borrower will promptly execute and deliver to such Lender a
promissory note of such Borrower, evidencing any U.S. Term B Loans, Refinancing
Term Loans of any Series and/or Extended Term Loans of any Extended Series of
such Term Lender, substantially in the form of Exhibit G-1 (a “Term Note”), any
U.S. Revolving Loans of such U.S. Revolving Lender, substantially in the form of
Exhibit G-2 (a “U.S. Revolving Note”), or Canadian Revolving Loans of such
Canadian Revolving Lender, substantially in the form of Exhibit G-3 (a “Canadian
Revolving Note”; each Term Note, U.S. Revolving Note or Canadian Revolving Note,
individually, a “Note”).

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans or BA Rate Loans as contemplated by this Agreement, (a) the commitment of
such Lender hereunder to make (i) Eurodollar Loans, continue Eurodollar Loans as
such and convert Base Rate Loans to Eurodollar Loans or (ii) BA Rate Loans,
continue BA Rate Loans as such and convert Canadian Prime Rate Loans to BA Rate
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans or BA Rate Loans, as the case may be, if any, shall be
converted automatically to Base Rate Loans or Canadian Prime Rate Loans,
respectively, on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law. If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 4.11.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Majority Facility Lenders or other requisite Lenders have taken or
may take any action hereunder, including any consent to any amendment, waiver or
other modification pursuant to Section 11.1, except as provided in the last
sentence of Section 11.1;

(c) if any or L/C Obligations are outstanding under a Revolving Credit Facility
at the time a Lender becomes a Defaulting Lender under such Revolving Credit
Facility then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages under such Revolving Credit Facility but only to the extent (x) the
sum of all non-Defaulting Lenders’ Revolving Extensions of Credit under such
Revolving Credit Facility plus such Defaulting Lender’s pro rata share of such
L/C Obligations does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments under such Revolving Credit Facility and (y) the
conditions set forth in Section 6.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrower and the Canadian Borrower shall within
one Business Day following

 

-62-



--------------------------------------------------------------------------------

notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
Revolving Credit Percentage of such L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures satisfactory to the applicable Issuing Lender for so long as such L/C
Obligations are outstanding and such Lender is a Defaulting Lender;

(iii) if the U.S. Borrower and the Canadian Borrower cash collateralize any
portion of such Defaulting Lender’s Revolving Credit Percentage of the L/C
Obligations pursuant to Section 4.16(c)(ii), the applicable Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.9(a)
with respect to such Defaulting Lender’s Revolving Credit Percentage of the L/C
Obligations during the period such Defaulting Lender’s Revolving Credit
Percentage of the L/C Obligations is cash collateralized;

(iv) if the participations in L/C Obligations of the non-Defaulting Lenders is
reallocated pursuant to Section 4.16(c)(i), then the fees payable to the Lenders
pursuant to Section 3.9(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages in such L/C Obligations; or

(v) if all or any portion of such Defaulting Lender’s Revolving Credit
Percentage of the L/C Obligations is neither cash collateralized nor reallocated
pursuant to Section 4.16(c)(i) or (ii) above, then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 3.9(a) with respect to such Defaulting
Lender’s Revolving Credit Percentage of the L/C Obligations shall be payable to
the applicable Issuing Lender until and to the extent such portion of the L/C
Obligations are cash collateralized and/or reallocated as provided above;

(d) so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders under the applicable Revolving Credit
Facility and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 4.16(c), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders
shall not participate therein);

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise), in lieu of being distributed to such
Defaulting Lender, received by the Administrative Agent (A) may, at the
Administrative Agent’s option, be applied for the account of such Defaulting
Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (B) may be retained by the
Administrative Agent in its discretion and notwithstanding any contrary
provision hereof, in a segregated account as cash collateral for and, subject to
any applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent, in the case of each of clauses (A) and
(B) above, in any order, in its discretion; and

(f) during any period in which a Lender is a Defaulting Lender, the U.S.
Borrower or the Canadian Borrower may (in its discretion) apply all or any
portion to be specified by such Borrower of any optional reduction of unused
Revolving Commitments under Section 3.6 to the unused Commitments of any one or
more Defaulting Lenders specified by such Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 3.6.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the applicable Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the or the
Issuing Lender, as the case may be, shall have entered into arrangements with
such Borrower or such Lender, satisfactory to such Issuing Lender, to defease
any risk to it in respect of such Lender hereunder (it being understood

 

-63-



--------------------------------------------------------------------------------

that the Borrowers shall have the option to reallocate the participation of the
applicable Lender as provided above with respect to Defaulting Lenders if the
Issuing Lender require any such arrangements to eliminate their risk).

In the event that the Administrative Agent, the U.S. Borrower, the Canadian
Borrower and each Issuing Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
participations in L/C Obligations of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitments and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders under the applicable Revolving Credit Facility as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Revolving Credit Percentage.

4.17. Soft-Call Premium. In the event that, at any time after the Amendment
No. 1 Effective Date and on or prior to the six-month anniversary of the
RestatementAmendment No. 1 Effective Date, (i) this Agreement is amended and
such amendment to this Agreement has the effect of reducing the interest rate
applicable to the U.S. Term B Loans (other than any waiver of default interest)
or (ii) the Borrowers make any mandatory or voluntary prepayment of U.S. Term B
Loans with the proceeds of any term loan Indebtedness under any credit facility
(including, without limitation, any new or additional term loans under this
Agreement) which term indebtedness has a lower Yield than the Yield of the U.S.
Term B Loans, then, the Borrowers agree to pay to the Administrative Agent,
(x) in the case of clause (i), for the account of each U.S. Term B Lender that
agrees to such amendment a fee in an amount equal to 1.00% of such Lender’s U.S.
Term B Loans outstanding on the effective date of such amendment and (y) in the
case of clause (ii), for the account of each U.S. Term B Lender a fee in an
amount equal to 1.00% of such Lender’s U.S. Term B Loans that are being prepaid
as a result of such prepayment.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each Borrower
hereby represents and warrants to each Agent and each Lender that:

5.1. Financial Condition. The audited consolidated balance sheets of Cedar Fair
LP and its Subsidiaries as at December 31, 2016, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Deloitte and Touche
LLP, present fairly the consolidated financial condition of Cedar Fair LP and
its Subsidiaries as at such date, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended. All
such financial statements of Cedar Fair LP and its Subsidiaries, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives that are not reflected in the most
recent financial statements referred to in this paragraph, other than any
Specified Hedge Agreement entered into in accordance with the terms hereof.

5.2. No Change. Since December 31, 2016, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation (or otherwise qualified as required by any
applicable Requirement of Law) and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law, except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Refinancing and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 5.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

5.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8. Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, including, without
limitation, the tangible and intangible personal property reflected as assets in
their respective books and records free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 8.3 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect

5.9. Intellectual Property. Except to the extent the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (a) each Group Member owns, has the right to use or can acquire on
reasonable terms adequate rights to use, all Intellectual Property reasonably
necessary for the conduct of its business as currently conducted; (b) no Group
Member has knowledge of any claim that has been asserted or is pending before
any tribunal by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Borrower know of any valid basis for any such claim; and
(c) to the knowledge of the Group Members, the use of Intellectual Property by
each Group Member does not infringe misappropriate, dilute, or otherwise violate
the rights of any Person.

5.10. Taxes. Each Group Member has filed or caused to be filed all material Tax
returns that are required to be filed within the time periods required by
applicable law and has paid all material Taxes whether or not shown on such Tax
return (other than any Taxes the amounts or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the

 

-65-



--------------------------------------------------------------------------------

books of the applicable Group Member), no Tax Lien (other than one permitted
pursuant to Section 8.3) has been filed, and no claim (other than those being
contested as aforesaid) is being asserted, with respect to any such Tax. Cedar
Fair LP has been treated since its inception as an electing 1987 partnership
within the meaning of Section 7704(g)(3) of the Code and not as an association
taxable as a corporation under subchapter C of the Code. Each Group Member has
withheld or collected, and remitted to the appropriate Governmental Authority
when due, all taxes it is required to withhold or collect and remit within the
time periods required by applicable law, except where the failure to do so could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no proposed Tax assessments, deficiencies, claims or
audits against any Group Member that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

5.13. Pension and Benefit Plans.

(a) Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five year period. No Borrower or any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan, and neither any Borrower nor any Commonly Controlled Entity
would become subject to any liability under ERISA that would exceed $25,000,000
if any Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is Insolvent.

(b) The Canadian Pension Plans are duly registered under the Income Tax Act
(Canada) and any other Requirement of Law which to the knowledge of the
Borrowers requires registration and no event has occurred which is reasonably
likely to cause the loss of such registered status. All material obligations, if
any, of each Group Member required to be performed pursuant to a Requirement of
Law in connection with the Canadian Pension Plans and the funding agreements
therefor have been performed in a timely fashion. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as would not reasonably be expected to result in
a Material Adverse Effect, (i) there are no outstanding disputes concerning the
assets held under the funding agreements for the Canadian Pension Plans or the
Canadian Benefit Plans and (ii) each Canadian Pension Plan is funded to the
extent required by law both on an ongoing basis and on a solvency basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles). No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not reasonably be expected to have a
Material Adverse Effect and in any event, no such improvements will result in a
solvency deficiency or a going concern unfunded liability in the affected
Canadian Pension Plan which could reasonably be expected to have a Material
Adverse Effect. All contributions or premiums required to be made or paid by
each Group Member, if any, to the Canadian Pension Plans or the Canadian Benefit
Plans have been made or paid in a timely fashion in accordance with the terms of
such plans and all Requirements of Law, other than any such contributions and
premiums in an aggregate amount not greater than C$1,000,000. All

 

-66-



--------------------------------------------------------------------------------

employee contributions to the Canadian Pension Plans or the Canadian Benefit
Plans by way of authorized payroll deduction or otherwise have been properly
withheld or collected and fully paid into such Canadian Pension Plan Funds in a
timely manner, other than any such withholdings, collections or payments in an
aggregate amount not greater than C$1,000,000. All material reports and
disclosures relating to the Canadian Pension Plans required by such plans and
any Requirement of Law to be filed or distributed have been filed or distributed
in a timely manner. Each Group Member has withheld all employee withholdings and
has made all employer contributions to be withheld and made by it pursuant to
applicable law on account of Canadian Pension Plans, employment insurance and
employee income taxes, other than any such contributions and withholdings in an
aggregate amount not greater than C$1,000,000. Each Canadian Pension Plan is
fully funded on both a going concern and on a solvency basis using actuarial
methods and assumptions which are consistent with valuations last filed with
applicable Government Authorities and with generally accepted actuarial
principles, save for any failure to be so fully funded which could not
reasonably be expected to have a Material Adverse Effect.

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

5.15. Subsidiaries. As of the Restatement Effective Date, (a) Schedule 5.15 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Subsidiary of Cedar Fair LP, except
as created by the Loan Documents.

5.16. Use of Proceeds. The proceeds of the U.S. Term B Loans shall be used on
the Restatement Effective Date, together with the proceeds of the Senior Notes,
to repay in full all amounts under, and terminate, the Existing Credit
Agreement, to pay related fees and expenses in connection with the Refinancing
and for general corporate purposes. The proceeds of the Revolving Loans shall be
used, together with the Letters of Credit, for general corporate purposes.

5.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or

 

-67-



--------------------------------------------------------------------------------

other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18. Accuracy of Information, etc.. No statement or information contained in
this Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to any Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Cedar Fair LP to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, the Lender Presentation or in any other documents, certificates and
statements furnished to any Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

5.19. Security Documents.

(a) Each Security Document (other than the Mortgage Amendments) is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
specified therein, a legal, valid and enforceable security interest and Lien in
the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock, as defined and described in the Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Collateral Agent, and in the case of the other Collateral described in
the Security Documents, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Guarantee and Collateral Agreement and the other Security
Documents shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties party thereto in such Collateral
and the proceeds thereof, as security for the Obligations referred to therein,
in each case prior and superior in right to any other Person (except, in the
case of Collateral other than Pledged Stock (which may be subject to Liens for
certain Statutory Prior Claims), Liens permitted by Section 8.3). As of the
Restatement Effective Date, there are no Statutory Prior Claims that encumber
any Pledged Stock except for certain inchoate Canadian Statutory Prior Claims in
respect of amounts not yet past due that could affect the Capital Stock of the
Canadian Borrower.

(b) Each existing Mortgage, as amended by the Mortgage Amendments executed and
delivered after the Restatement Effective Date, will be effective to continue to
create in favor of the Collateral Agent, for the benefit of the Secured Parties
specified therein, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgage
Amendments are filed or registered in the offices specified on Schedule 5.19(b),
each such existing Mortgage, as amended by the Mortgage Amendments, shall
continue to create a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof described in each of the existing Mortgages, as amended by
the Mortgage Amendments, as security for the Obligations (as defined in the
relevant existing Mortgage, as amended by the

 

-68-



--------------------------------------------------------------------------------

Mortgage Amendments), in each case prior and superior in right to any other
Person, other than Liens permitted pursuant to clauses (a), (b), (e), (h), (i),
(k) and (m) of Section 8.3 or consented to by the Collateral Agent. Schedule 1.1
lists, as of the Restatement Effective Date, each site of owned real property
and each leasehold interest in ground leases held by Cedar Fair LP or any of its
Subsidiaries.

5.20. Solvency. As of the Restatement Effective Date, and after giving effect to
the Refinancing, the U.S. Borrower and its Subsidiaries on a consolidated basis
are Solvent. Immediately after the effectiveness of Amendment No. 1 on the
Amendment No. 1 Effective Date, the U.S. Borrower and its Subsidiaries on a
consolidated basis are Solvent.

5.21. Regulation H. Except as disclosed to the Administrative Agent by Cedar
Fair LP, no Mortgage encumbers improved real property that is located in an area
that has been identified by the Federal Emergency Management Agency (or any
successor agency) as an area having special flood hazards and in which flood
insurance has been made available under the Flood Insurance Laws.

5.22. Condition of the Property. Except to the extent the same could not
reasonably be expected to have a Material Adverse Effect, (i) the buildings,
structures and improvements on the Mortgaged Properties are in good repair and
free of material defects, ordinary wear and tear excepted, (ii) and except as
set forth in any engineering reports with respect to the Mortgaged Properties
delivered to the Administrative Agent in connection with this Agreement, and
except for malfunctions consistent with the past practices of Cedar Fair LP and
its Subsidiaries, all major building systems located within such buildings,
structures and improvements (including, without limitation, the heating and air
conditioning systems, the electrical systems, plumbing systems, and all liquid
and solid waste disposal, septic and sewer systems) are in good working order
and condition or in the process of repair or replacement and (iii) to the
knowledge of each Borrower, the Mortgaged Property is in compliance in all
material respects with all Requirements of Law and the Mortgaged Property is
free from material damage caused by fire or other casualty that is not in the
process of repair or restoration.

5.23. No Condemnation. No Group Member has received written notice that a
condemnation or expropriation proceeding has been commenced and to each
Borrower’s knowledge, none is contemplated with respect to all or any portion of
the Mortgaged Property or for the relocation of roadways providing access to any
Mortgaged Property that, in any of the foregoing cases, could reasonably be
expected to cause a Material Adverse Effect.

5.24. Operating Permits. Except to the extent the same could not reasonably be
expected to have a Material Adverse Effect, the Group Members have obtained all
licenses, permits, registrations, certificates and other approvals, governmental
and otherwise (including, without limitation, zoning, building code, land use
and environmental), reasonably necessary for the use, occupancy and operation of
the Mortgaged Property and the conduct of its business thereat, all of which are
in full force and effect as of the date hereof in all material respects. To each
Borrower’s knowledge, no event or condition currently exists which could result
in the revocation, suspension, or forfeiture thereof which could reasonably be
expected to cause a Material Adverse Effect.

5.25. Public Access. Except to the extent the same could not reasonably be
expected to have a Material Adverse Effect, all public roads and streets
necessary for access to each Mortgaged Property for the current use thereof have
been completed and are open for use by the public, except in the case of repairs
or replacements from time to time made to such streets and roads

5.26. Anti-Corruption Laws and Sanctions 5.27. . The U.S. Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote and achieve compliance by the U.S. Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the U.S. Borrower, its Subsidiaries and to
the knowledge of the U.S. Borrower, its directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Borrower being designated as a
Sanctioned Person. None of (a) the U.S. Borrowers, any Subsidiary or to the
knowledge of the U.S. Borrowers, any of their respective directors, officers or
employees, or (b) to the knowledge of the U.S. Borrowers, any agent of the U.S.
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

-69-



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Restatement Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lender to issue Letters of Credit hereunder on the
Restatement Effective Date shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.1):

(a) Loan Documents. The Administrative Agent shall have received (i) the
Restatement Agreement, executed and delivered by the Administrative Agent, the
Collateral Agent, each Issuing Lender, each Loan Party, the Required Lenders,
each Revolving Lender and the Additional U.S. Term B Lender, (ii) subject to
Section 7.10(d), each other Loan Document required to be executed and delivered
by each party thereto on the Restatement Effective Date, and (iii) if requested
by any Lender pursuant to Section 4.14(d) at least three Business Days prior to
the Restatement Effective Date, a promissory note or notes conforming to the
requirements of such Section 4.14(d) and executed and delivered by a duly
authorized officer of the relevant Borrower(s).

(b) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches for the Loan Parties in such jurisdictions as shall have
been requested by the Administrative Agent.

(c) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Restatement
Effective Date.

(d) Restatement Effective Date Certificate. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Restatement Effective
Date, substantially in the form of Exhibit H, with appropriate insertions and
attachments including the certificate of incorporation, formation or limited
partnership of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate (or, in connection with the Canadian Loan Parties, a
certificate of status or its equivalent) for each Loan Party from its
jurisdiction of organization.

(e) Legal Opinions. The Administrative Agent shall have received the following
executed customary legal opinions:

(i) the legal opinion of Simpson Thacher & Bartlett LLP, counsel to Cedar Fair
LP and its Subsidiaries;

(ii) the legal opinion of Squire Sanders (US) LLP., Ohio counsel to Cedar Fair
LP and its Subsidiaries;

(iii) the legal opinion of Fasken Martineau DuMoulin LLP, Ontario counsel to
Cedar Fair LP and its Subsidiaries;

(iv) the legal opinion of Warner Norcross & Judd LLP, Michigan counsel to Cedar
Fair LP and its Subsidiaries; and

(v) the legal opinion of McInnes Cooper, Nova Scotia counsel to Cedar Fair LP
and its Subsidiaries.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Filings, Registrations and Recordings. Subject to Section 7.10(d), each
document (including any Uniform Commercial Code and Personal Property Security
Act financing statement) required by the Security Documents or under law or
reasonably requested by the Collateral Agent to be filed,

 

-70-



--------------------------------------------------------------------------------

registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the applicable Secured Parties, a perfected Lien on the
Collateral described in such Security Documents, prior and superior in right to
any other Person (other than with respect to Liens permitted by Section 8.3),
shall be in proper form for filing, registration or recordation, and, where
permitted by law and feasible, shall have been filed, recorded or registered.

(g) Pledged Stock; Stock Powers; Pledged Notes. To the extent not delivered
prior to the Restatement Effective Date, the Collateral Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement and the Canadian Security
Documents (other than the Capital Stock of the Canadian Borrower which, to the
extent not delivered prior to the Restatement Effective Date, will be delivered
to the Collateral Agent no later than 30 days after the Restatement Effective
Date (or such later date that the Collateral Agent may agree)), together with an
undated stock or other transfer power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof and (ii) each
promissory note (if any) pledged to the Collateral Agent pursuant to the
Guarantee and Collateral Agreement or the Canadian Security Documents endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Cedar Fair LP.

(i) Patriot Act, etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act or the Proceeds of Crime Act
requested by it at least three Business Days prior to the Restatement Effective
Date.

(j) Financings and Other Transactions. The Administrative Agent shall be
satisfied that, prior to or substantially concurrently with the initial
extensions of credit hereunder (i) the Borrowers shall have received not less
than $500,000,000 of gross proceeds from the issuance and sale of the New Senior
Notes and (ii) the Refinancing shall be consummated.

(k) Flood. The Collateral Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and, if required, evidence of flood
insurance as required by Section 7.5(b) and as required by applicable law and
otherwise in form and substance reasonably acceptable to the Administrative
Agent.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

-71-



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by any Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, such Borrower shall and shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Cedar Fair LP, commencing with the fiscal year ending
December 31, 2017, a copy of the audited consolidated balance sheet of Cedar
Fair LP and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by any
independent certified (or, if applicable, chartered) public accountants of
nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Cedar Fair
LP, commencing with the fiscal quarter ending March 31, 2017 the unaudited
consolidated balance sheet of Cedar Fair LP and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments); and

(c) for each monthly fiscal period of Cedar Fair LP ending on or about
May 31, June 30, July 31, August 31, September 30 and October 31 of each fiscal
year of Cedar Fair LP a monthly performance report setting forth total
attendance, revenues, revenue per capita and EBITDA for such fiscal month and
showing a comparison to budget and to the same monthly period in the prior year,
such monthly report to be delivered within 25 days after the end of each fiscal
month for which such report is due; provided that such monthly performance
report shall only be required to the extent that the Senior Secured Leverage
Ratio was greater than 3.0 to 1.0 as of the last day of the most recent quarter
for which financial statements have been delivered pursuant to Section 7.1(b).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

The U.S. Borrower represents and warrants that the financial statements
delivered pursuant to clauses (a) and (b) above will, at the time delivered to
the Administrative Agent, have been filed with the SEC, and, accordingly, the
U.S. Borrower hereby authorizes the Administrative Agent to make the financial
statements to be provided under clauses (a) and (b) above, along with the Loan
Documents and the list of Disqualified Lenders, available to Public-Siders. The
Borrowers will not request that any other material be posted to Public-Siders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws.

7.2. Certificates; Other Information. Furnish to the Administrative Agent (or,
in the case of clause (f), to the relevant Lender):

(a) [reserved];

 

-72-



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
quarterly or annual financial statements, commencing with the fiscal quarter
ending June 30, 2017, a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of Cedar Fair LP, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate and
(iii) in the case of annual financial statements, to the extent not previously
disclosed to the Administrative Agent, a listing of any United States or
Canadian registered or applied for Intellectual Property acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(iii);

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Cedar Fair LP, commencing with the end of Cedar Fair LP’s
fiscal year ending December 31, 2017, a detailed consolidated budget for the
fiscal year following such fiscal year then ended (including a projected
consolidated balance sheet of Cedar Fair LP and its Subsidiaries as of the end
of the following fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(d) if Cedar Fair LP is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within 45 days after the
end of each fiscal quarter of Cedar Fair LP (or 90 days, in the case of the last
fiscal quarter of any fiscal year), a narrative discussion and analysis of the
financial condition and results of operations of Cedar Fair LP and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;

(e) within five days after the same are sent, copies of all financial statements
and reports that any Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that any Borrower may make
to, or file with, the SEC or any other governmental or regulatory authority;

(f) promptly upon the Administrative Agent’s request, a copy of each Canadian
Benefit Plan and Canadian Pension Plan (or, where any such Canadian Benefit Plan
or Canadian Pension Plan is not in writing, a complete description of all
material terms thereof) then in effect and, if applicable, all related trust
agreements or other funding instruments and all amendments thereto then in
effect, and all written interpretations thereof and written descriptions thereof
that remain applicable and that have been distributed to employees or former
employees of the Group Members; and

(g) promptly, such additional financial and other information as any Lender may
through the Administrative Agent from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.1 or Section 7.2 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the U.S. Borrower posts such
documents, or provides a link thereto on its website on the Internet at
www.cedarfair.com, www.sec.gov or at such other website identified by the U.S.
Borrower in a notice to the Agent and that is accessible by the Lenders without
charge; or (ii) on which such documents are posted on the U.S. Borrower’s behalf
on

 

-73-



--------------------------------------------------------------------------------

IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that upon
written request by the Administrative Agent, the U.S. Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; provided further that the Lenders
shall be deemed to have received such information on the date such information
is posted at the website pursuant to this clause (h).

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including any material Tax obligations), except,
with respect to material obligations the failure to pay or perform would not
otherwise result in a Default or Event of Default, where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

7.4. Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a)(i) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and
(ii) maintain with financially sound and reputable insurance companies insurance
(and separately, if applicable, flood insurance) on all such property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability, business interruption, and flood insurance)
as are usually insured against in the same general area by companies engaged in
the same or a similar business and otherwise satisfying the criteria set forth
in the Security Documents.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the U.S. Borrower shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable notice, permit representatives of any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with Responsible Officers or comparable officers of any
other Group Member and with their independent certified public accountants.

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority where the
likelihood of an adverse determination is not remote, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

-74-



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which
injunctive or similar relief is sought or (ii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or Cedar Fair LP or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination or Insolvency of,
any Plan, or (iii) the equivalent of any event or occurrence referred to in this
paragraph under or with respect to any Canadian Pension Plan or Canadian Benefit
Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Cedar Fair LP or the relevant Subsidiary
proposes to take with respect thereto.

7.8. Environmental Laws.

(a) Comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws or
reasonably requested by the Administrative Agent and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.9. [Reserved].

7.10. Additional Collateral, etc..

(a) With respect to any Property acquired after the Restatement Effective Date
by any Group Member (other than (x) any Property described in paragraph (b),
(c) or (d) below and (y) any Property subject to a Lien expressly permitted by
Section 8.3(g)) as to which the Collateral Agent, for the benefit of the Secured
Parties (in the case of any such Property owned by a Group Member other than an
Excluded Foreign Subsidiary), does not have a perfected Lien, promptly, but in
any event no later than 45 days after such event (or such longer period as the
Collateral Agent may agree in its reasonable direction), (i) execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement and any other Security Document or such other documents as the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the applicable Secured Parties (as set
forth above), a security interest and Lien in such Property, in each case, in
accordance with the terms and conditions of the applicable Security Documents
and (ii) take all actions necessary or advisable to grant to the Collateral
Agent, for the benefit of the applicable Secured Parties (as set forth above), a
perfected first priority security interest and Lien in such Property, including
the filing of Uniform Commercial Code and Personal Property Security Act
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or any other Security Document or by law or as may be
requested by the Collateral Agent.

(b) With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$10,000,000 or leasehold interest in any ground lease over real property having
a value (together with improvements thereof) of at least $10,000,000, in each
case, acquired after the Restatement Effective Date by any Loan Party (other
than any such real property or ground lease subject to a Lien

 

-75-



--------------------------------------------------------------------------------

expressly permitted by Section 8.3(g)), promptly, but in any event no later than
90 days after such event (or such longer period as the Collateral Agent may
agree in its reasonable direction), (i) execute and deliver a first priority
Mortgage or supplemental debenture, in favor of the Collateral Agent, for the
benefit of the Secured Parties free and clear of all Liens except for Liens
permitted pursuant to clauses (a), (b), (e), (h), (i), (k) and (m) of
Section 8.3 or consented to by the Collateral Agent (in the case of any such
Property owned by a Loan Party), covering such real property or ground lease, as
applicable, (ii) deliver to the Collateral Agent, in respect of each such
Mortgage, a Title Policy (A) in an amount reasonably satisfactory to the
Collateral Agent, but in no event in an amount in excess of the fair market
value of the applicable Property and fixtures as determined by the Borrower in
good faith and reasonably acceptable to the Collateral Agent; provided that, to
the extent any such Property is located in a jurisdiction which imposes mortgage
recording taxes or similar fees, the relevant Mortgage shall not secure an
amount in excess of the Title Policy; (B) insuring that the Mortgage insured
thereby creates a valid first Lien on such Property free and clear of all Liens,
except for Liens permitted pursuant to clauses (a), (b), (e), (h), (i), (k) and
(m) of Section 8.3 or any Liens consented to by the Collateral Agent; (C) naming
the Collateral Agent for the benefit of the applicable Secured Parties as the
insured thereunder; (D) in the form of ALTA Loan Policy 2006 (or equivalent
policies and, in the case of Property in the State of Michigan, Form 1992);
(E) containing such endorsements and affirmative coverage as the Collateral
Agent may reasonably request to the extent such endorsements may be issued at
commercially reasonable rates; provided, however, that in no event shall a
creditor’s rights endorsement be required, and (F) be issued by title companies
reasonably satisfactory to the Collateral Agent (including any such title
companies acting as co-insurers or reinsurers, at the option of the Collateral
Agent), (iii) deliver to the Collateral Agent evidence satisfactory to it that
all premiums in respect of each such Title Policy, all charges for mortgage
recording tax, and all related expenses, if any, have been paid, (iv) deliver to
the Collateral Agent, a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each such Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto) and, if required, evidence of flood insurance as required by
Section 7.5(b) and as required by applicable law and otherwise in form and
substance reasonably acceptable to the Collateral Agent, (v) deliver to the
Collateral Agent, a copy of, or a certificate as to coverage under the insurance
policies required by Section 7.5 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgage endorsement (as
applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties as additional insured in form and substance reasonably acceptable to the
Administrative Agent, (vi) deliver to the title insurance company copies of
existing surveys together with any affidavits, or new surveys, as may be
reasonably necessary to cause the title insurance company to issue coverage over
all general survey exceptions and to issue all endorsements reasonably requested
by the Collateral Agent and (vii) if requested by the Collateral Agent, deliver
to the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent; provided, however, the U.S. Borrower or
the applicable Loan Party shall not be obligated to deliver a Leasehold Mortgage
if it is unable to obtain any required landlord consents, estoppels or
collateral access letters after using commercially reasonable efforts within
such 90 days to obtain such landlord consents, estoppels or collateral access
letters.

(c) With respect to any new Material Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Restatement Effective Date by any
Group Member (which, for the purposes of this paragraph (c), shall include any
existing Material Subsidiary that ceases to be an Excluded Foreign Subsidiary or
any existing Subsidiary that becomes a Material Subsidiary), promptly, but in
any event no later than 45 days after such event (or such longer period as the
Collateral Agent may agree in its reasonable discretion), (i) execute and
deliver to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement and each other Security Document or such other documents as the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest and Lien in the Capital Stock of such new Subsidiary
that is owned by any Group Member, subject to Liens for Statutory Prior Claims,
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
any other Security Document requested by the Collateral Agent to guarantee the
Obligations and (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest and Lien in the Collateral, subject to Liens
expressly permitted by Section 8.3(g), with respect to such new Subsidiary,
including the filing of Uniform Commercial Code and Personal Property Security
Act financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement, any other Security Document or by law or as
may be

 

-76-



--------------------------------------------------------------------------------

requested by the Collateral Agent, and (iv) if requested by the Collateral
Agent, deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(d) Within 90 days after the Restatement Effective Date (or such longer period
as the Collateral Agent may agree in its reasonable discretion), Cedar Fair LP
or the applicable Loan Party shall deliver either the items listed in paragraph
(i) or the items listed in paragraph (ii) as follows:

(i) an opinion or email confirmation from local counsel in each jurisdiction
where a Mortgaged Property is located, in form and substance reasonably
satisfactory to the Collateral Agent, to the effect that:

(1) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in each Mortgage),
including the Obligations evidenced by this Agreement and the other documents
executed in connection therewith, for the benefit of the Secured Parties; and

(2) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement as amended by this
Amendment and the other documents executed in connection therewith, for the
benefit of the Secured Parties; or

(ii) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Collateral Agent:

(A) with respect to each Mortgage encumbering a Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(B) with respect to each Mortgage Amendment, a date down endorsement (each, a
“Title Endorsement,” collectively, the “Title Endorsements”) to the existing
Title Policy relating to the Mortgage encumbering the Mortgaged Property subject
to such Mortgage assuring the Collateral Agent that such Mortgage, as amended by
such Mortgage Amendment is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all Liens other than Liens permitted pursuant
to clauses (a), (b), (e), (h), (i), (k) and (m) of Section 8.3 or otherwise
consented to by the Collateral Agent and which shall increase the amount of
title insurance for the Mortgaged Property to the fair market value (as
determined by Cedar Fair LP in good faith as reasonably acceptable to the
Collateral Agent) of such Mortgaged Property, and such Title Endorsement shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent;

(C) with respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to the Collateral Agent and
the Secured Parties, (y) shall cover the enforceability of the respective
Mortgage as amended by such Mortgage Amendment, the due authorization, execution
and delivery of the Mortgage Amendment and (z) shall be in form and substance
reasonably satisfactory to the Collateral Agent;

 

-77-



--------------------------------------------------------------------------------

(D) with respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification (including without limitation, a
so-called “gap” indemnification) as shall be required by the title company to
induce the title company to issue the Title Endorsements; and

(E) evidence acceptable to the Collateral Agent of payment by the Borrower of
all applicable title insurance premiums, search and examination charges, survey
costs and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments and issuance of
the Title Endorsements.

7.11. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Collateral Agent and the applicable
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by any Borrower or any Subsidiary which
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Collateral Agent or any other Secured Party of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, each Borrower will execute and deliver, or will cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Collateral Agent or such Secured Party may
be required to obtain from any Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

SECTION 8. NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, each Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1. Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as at the last day of any fiscal quarter of Cedar Fair LP to exceed 5.50 to
1.00.

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of Cedar Fair LP to any Subsidiary and (ii) of any
Subsidiary to Cedar Fair LP or any other Subsidiary; provided, however, that
(A) if the U.S. Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the U.S. Borrower or a Subsidiary Guarantor,
such Indebtedness must be expressly subordinated to the prior payment in full in
cash of the Obligations pursuant to the terms of the Subordinated Intercompany
Note, and (B) if any Loan Party is the payee on such Indebtedness, such
Indebtedness must be pledged as Collateral as contemplated by Section 7.10.

(c) Guarantee Obligations incurred in the ordinary course of business by the
U.S. Borrower or any Subsidiary Guarantor of obligations of the U.S. Borrower or
any Subsidiary Guarantor;

(d) Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 8.2(d) and any Permitted Refinancing Indebtedness in respect thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
(i) secured by Liens permitted by Section 8.3(g) in an aggregate principal
amount not to exceed, at any one time outstanding the greater of (x) $75,000,000
and (y) 15% of Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to
Section 7.1 on or prior to the date of the

 

-78-



--------------------------------------------------------------------------------

most recent incurrence of Indebtedness pursuant to this clause (e)(i) and
(ii) arising from leases entered into in connection with sale and leaseback
transactions permitted by Section 8.10 and any Permitted Refinancing
Indebtedness in respect thereof;

(f) Hedge Agreements permitted under Section 8.11;

(g) Subordinated Debt or Qualifying Senior Unsecured Debt of Cedar Fair LP or
any Subsidiary Guarantor so long as Cedar Fair LP is in compliance, on a Pro
Forma Basis, with the covenant set forth in Section 8.1 and any Permitted
Refinancing Indebtedness in respect thereof; provided that any such Subordinated
Debt shall not be guaranteed by any Group Member (other than guarantees by any
Subsidiary Guarantor, but only if and to the extent that any such guarantee is
subordinated to the Obligations and the guarantees of the Obligations on the
same terms as such Subordinated Debt is subordinated to the Obligations and the
guarantees of the Obligations);

(h) Subordinated Debt, Qualifying Senior Unsecured Debt or Qualifying Senior
Secured Debt of Cedar Fair LP or any Subsidiary Guarantor the Net Cash Proceeds
of which are applied solely to the prepayment of Loans in accordance with
Section 4.2(b) and any Permitted Refinancing Indebtedness in respect thereof;
provided that any such Subordinated Debt shall not be guaranteed by any Group
Member (other than guarantees by any Subsidiary Guarantor, but only if and to
the extent that such guarantee is subordinated to the Obligations and the
guarantees of the Obligations on the same terms as such Subordinated Debt is
subordinated to the Obligations and the guarantees of the Obligations);

(i) earn out obligations, deferred compensation and purchase price adjustment
obligations in connection with Permitted Acquisitions or Dispositions permitted
by Section 8.5;

(j) Indebtedness represented by the Senior Notes and any guarantee thereof by
any Subsidiary Guarantor in an aggregate principal amount not to exceed
$950,000,000 and any Permitted Refinancing Indebtedness incurred in respect
thereof;

(k) [reserved];

(l) Indebtedness of Cedar Fair LP or any of its Subsidiaries not otherwise
permitted by this Section 8.2 in an aggregate principal amount not to exceed, at
any one time outstanding, the greater of (x) $100,000,000 and (y) 20% of
Consolidated EBITDA for the most recent four fiscal quarter period for which
financial statements have been delivered pursuant to Section 7.1 on or prior to
the date of the most recent incurrence of Indebtedness pursuant to this clause
(l); and

(m) Indebtedness of any Person assumed by Cedar Fair LP or any of its
Subsidiaries in connection with a Permitted Acquisition or Indebtedness of a
Person existing at the time it becomes a Subsidiary of Cedar Fair LP (and, in
each case, not created at the time of or in contemplation of such acquisition)
and any Permitted Refinancing Indebtedness in respect thereof in an aggregate
principal amount not to exceed, at any one time outstanding, the greater of
(x) $100,000,000 and (y) 20% of Consolidated EBITDA for the most recent four
fiscal quarter period for which financial statements have been delivered
pursuant to Section 7.1 on or prior to the date of the most recent incurrence of
Indebtedness pursuant to this clause (m).

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens securing Statutory Prior Claims and Liens for Taxes not yet due or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of Cedar Fair
LP or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or

 

-79-



--------------------------------------------------------------------------------

that are being contested in good faith by appropriate proceedings; provided that
such Liens have not been registered on title;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) zoning, entitlements and other land use and environmental restrictions or
regulations imposed by a Governmental Authority, easements, rights of way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially and adversely affect the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of
Cedar Fair LP or any of its Subsidiaries;

(f) Liens in existence on the Restatement Effective Date listed on Schedule
8.3(f), securing Indebtedness permitted by Section 8.2(d);

(g) Liens (x) securing Indebtedness of Cedar Fair LP or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created upon or within 180
days following the acquisition of such fixed or capital assets, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased and (y) securing Permitted Refinancing Indebtedness permitted by
Section 8.2(e);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by Cedar Fair
LP or any Subsidiary in the ordinary course of its business and covering only
the assets so leased;

(j) Liens securing Indebtedness permitted by Section 8.2(m), so long as (i) such
Lien does not extend to or cover any other assets or property and (ii) such Lien
was not created at the time of or in contemplation of the applicable Permitted
Acquisition;

(k) Liens which are set forth as exceptions to the Title Policies; provided that
such Liens are acceptable to the Collateral Agent;

(l) Liens not otherwise permitted by this Section 8.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed,
at any one time outstanding, the greater of (x) $100,000,000 and (y) 20% of
Consolidated EBITDA for the most recent four fiscal quarter period for which
financial statements have been delivered pursuant to Section 7.1 on or prior to
the date of the most recent incurrence of Liens pursuant to this clause (l); and

(m) Liens on the Collateral on a first- or second-priority basis owned by Cedar
Fair LP and the Subsidiary Guarantors securing Indebtedness permitted by
Section 8.2(h).

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the U.S. Borrower (other than the Canadian Borrower) may
be merged, consolidated or amalgamated with or into the U.S. Borrower (provided
that the U.S. Borrower shall be the continuing or surviving Person) or with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving Person);

 

-80-



--------------------------------------------------------------------------------

(b) any Subsidiary of the U.S. Borrower incorporated under the laws of Canada or
any province thereof may be amalgamated with or into the Canadian Borrower
(provided that the Canadian Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor incorporated under the laws of
Canada or any province thereof (provided that the Subsidiary Guarantor shall be
the continuing or surviving Person);

(c) any Subsidiary of the U.S. Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the U.S. Borrower or any Subsidiary
Guarantor;

(d) any Subsidiary of the U.S. Borrower (other than a Subsidiary referred to in
(b) above) may merge or amalgamate with another Person to effect a transaction
permitted under Section 8.7(h); provided that the U.S. Borrower or a Subsidiary
Guarantor (or a Person that becomes a Subsidiary Guarantor) shall be the
continuing or surviving Person;

(e) transactions permitted under Section 8.5 shall be permitted; and

(f) so long as no Default exists or would result therefrom, the U.S. Borrower or
Canadian Borrower may merge with any other Person; provided that the U.S.
Borrower or Canadian Borrower, as applicable, shall be the continuing or
surviving corporation.

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 8.4(b);

(d) subject to Section 8.7, (i) the sale or issuance of the Capital Stock of any
Subsidiary of the U.S. Borrower to the U.S. Borrower or any Subsidiary Guarantor
and (ii) the sale or issuance of the Capital Stock of any Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor to any other Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor;

(e) any Disposition (other than a Disposition of all of the assets of Cedar Fair
LP and its Subsidiaries, taken as a whole); provided that (i) after giving
effect to such Disposition and any required prepayment of the Term Loans
pursuant to Section 4.2(c), Cedar Fair LP shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Section 8.1 and (ii) at least 75% of the
consideration received in respect of such Disposition is cash; provided,
however, that for the purposes of this clause (e), each of the following shall
be deemed to be cash: (A) any liabilities (as shown on the U.S. Borrower’s most
recent consolidated balance sheet provided hereunder or in the footnotes
thereto) of the U.S. Borrower or a Subsidiary, other than liabilities that are
by their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the U.S. Borrower and all of the Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
the U.S. Borrower or any Subsidiary from such transferee that are converted by
the U.S. Borrower or such Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by the U.S. Borrower or
such Subsidiary from such transferee having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this subclause (C) that is at that time outstanding, not in excess
of 2% of Total Assets (measured as of the time of receipt of such Designated
Non-Cash Consideration), with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash consideration;
and

 

-81-



--------------------------------------------------------------------------------

(f) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) the fair market value (as determined in good
faith by the U.S. Borrower) of all assets Disposed of pursuant to this clause
(f) shall not exceed 10.0% of Total Assets (measured at the time of each such
Disposition) in the aggregate in any fiscal year of the Borrowers and (iii) no
Default or Event of Default exists or would result therefrom.

8.6. Restricted Payments. Declare or pay any dividends or distributions (other
than dividends or distributions payable solely in common stock of the Person
making such dividends or distributions) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Borrower or any Subsidiary (collectively,
“Restricted Payments”), except that:

(a) (i) any Subsidiary of the U.S. Borrower may make Restricted Payments to the
U.S. Borrower or any Subsidiary Guarantor and (ii) any Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor may make Restricted Payments to any
other Subsidiary of the U.S. Borrower;

(b) Cedar Fair LP may make repurchases of Capital Stock of current and former
employees and officers of a Group Member or the Managing General Partner (or
their family members, trusts for their benefit or their estates) in an amount
not to exceed $5,000,000 from and after the Restatement Effective Date;

(c) so long as (x) no Default or Event of Default has occurred or is continuing,
and (y) after giving effect to such Restricted Payment, Cedar Fair LP shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in Section 8.1
as of the last day of the most recent quarter for which internal financial
statements are available on the date any such Restricted Payment is made, Cedar
Fair LP may purchase or redeem its Capital Stock (including related stock
appreciation rights or similar securities) in an aggregate amount not to exceed
$100,000,000 in any fiscal year;

(d) so long as (x) no Default or Event of Default has occurred or is continuing,
and (y) after giving effect to such Restricted Payment, Cedar Fair LP shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in Section 8.1
as of the last day of the most recent quarter for which internal financial
statements are available on the date any such Restricted Payment is made, Cedar
Fair LP and any of its Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed $100,000,000 in any fiscal year;

(e) so long as no Default or Event of Default has occurred and is continuing
and, on a Pro Forma Basis, the Consolidated Leverage Ratio would be less than or
equal to 2.25 to 1.00 as of the last day of the most recent fiscal quarter for
which internal financial statements are available, Cedar Fair LP and its
Subsidiaries may make unlimited Restricted Payments; and

(f) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Consolidated Leverage Ratio on a Pro Forma Basis would be less than
or equal to 5.25 to 1.00 as of the last day of the most recent quarter for which
internal financial statements are available on the date any such Restricted
Payment is made, Cedar Fair LP and its Subsidiaries may make Restricted Payments
in an aggregate amount equal to the portion, if any, of the Available Amount on
such date that Cedar Fair LP elects to apply to this clause (f), such election
to be specified in a written notice of a Responsible Officer of Cedar Fair LP
calculating in reasonable detail the Available Amount immediately prior to such
election and the amount thereof elected to be so applied.

8.7. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

-82-



--------------------------------------------------------------------------------

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers and employees of any Group Member and the
Managing General Partner in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members not to exceed $5,000,000 at any one time outstanding;

(e) Investments in fixed or capital assets useful in the business of Cedar Fair
LP and any other Loan Party made by Cedar Fair LP or any of its Subsidiaries;

(f) (i) Cedar Fair LP’s Investments in its Subsidiaries (and such Subsidiaries’
Investments in their Subsidiaries) identified on Schedule 5.15, as such amounts
are outstanding as of the Restatement Effective Date, (ii) intercompany
Investments by any Group Member in Cedar Fair LP or any Person that, prior to
such Investment, is a Borrower or a Subsidiary Guarantor and (iii) Investments
by any Subsidiary of Cedar Fair LP that is not a Subsidiary Guarantor in any
Subsidiary of Cedar Fair LP;

(g) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;

(h) Permitted Acquisitions and Investments acquired as part of any Permitted
Acquisition or a part of a Disposition permitted under Section 8.5(e) or (f);

(i) Investments by Cedar Fair LP or a Subsidiary thereof in Subsidiaries that
are not Subsidiary Guarantors in an aggregate amount (valued at cost) not to
exceed, at any one time outstanding (net of any return representing a return of
capital in respect of any such Investment), the greater of (x) $20,000,000 and
(y) 5% of Consolidated EBITDA for the most recent four fiscal quarter period for
which financial statements have been delivered pursuant to Section 7.1 on or
prior to the date of the most recent Investment made pursuant to this clause
(i);

(j) in addition to Investments otherwise expressly permitted by this
Section 8.7, Investments by Cedar Fair LP or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed, at any one time outstanding
(net of any return representing a return of capital in respect of any such
Investment), the greater of (x) $100,000,000 and (y) 20% of Consolidated EBITDA
for the most recent four fiscal quarter period for which financial statements
have been delivered pursuant to Section 7.1 on or prior to the date of the most
recent Investment made pursuant to this clause (j).

(k) Investments in joint ventures in an aggregate amount (valued at cost) not to
exceed, at any one time outstanding (net of any return representing a return of
capital in respect of any such Investment), the greater of (x) $50,000,000 and
(y) 10% of Consolidated EBITDA for the most recent four fiscal quarter period
for which financial statements have been delivered pursuant to Section 7.1 on or
prior to the date of the most recent Investment made pursuant to this clause
(k);

(l) Investments in Foreign Subsidiaries in an aggregate amount (valued at cost)
not to exceed, at any one time outstanding (net of any return representing a
return of capital in respect of any such Investment), the greater of
(x) $20,000,000 and (y) 5% of Consolidated EBITDA for the most recent four
fiscal quarter period for which financial statements have been delivered
pursuant to Section 7.1 on or prior to the date of the most recent Investment
made pursuant to this clause (l);

(m) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Consolidated Leverage Ratio on a Pro Forma Basis would be less than
or equal to 5.25 to 1.00 as of the last day of the most recent quarter for which
internal financial statements are available on the date any such

 

-83-



--------------------------------------------------------------------------------

Investment is made, Cedar Fair LP and its Subsidiaries may make Investments in
an aggregate amount equal to the portion, if any, of the Available Amount on
such date that Cedar Fair LP elects to apply to this clause (m), such election
to be specified in a written notice of a Responsible Officer of Cedar Fair LP
calculating in reasonable detail the Available Amount immediately prior to such
election and the amount thereof elected to be so applied; and

(n) so long as no Default or Event of Default has occurred and is continuing
and, on a Pro Forma Basis, the Consolidated Leverage Ratio would be less than or
equal to 2.25 to 1.00 as of the last day of the most recent fiscal quarter for
which internal financial statements are available, Cedar Fair LP and its
Subsidiaries may make unlimited Investments.

8.8. Optional Payments of Certain Debt. Make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
unsecured Indebtedness (other than intercompany Indebtedness permitted by
Section 8.2(b) or the Senior Notes, as long as no Event of Default has occurred
and is continuing), except, when no Default or Event of Default has occurred and
is continuing, (i) an unlimited amount so long as the Senior Secured Leverage
Ratio on a Pro Forma Basis would be less than or equal to 3.25 to 1.00 as of the
last day of the most recent fiscal quarter for which internal financial
statements are available at such time, (ii) with the proceeds of (or in exchange
for) Permitted Refinancing Indebtedness or (iii) so long as the Consolidated
Leverage Ratio on a Pro Forma Basis would be less than or equal to 5.25 to 1.00
as of the last day of the most recent fiscal quarter for which internal
financial statements are available prior to the making of such payment, payments
may be made in an aggregate amount equal to the portion, if any, of the
Available Amount that Cedar Fair LP elects to apply pursuant to this clause
(iii) such election to be specified in a written notice of a Responsible Officer
of Cedar Fair LP calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied.

8.9. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Cedar Fair LP of its or any Subsidiaries) unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided, however, that the foregoing shall not prohibit (a) the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Group Member or any Affiliate of a Group Member, or (b) subject to the other
provisions of this Agreement, any transaction between a Borrower and an
Affiliate of such Borrower or a Subsidiary of such Borrower if such Borrower
reasonably determines in good faith that such transaction is beneficial to such
Borrower and its Subsidiaries taken as a whole and that such transaction shall
not be entered into for the purpose of hindering the exercise by the
Administrative Agent or the other Secured Parties of their rights or remedies
under this Agreement and the other Loan Documents.

8.10. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except
that the Group Members may enter into sale and leaseback transactions so long as
the aggregate fair market value of all property Disposed of in all such
transactions does not exceed $150,000,000.

8.11. Hedge Agreements. Enter into any Hedge Agreement, except Hedge Agreements
entered into to hedge or mitigate risks (including, without limitation, currency
exchange risk) to which Cedar Fair LP or any Subsidiary has actual exposure
(other than those in respect of Capital Stock) and (c) Hedge Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from floating to fixed rates, from one floating rate to
another floating rate or otherwise) with respect to any interest bearing
liability or investment of Cedar Fair LP or any Subsidiary, but, in each case,
not for speculative purposes.

8.12. Changes in Fiscal Periods. Permit the fiscal year of Cedar Fair LP to end
on a day other than December 31 or change Cedar Fair LP’s method of determining
fiscal quarters.

 

-84-



--------------------------------------------------------------------------------

8.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) requirements that Qualifying Senior Secured Debt be secured by the same
assets securing such Indebtedness.

8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Cedar Fair LP to (i) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Cedar Fair LP or any Subsidiary Guarantor, (ii) make loans or advances
to, or other Investments in, Cedar Fair LP or any Subsidiary Guarantor or
(iii) transfer any of its assets to Cedar Fair LP or any Subsidiary Guarantor,
except for such encumbrances or restrictions existing under or by reason of
(A) any restrictions existing under the Loan Documents, (B) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary permitted hereby, (C) customary
restrictions on transfer in connection with purchase money security interests
and Capital Lease Obligations otherwise permitted under this Agreement (provided
that such restrictions shall be limited to the assets that are the subject of
such purchase money security interest or Capital Lease Obligation),
(D) restrictions in Qualifying Senior Unsecured Debt and Qualifying Senior
Secured Debt so long as such restrictions are not more onerous, taken as a
whole, to Cedar Fair LP and its Subsidiaries (as determined in good faith by
Cedar Fair LP) than the terms of this Agreement and (E) restrictions in the
Existing Senior Notes and the Senior Notes and any Permitted Refinancing
Indebtedness thereof so long as, in the case of any Permitted Refinancing
Indebtedness, such restrictions are not more onerous, taken as a whole, to Cedar
Fair LP and its Subsidiaries (as determined in good faith by Cedar Fair LP) than
the terms of this Agreement, the Existing Senior Notes or the Senior Notes, as
applicable.

8.15. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Cedar Fair LP and its
Subsidiaries were engaged on the Restatement Effective Date or that are
reasonably related thereto or are reasonable extensions thereof.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement or action pursuant to clause (i) or (ii) of Section 7.4(a) (with
respect to the Borrowers only), Section 7.7(a) or Section 8 of this Agreement;
or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, including any
Mortgage (other than as provided in paragraphs (a) through (c) of this
Section 9), and such default shall continue unremedied for a period of 30 days;
or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due

 

-85-



--------------------------------------------------------------------------------

date with respect thereto; or (ii) defaults in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) defaults in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $25,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future Insolvency Law or similar law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, interim receiver, monitor, administrator,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of at least 60 days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) of this paragraph (f); or (v) any Group
Member shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity shall
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan in excess of $25,000,000, (vi) any other event or condition
shall occur or exist with respect to a Plan, (vii) any Loan Party terminates any
applicable Canadian Pension Plan or Canadian Benefit Plan, (viii) any event
providing grounds to terminate or wind up a Canadian Pension Plan or Canadian
Benefit Plan in whole or in part by order of any applicable regulatory authority
shall occur, (ix) any event or condition occurs which would permit the
applicable regulator to appoint a trustee or similar Person to administer a
Canadian Pension Plan or Canadian Benefit Plan, or (x) any Loan Party shall fail
to make any contributions when due to a Canadian Pension Plan, a Canadian
Benefit Plan or a Canadian multi-employer pension plan; and in each case in
clauses (i) and (iii) through (x) of this paragraph (g), such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to result in liability of a Loan Party in an aggregate
amount which would reasonably be expected to have a Material Adverse Effect; or

 

-86-



--------------------------------------------------------------------------------

(h) one or more final monetary judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $25,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement or Section 2 of the Canadian Guarantee Agreement shall cease, for any
reason, to be in full force and effect or any Group Member shall so assert in
writing; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Group Members or the Current
Holder Group, shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
40% of the economic or voting interest in the outstanding Capital Stock of Cedar
Fair LP; (ii) the holders of Capital Stock of the U.S. Borrower shall approve a
plan of complete liquidation of the U.S. Borrower; or (iii) Cedar Fair LP shall
cease to own, directly or indirectly, 100% of the beneficial ownership (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the economic and
voting interest of the Canadian Borrower; or

(l) any Subordinated Debt or the guarantees thereof shall cease, for any reason,
to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement and the
Canadian Guarantors under the other Security Documents in respect thereof, as
the case may be, as provided in any Subordinated Debt Indenture or any other
relevant document, or any Loan Party, the trustee in respect of any Subordinated
Debt or the holders of at least 25% in aggregate principal amount of such
Subordinated Debt shall so assert in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the U.S. Borrower
and the Canadian Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to each Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the U.S. Borrower and
the Canadian Borrower shall at such time deposit in an interest bearing cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit, with
interest accruing thereon at the Administrative Agent’s prevailing rates for
deposits of comparable amount, currency and term. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the U.S. Borrower and the
Canadian Borrower hereunder and under the other Loan Documents and any Specified
Agreements; provided that no amounts received from any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party. After all such
Letters of Credit shall have

 

-87-



--------------------------------------------------------------------------------

expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the U.S. Borrower and the Canadian
Borrower hereunder and under the other Loan Documents and any Specified
Agreements shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to Cedar Fair LP (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section 9, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

SECTION 10. THE AGENTS

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in fact selected by it with reasonable care.

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or any
Specified Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Agreement or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Agreement, or to inspect
the properties, books or records of any Loan Party.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by such
Agent. The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties.

 

-88-



--------------------------------------------------------------------------------

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or Cedar Fair LP referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Agreement. Each Lender (and, if applicable, each other Secured
Party) also represents that it will, independently and without reliance upon any
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Group
Member or any affiliate of a Group Member that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates. The Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Group
Member or any affiliate of a Group Member that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates. Each Lender and Issuing Lender (i) represents
that it is engaged in making, acquiring or holding commercial loans in the
ordinary course of its business, and that it is capable of evaluating and
understanding the terms, conditions and risks of becoming a Lender and/or
Issuing Lender, as applicable, under this Agreement, including in the context of
related transactions to be entered into by the Borrowers, and multiple roles to
be performed by the Administrative Agent or its Affiliates, in connection
herewith or therewith.

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section 10.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents, any Specified Agreement or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs,

 

-89-



--------------------------------------------------------------------------------

expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct.

10.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 4.10, each Lender (which shall include any Issuing Lender
and any Conduit Lender for purposes of this Section 10.8) shall indemnify the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 10.8. The agreements in this Section 10.8 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

10.9. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.10. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and Cedar Fair LP. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Secured Parties a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or
Section 9(f) with respect to any Borrower shall have occurred and be continuing)
be subject to approval by Cedar Fair LP (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Any resignation by any Person serving as
Administrative Agent as provided above shall also constitute such Person’s
resignation as Collateral Agent.

10.11. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such and each
Lender agrees (i) that the use of the term “agent” herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied or express obligations arising under agency
doctrine of any applicable law, and is used solely as a matter of market custom
to reflect an exclusively administrative relationship between contracting
parties, and (ii) that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby.

 

-90-



--------------------------------------------------------------------------------

10.12. The Lead Arrangers, Co-Syndication Agents and Co-Documentation Agents.
The Lead Arrangers, Co-Syndication Agents and Co-Documentation Agents in their
capacities as such, shall have no duties or responsibilities, and shall incur no
liability, under this Agreement and other Loan Documents.

10.13. Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of Bankruptcy
Code, including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions, or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 11.1 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

10.14. Certain ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Collateral Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

-91-



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in PTE 84-14 (a class exemption for
certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers) is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that:

(i) none of the Administrative Agent, the Collateral Agent or any Lead Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent or Collateral Agent under this Agreement, any
Loan Document or any documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans,

 

-92-



--------------------------------------------------------------------------------

the Letters of Credit, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent or any Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent, the Collateral Agent and each Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan under
Section 2.3, subject to Section 4.7 with respect to each Applicable Facility,
reduce the stated rate of any interest, fee or other amount payable hereunder
(except (x) in connection with the waiver of applicability of any post default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility and (y) that
any amendment or modification of defined terms used in the financial covenant or
definitions in this Agreement shall not constitute a reduction in the rate of
interest, fees or other amounts payable hereunder for purposes of this clause
(i)) or extend the scheduled date of any payment thereof, or increase the amount
or extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders”, consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all the Subsidiary Guarantors (other
than the Canadian Borrower or U.S. Co-Borrower) from their obligations under the
Guarantee and Collateral Agreement (other than as otherwise permitted hereby or
thereby), in each case without the written consent of all Lenders; (iv) reduce
the percentage specified in the definition of “Majority Facility Lenders” with
respect to any Facility without the written consent of all Lenders under such
Facility; (v) amend, modify or waive any provision of Section 10 without the
written consent of each Agent adversely affected thereby; (vi) [reserved];
(vii) amend, modify or waive any provision of Sections 3.7 to 3.14 or 4.16
without the written consent of each Issuing Lender affected thereby;
(viii) alter the order of application of any mandatory prepayment to any
Facility, without the written consent of the Majority Facility Lenders under
each such Facility receiving a lesser prepayment; (ix) amend, modify or waive
any Loan Document so as to alter the ratable treatment of the Grantor Hedge
Agreement Obligations (as defined in the Guarantee and Collateral Agreement),
Grantor Cash Management Obligations (as defined in the Guarantee and Collateral
Agreement) and the

 

-93-



--------------------------------------------------------------------------------

Borrower Credit Agreement Obligations in a manner adverse to any Qualified
Counterparty with Obligations then outstanding without the written consent of
any such Qualified Counterparty or (x) amend, modify or waive any Loan Document,
including Section 4.8, so as to alter the pro rata treatment of borrowings and
payments hereunder following the occurrence and during the continuance of an
Event of Default without the consent of each Lender adversely affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing for the period of such waiver; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clause (i) in the proviso to the first sentence of this Section 11.1.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that no such amendment shall permit the Additional Extensions
of Credit to (x) share with preference to the Term Loans under the U.S. Term B
Facility in the application of mandatory prepayments without the consent of the
Majority Facility Lenders under the U.S. Term B Facility or (y) share with
preference to the Term Loans under any other Facility in the application of
mandatory prepayments without the consent of the Majority Facility Lenders.

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the applicable Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loans, any Refinancing Term Loans, any Extended Term Loans or any Replacement
Revolving Commitments on substantially the same basis as the Term Loans or
Revolving Loans, as applicable, or correct any ambiguity, omission or
inconsistency.

Cedar Fair LP shall be permitted to replace any Lender that fails to consent to
any amendment, waiver or consent to any Loan Document requested by a Borrower (a
“Non-Consenting Lender”) in respect of which the consent of all (or all
affected) Lenders or all Lenders under a particular Facility is required, and
supported by, as applicable, the Required Lenders or the Majority Facility
Lenders, with a replacement financial institution; provided that (i) no later
than thirty (30) days after the date on which the consent of as applicable, the
Required Lenders or the Majority Facility Lenders was obtained with respect to
such amendment, waiver or consent, Cedar Fair LP shall notify the Lender of
Cedar Fair LP’s intention to replace such Lender, (ii) such replacement does not
conflict with any applicable Requirement of Law, (iii) (x) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and (y) at any
time following the Amendment No. 1 Effective Date and on or prior to the six
month anniversary of the RestatementAmendment No. 1 Effective Date, in the case
of any amendment effected pursuant to Section 4.17, the Borrowers shall pay a
fee equal to 1.00% of the replaced Lender’s U.S. Term B Loans, (iv) the
Borrowers shall be liable to such replaced Lender under Section 4.11 if any
Eurodollar Loan or BA Rate Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (v) the
replacement financial institution, if not already a Lender, shall be approved by
the Administrative Agent and, if such replaced Lender is a Revolving Lender,
approved by the Issuing Lenders under the applicable Revolving Facility (which
approvals shall not be withheld or delayed unreasonably), (vi) the replaced
Lender and the replacement financial institution shall be obligated to effect
such replacement in accordance with the provisions of Section 11.6 (provided
that the Administrative Agent agrees to waive the processing and recordation fee
referred to therein in respect of a replacement pursuant to this paragraph of
Section 11.1), (vii) until such time as such replacement shall be consummated,
the applicable Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.9 or 4.10, as the case may be, (viii) any such replacement
shall not be deemed to be a waiver of any rights that (A) any Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender
or (B) the replaced Lender shall have against any Borrower, the Administrative
Agent or any other

 

-94-



--------------------------------------------------------------------------------

Lender, (ix) the provisions of Section 11.5 shall continue to benefit the
replaced Lender, and (x) the replacement financial institution has agreed to the
respective amendment, waiver or consent in connection with such replacement.
Notwithstanding the foregoing (but without limiting clauses (iv), (vii) and
(ix) above), on the Amendment No. 1 Effective Date, without any further action
by any party hereto, each U.S. Term B Loan held by each Amendment No. 1
Non-Consenting Lender shall be automatically assigned to the Purchasing U.S.
Term B Lender, effective as of the Amendment No. 1 Effective Date immediately
upon receipt by the Administrative Agent, for the account of such Amendment
No. 1 Non-Consenting Lender of (i) an amount in immediately available funds,
from the Purchasing U.S. Term B Lender equal to the principal amount of such
Amendment No. 1 Non-Consenting Lender’s U.S. Term B Loan and (ii) an amount in
immediately available funds, from the Borrowers, equal to all accrued and unpaid
interest on such Amendment No. 1 Non-Consenting Lender’s U.S. Term B Loan to but
excluding the Amendment No. 1 Effective Date.

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by e-mail), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as set forth on Schedule 11.2 in the case of the Borrowers, the
Administrative Agent and the Issuing Lenders and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto; provided that any notice, request or demand to or
upon any Agent, any Issuing Lender or the Lenders shall not be effective until
received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
involving a Lender pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Cedar Fair LP may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5. Payment of Expenses. Each Borrower agrees (a) to pay or reimburse each
Agent for all its reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to Cedar Fair LP on or prior to the Restatement
Effective Date (in the case of amounts to be paid on the Restatement Effective
Date) and from time to time thereafter on a monthly basis or such other periodic
basis as such Agent shall deem appropriate, (b) to pay or reimburse each Lender
and Agent for all its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement (including in any
work-out or restructuring), the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in house counsel) to each Lender and of counsel
to such Agent and (c) to pay, indemnify, and hold each Lender and Agent and
their respective officers, directors, employees, affiliates, agents, advisors,
trustees and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature

 

-95-



--------------------------------------------------------------------------------

whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, non-compliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (c),
collectively, the “Indemnified Liabilities”); provided that the Borrowers shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee; provided,
further, that this Section 11.5(c) shall not apply with respect to Taxes other
than any Taxes that represent liabilities, obligations, losses, damages or other
similar costs or expenses, arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, (i) all rights for contribution or
any other rights of recovery with respect to all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee and (ii) any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, any Loan or Letter
of Credit or the use of the proceeds thereof. All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrowers pursuant to this Section 11.5
shall be submitted to Cedar Fair LP, at the address of the Borrowers set forth
in Section 11.2, or to such other Person or address as may be hereafter
designated by Cedar Fair LP in a written notice to the Administrative Agent. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any such Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 11.6 and (iii) no assignment shall be permitted to an Ineligible
Institution.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) Cedar Fair LP; provided that no consent of Cedar Fair LP shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default specified in paragraph (a) or clause (i) or (ii) of
paragraph (f) under Article 9 has occurred and is continuing, any other Person;
provided further that Cedar Fair LP shall be deemed to have consented to any
assignment of Term Loans unless it shall object thereto by written notice to the
Administrative Agent within tenfive (105) Business Days after having received
notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment or (y) any assignment by the Administrative
Agent (or its affiliates); and

(C) in the case of any assignment of a Revolving Commitment, each Issuing Lender
under the applicable Facility.

 

-96-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (or, in the case of Term Loans, $250,000) unless each of Cedar Fair
LP and the Administrative Agent otherwise consent; provided that (1) no such
consent of Cedar Fair LP shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable to the Administrative Agent (unless waived
by the Administrative Agent in its sole discretion); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5); provided that nothing in this Section 11.6 shall be
construed as (y) creating any new Loan or other Obligation and shall not
constitute a novation of such Loan or other Obligation or (z) constitute or
require the repayment and/or re-advance of any principal of any Loan or other
Indebtedness, it being the intention of the parties that only an assignment of
Obligations held by, and of the rights and obligations of, a Lender are
contemplated hereby, which Obligations shall continue to be the same, and not
new, Obligations. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 11.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the U.S.
Borrower shall maintain at one of their respective offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and interest) of the Loans and L/C Obligations owing to, each Lender
under the Facility for which it has been appointed agent pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lenders and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 11.6
and any written consent to such assignment required by paragraph (b) of this
Section 11.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. The Register shall be
available for inspection by any Borrower, the Administrative Agent or any Lender
(but only to the extent that such Lender may inspect the name and address of
such Lender and the Commitments and principal amount of Loans and L/C
Obligations owing to such Lender as recorded in the Register) at any reasonable
time and from time to time upon reasonable prior notice.

 

-97-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than an Ineligible Institution) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrowers, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (D) in no event shall any such
participation be sold to a Person that, directly or indirectly, is primarily
engaged in the ownership or operation of amusement parks, water parks, theme
parks or other similar properties. Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section 11.6, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 4.9, 4.10 and 4.11 to the same extent
(subject to the requirements and limitations therein, including the requirements
to provide the documentation under Section 4.10(e), provided that a Participant
shall deliver the requirement documentation solely to the participating Lender),
and the requirements of Sections 4.12 and 4.13) as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender; provided
that such Participant shall be subject to Section 11.7(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and interest) of each participant’s interest in the Loans or other obligations
under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(A) the sale of the participation to such Participant is made with Cedar Fair
LP’s prior written consent (not to be unreasonably withheld or delayed) or
(B) the entitlement to such greater payment (x) results from any change in any
Requirement of Law occurring after the Participant became a Participant or
(y) arises after the occurrence and during the continuance of an Event of
Default.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b); provided that in no event shall any
such assignment be made to a Person that, directly or indirectly, is primarily
engaged in the ownership or operation of amusement parks, water parks, theme
parks or other similar properties. Each Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

-98-



--------------------------------------------------------------------------------

(g) Notwithstanding the other provisions of this Section 11.6, no Assignment and
Assumption shall be required in connection with Amendment No. 1 Assignments, so
long as they otherwise comply with Section 11.1, and such assignments shall
become effective as to any Amendment No. 1 Non-Consenting Lender upon the
receipt by the Administrative Agent (who shall promptly distribute the same to
the applicable Amendment No. 1 Non-Consenting Lender) of the amounts set forth
in the last sentence of Section 11.1 for the account of such Amendment No. 1
Non-Consenting Lender.

11.7. Adjustments; Set off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided, further, that no amounts received from any Loan
Party shall be applied to any Excluded Swap Obligations of such Loan Party.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), which
amount is not paid when due, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of such Borrower; provided
that no amounts set off with respect to any Loan Party shall be applied to any
Excluded Swap Obligations of such Loan Party. Each Lender agrees promptly to
notify Cedar Fair LP and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with Cedar Fair LP and the
Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-99-



--------------------------------------------------------------------------------

11.12. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof (each a “New York Court”);

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 11.12any special, exemplary, punitive or consequential damages.

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY ISSUING
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT NEW YORK COURTS DO NOT HAVE JURISDICTION OVER THE SUBJECT MATTER OF SUCH
LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

11.13. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Agent or Lender has any fiduciary relationship with or duty to any
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Borrowers, on one hand, and the
Agents and the Lenders, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and Lenders or among the Borrowers and the Agents and Lenders.

11.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 11.1) to take any action requested by
Cedar Fair LP

 

-100-



--------------------------------------------------------------------------------

having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 11.1
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated, no Letters of Credit shall be outstanding
(unless any such Letter of Credit has been cash collateralized at 105% of its
face amount) the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(c) The Lenders irrevocably agree that:

(i) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(w) pursuant to clause (b) above, (x) at the time the property subject to such
Lien is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Loan Document to any Person
other than any of the Borrowers or any Subsidiary Guarantor, (y) subject to
Section 11.1, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, or (z) if the property subject to such Lien is
owned by a Subsidiary Guarantor, upon release of such Subsidiary Guarantor from
its obligations under its guarantee pursuant to clause (ii) below; and

(ii) any Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Existing Senior Notes or the Senior Notes.

(d) The Administrative Agent and Collateral Agent shall also, at the Borrowers’
expense, release the Mortgages on any item of real property that is not a
Mortgaged Property and that was subject to a Mortgage under the Existing Credit
Agreement.

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Lender Affiliate,
(b) subject to an agreement to comply with the provisions of this Section 11.15,
to any actual or prospective Transferee, to any pledgee referred to in
Section 11.6(d) or any direct or indirect counterparty to any Hedge Agreement
(or any professional advisor to such counterparty), (c) to its employees,
directors, trustees, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

11.16. WAIVERS OF JURY TRIAL. THE BORROWERS, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”)

 

-101-



--------------------------------------------------------------------------------

which may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 11.17 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

11.18. Canadian Borrower. The Canadian Borrower hereby irrevocably appoints
Cedar Fair, LP as the borrowing agent and attorney in fact for the Canadian
Borrower which appointment shall remain in full force and effect unless and
until the Agents shall have received prior written notice signed by the Canadian
Borrower that such appointment has been revoked. The Canadian Borrower hereby
irrevocably appoints and authorizes Cedar Fair LP (i) to provide the Agents with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of the Canadian Borrower and all other notices, consents and instructions under
this Agreement, and (ii) to take such action as Cedar Fair LP deems appropriate
on its behalf to obtain Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. The handling of the accounts of each Borrower in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to the
Borrowers in order to utilize the collective borrowing powers of each Borrower
in the most efficient and economical manner and at their request, and no Agent
or Lender shall incur liability to either Borrower or any other Person as a
result thereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the accounts in a combined fashion and represents that the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Agents and the Lenders to do
so, and in consideration thereof, each Borrower hereby agrees to indemnify each
Agent and Lender and hold each Agent and Lender harmless against any and all
liability, expense, loss incurred or claim of damage or injury asserted against
any Agent or Lender by such Borrower or any other Group Member or any other
Person whosoever, arising from or incurred by reason of (a) the handling of the
accounts of the Borrowers as herein provided, (b) the reliance of the Agent and
the Lenders on any instructions of Cedar Fair LP or (c) any other action taken
by any Agent or any Lender hereunder or under the other Loan Documents.

11.19. Judgment Currency. If in the recovery by any Secured Party of any amount
owing hereunder in any currency, judgment can only be obtained in another
currency, and because of changes in the exchange rate of such currencies between
the date of judgment and payment in full of the amount of such judgment the
amount of recovery under the judgment differs from the full amount owing
hereunder, the applicable Borrower shall pay any such shortfall to the
applicable Secured Party, and such shortfall can be claimed by the applicable
Secured Party against such Borrower as an alternative or additional cause of
action.

11.20. No Fiduciary Duty, etc. The Borrowers acknowledge and agree, and
acknowledge their Subsidiaries’ understanding, that no Agent or Lender will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Agent and Lender is acting solely in the capacity
of an arm’s length contractual counterparty to the Borrowers with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other Person.
The Borrowers agree that it will not assert any claim against any Agent or
Lender based on an alleged breach of fiduciary duty by such Agent or Lender in
connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrowers acknowledge and agree that no Agent or Lender is
advising the Borrowers as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrowers shall consult with their
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and no Agent or Lender shall have any responsibility or liability to the
Borrowers with respect thereto.

The Borrowers further acknowledge and agree, and acknowledge their subsidiaries’
understanding, that each Agent and Lender is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, any Agent or Lender may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships.

 

-102-



--------------------------------------------------------------------------------

With respect to any securities and/or financial instruments so held by any Agent
or Lender or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

In addition, the Borrowers acknowledge and agree, and acknowledge their
Subsidiaries’ understanding, that each Agent and Lender and their Affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
No Agent or Lender will use confidential information obtained from you by virtue
of the transactions contemplated by the Loan Documents or its other
relationships with you in connection with the performance by such Agent or
Lender of services for other companies, and no Agent or Lender will furnish any
such information to other companies. You also acknowledge that no Agent or
Lender has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to you, confidential
information obtained from other companies.

11.21. USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender to identify the Loan
Parties in accordance with the Act.

11.22. Canadian Anti-Money Laundering Legislation. Each Borrower acknowledges
that, pursuant to the Proceeds of Crime Act and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), each Lender may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender,
in order to comply with any applicable AML Legislation, whether now or hereafter
in existence.

11.23. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-103-